Exhibit 10.1

CREDIT AGREEMENT

among

GTSI CORP., as the Borrower,

The Persons party hereto as the Guarantors,

The financial institutions party hereto as the Lenders,

SUNTRUST BANK, as the Issuing Bank,

SUNTRUST BANK and BANK OF AMERICA, N.A.,
as Co-Collateral Agents,

BANK OF AMERICA, N.A.,
as Syndication Agent,

and

SUNTRUST BANK, as the Administrative Agent

SUNTRUST CAPITAL MARKETS, INC. and
BANC OF AMERICA SECURITIES LLC, as
Co-Lead Arrangers and Co-Book Runners

June 2, 2006


--------------------------------------------------------------------------------


INDEX

 

 

 

Page

ARTICLE 1.

 

DEFINITIONS, ACCOUNTING PRINCIPLES AND OTHER INTERPRETIVE MATTERS

 

1

Section 1.1

 

Definitions

 

1

Section 1.2

 

Accounting Principles

 

27

Section 1.3

 

Other Interpretive Matters

 

27

 

 

 

 

 

ARTICLE 2.

 

THE LOANS AND THE LETTERS OF CREDIT

 

28

Section 2.1

 

Extension of Credit

 

28

Section 2.2

 

Manner of Borrowing and Disbursement of Loans

 

31

Section 2.3

 

Interest

 

35

Section 2.4

 

Fees

 

37

Section 2.5

 

Prepayment/Reduction of Commitment

 

39

Section 2.6

 

Repayment

 

40

Section 2.7

 

Notes; Loan Accounts

 

41

Section 2.8

 

Manner of Payment

 

42

Section 2.9

 

Reimbursement

 

45

Section 2.10

 

Pro Rata Treatment

 

45

Section 2.11

 

Application of Payments

 

46

Section 2.12

 

Use of Proceeds

 

47

Section 2.13

 

All Obligations to Constitute One Obligation

 

47

Section 2.14

 

Maximum Rate of Interest

 

47

Section 2.15

 

Letters of Credit

 

48

Section 2.16

 

Bank Products

 

52

 

 

 

 

 

ARTICLE 3.

 

GUARANTY

 

53

Section 3.1

 

Guaranty

 

53

Section 3.2

 

Special Provisions Applicable to Subsidiary Guarantors

 

57

 

 

 

 

 

ARTICLE 4.

 

CONDITIONS PRECEDENT

 

57

Section 4.1

 

Conditions Precedent to Initial Advance

 

57

Section 4.2

 

Conditions Precedent to Each Advance

 

61


--------------------------------------------------------------------------------




 

Section 4.3

 

Conditions Precedent to Each Letter of Credit

 

62

 

 

 

 

 

ARTICLE 5.

 

REPRESENTATIONS AND WARRANTIES

 

63

Section 5.1

 

General Representations and Warranties

 

63

Section 5.2

 

Representations and Warranties Relating to Accounts

 

74

Section 5.3

 

Representations and Warranties Relating to Inventory

 

74

Section 5.4

 

Survival of Representations and Warranties, etc

 

74

 

 

 

 

 

ARTICLE 6.

 

GENERAL COVENANTS

 

74

Section 6.1

 

Preservation of Existence and Similar Matters

 

75

Section 6.2

 

Compliance with Applicable Law

 

75

Section 6.3

 

Maintenance of Properties

 

75

Section 6.4

 

Accounting Methods and Financial Records

 

75

Section 6.5

 

Insurance

 

75

Section 6.6

 

Payment of Taxes and Claims

 

76

Section 6.7

 

Visits and Inspections

 

76

Section 6.8

 

Conduct of Business

 

77

Section 6.9

 

ERISA

 

77

Section 6.10

 

Lien Perfection

 

77

Section 6.11

 

Location of Collateral

 

77

Section 6.12

 

Protection of Collateral

 

78

Section 6.13

 

Assignments and Records of Accounts

 

78

Section 6.14

 

Administration of Accounts

 

78

Section 6.15

 

The Blocked Account

 

79

Section 6.16

 

Further Assurances

 

80

Section 6.17

 

Broker’s Claims

 

81

Section 6.18

 

Indemnity

 

81

Section 6.19

 

Environmental Matters

 

82

Section 6.20

 

Assignment of Claims Act

 

83

Section 6.21

 

Formation of Subsidiaries

 

83

Section 6.22

 

Notifications Relating to Contracts with the Federal Government

 

83

2


--------------------------------------------------------------------------------




 

ARTICLE 7.

 

INFORMATION COVENANTS

 

84

Section 7.1

 

Monthly and Quarterly Financial Statements and Information

 

84

Section 7.2

 

Annual Financial Statements and Information; Certificate of No Default

 

85

Section 7.3

 

Compliance Certificates

 

85

Section 7.4

 

Access to Accountants

 

86

Section 7.5

 

Additional Reports

 

86

Section 7.6

 

Notice of Litigation and Other Matters

 

87

 

 

 

 

 

ARTICLE 8.

 

NEGATIVE COVENANTS

 

89

Section 8.1

 

Funded Debt

 

89

Section 8.2

 

Guaranties

 

90

Section 8.3

 

Liens

 

90

Section 8.4

 

Restricted Payments and Purchases

 

90

Section 8.5

 

Investments

 

90

Section 8.6

 

Affiliate Transactions

 

91

Section 8.7

 

Liquidation; Change in Ownership, Name, or Year; Disposition or Acquisition of
Assets; Etc

 

91

Section 8.8

 

Minimum Availability

 

92

Section 8.9

 

Minimum EBITDA

 

93

Section 8.10

 

Fixed Charge Coverage Ratio

 

93

Section 8.11

 

Capital Expenditures

 

93

Section 8.12

 

Limitation on Leases

 

94

Section 8.13

 

Sales and Leasebacks

 

94

Section 8.14

 

Amendment and Waiver

 

94

Section 8.15

 

ERISA Liability

 

94

Section 8.16

 

Prepayments

 

95

Section 8.17

 

Negative Pledge

 

95

Section 8.18

 

Inconsistent Agreements

 

95

 

 

 

 

 

ARTICLE 9.

 

DEFAULT

 

95

Section 9.1

 

Events of Default

 

95

3


--------------------------------------------------------------------------------




 

Section 9.2

 

Remedies

 

98

 

 

 

 

 

ARTICLE 10.

 

THE ADMINISTRATIVE AGENT

 

99

Section 10.1

 

Appointment and Authorization

 

99

Section 10.2

 

Interest Holders

 

100

Section 10.3

 

Consultation with Counsel

 

100

Section 10.4

 

Documents

 

100

Section 10.5

 

Administrative Agent and Affiliates

 

100

Section 10.6

 

Responsibility of the Administrative Agent

 

101

Section 10.7

 

Action by Administrative Agent

 

101

Section 10.8

 

Notice of Default

 

101

Section 10.9

 

Responsibility Disclaimed

 

102

Section 10.10

 

Indemnification

 

102

Section 10.11

 

Credit Decision

 

103

Section 10.12

 

Successor Administrative Agent

 

103

Section 10.13

 

Administrative Agent May File Proofs of Claim

 

104

Section 10.14

 

Collateral

 

104

Section 10.15

 

Release of Collateral

 

104

 

 

 

 

 

ARTICLE 11.

 

MISCELLANEOUS

 

105

Section 11.1

 

Notices

 

105

Section 11.2

 

Expenses

 

107

Section 11.3

 

Waivers

 

107

Section 11.4

 

Set-Off

 

108

Section 11.5

 

Assignment

 

108

Section 11.6

 

Counterparts

 

111

Section 11.7

 

Under Seal; Governing Law

 

111

Section 11.8

 

Severability

 

111

Section 11.9

 

Headings

 

111

Section 11.10

 

Source of Funds

 

111

Section 11.11

 

Entire Agreement

 

111

Section 11.12

 

Amendments and Waivers

 

112

Section 11.13

 

Other Relationships

 

113

4


--------------------------------------------------------------------------------




 

Section 11.14

 

Pronouns

 

113

Section 11.15

 

Disclosure

 

113

Section 11.16

 

Replacement of Lender

 

113

Section 11.17

 

Confidentiality

 

114

Section 11.18

 

Revival and Reinstatement of Obligations

 

114

 

 

 

 

 

ARTICLE 12.

 

YIELD PROTECTION

 

115

Section 12.1

 

Eurodollar Rate Basis Determination

 

115

Section 12.2

 

Illegality

 

115

Section 12.3

 

Increased Costs

 

116

Section 12.4

 

Effect On Other Advances

 

117

Section 12.5

 

Capital Adequacy

 

118

 

 

 

 

 

ARTICLE 13.

 

JURISDICTION, VENUE AND WAIVER OF JURY TRIAL

 

118

Section 13.1

 

Jurisdiction and Service of Process

 

118

Section 13.2

 

Consent to Venue

 

119

Section 13.3

 

Waiver of Jury Trial

 

119

 

EXHIBITS

 

 

 

 

 

Exhibit A

—

Form of Administrative Questionnaire

Exhibit B

—

Form of Assignment and Acceptance

Exhibit C

—

Form of Blocked Account Agreement

Exhibit D

—

Form of Borrowing Base Certificate

Exhibit E-1

—

Form of Collateral Access Agreement — Landlord

Exhibit E-2

—

Form of Collateral Access Agreement — Bailee

Exhibit F

—

Form of Compliance Certificate

Exhibit G

—

Form of Notice of Conversion/Continuation

Exhibit H

—

Form of Request for Advance

Exhibit I

—

Form of Request for Issuance of Letter of Credit

Exhibit J

—

Form of Revolving Loan Note

Exhibit K

—

Form of Guaranty Supplement

 

 

 

5


--------------------------------------------------------------------------------




 

SCHEDULES

 

 

 

 

 

Schedule 1(a)

—

Commitment Ratios

Schedule 1(b)

—

Liens

Schedule 1.1(c)

—

Permitted Investments

Schedule 1.1(d)

—

Corporate Qualifications

Schedule 5.1(c)-1

—

Subsidiaries

Schedule 5.1(c)-2

—

Partnerships/Joint Ventures

Schedule 5.1(d)

—

Outstanding Capital Stock Ownership

Schedule 5.1(h)

—

Material Contracts

Schedule 5.1(i)

—

Labor Matters

Schedule 5.1(j)

—

Taxes

Schedule 5.1(m)

—

Investments/Guaranties as of the Agreement Date

Schedule 5.1(n)

—

Litigation

Schedule 5.1(o)

—

ERISA

Schedule 5.1(p)

—

Intellectual Property; Licenses and Certifications

Schedule 5.1(v)

—

Insurance

Schedule 5.1(w)

—

Brokers’ Fees

Schedule 5.1(x) – 1

—

Leased Real Property

Schedule 5.1(x) – 2

—

Owned Real Property

Schedule 5.1(y) – 1

—

Environmental Matters — Hazardous Materials

Schedule 5.1(y) – 2

—

Environmental Matters — Compliance

Schedule 5.1(y) – 3

—

Environmental Matters — Notices

Schedule 5.1(y) – 4

—

Environmental Matters — Handling of Hazardous Materials

Schedule 5.1(y) – 5

—

Environmental Matters — Actions and Orders

Schedule 5.1(y) – 6

—

Environmental Matters — Releases

Schedule 6.11

—

Location of Collateral

Schedule 6.15

—

Bank and Investment Accounts

Schedule 8.6

—

Affiliate Transactions

 

6


--------------------------------------------------------------------------------


CREDIT AGREEMENT

THIS CREDIT AGREEMENT dated as of June 2, 2006, is by and among GTSI CORP., a
Delaware corporation (the “Borrower”), the Persons party hereto from time to
time as Guarantors, the financial institutions party hereto from time to time as
Lenders, SUNTRUST BANK, as the Issuing Bank, and SUNTRUST BANK, as the
Administrative Agent, and SUNTRUST BANK and BANK OF AMERICA, N.A., as
Co-Collateral Agents.

W I T N E S S E T H:

WHEREAS, the Borrower has requested that the Administrative Agent, the Issuing
Bank and the Lenders make available to it the Commitments, on the terms and
conditions set forth herein, to, among other things, refinance existing Funded
Debt and to fund transaction costs and working capital needs of the Borrower;
and

WHEREAS, the Administrative Agent, the Issuing Bank and the Lenders are willing
to make the Commitments available to the Borrower upon the terms and conditions
set forth herein;

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

ARTICLE 1.

DEFINITIONS, ACCOUNTING PRINCIPLES AND
OTHER INTERPRETIVE MATTERS

Section 1.1             Definitions. For the purposes of this Agreement:

“Account Debtor” shall mean any Person who is obligated to make payments in
respect of an Account.

“Accounts” shall mean all “accounts,” as such term is defined in the UCC, of
each Borrower Party whether now existing or hereafter created or arising,
including, without limitation, (a) all accounts receivable, other receivables,
book debts and other forms of obligations (other than forms of obligations
evidenced by chattel paper (as defined in the UCC) or instruments (as defined in
the UCC)) (including any such obligations that may be characterized as an
account or contract right under the UCC), (b) all of each Borrower Party’s
rights in, to and under all purchase orders or receipts for goods or services,
(c) all of each Borrower Party’s rights to any goods represented by any of the
foregoing


--------------------------------------------------------------------------------




(including unpaid sellers’ rights of rescission, replevin, reclamation and
stoppage in transit and rights to returned, reclaimed or repossessed goods),
(d) all rights to payment due to a Borrower Party for property sold, leased,
licensed, assigned or otherwise disposed of, for a policy of insurance issued or
to be issued, for a secondary obligation incurred or to be incurred, for energy
provided or to be provided, for the use or hire of a vessel under a charter or
other contract, arising out of the use of a credit card or charge card, or for
services rendered or to be rendered by such Borrower Party or in connection with
any other transaction (whether or not yet earned by performance on the part of
such Borrower Party), (e) all health care insurance receivables and (f) all
collateral security of any kind, given by any Account Debtor or any other Person
with respect to any of the foregoing.

“ACH Transactions” shall mean any cash management or related services including
the automated clearinghouse transfer of funds by the Co-Collateral Agents (or
any Affiliate of a Co-Collateral Agent) for the account of the Borrower Parties
pursuant to agreement or overdrafts.

“additional amounts” shall have the meaning specified in Section 2.8(b)(i).

“Additional Commitment Amount” shall have the meaning specified in
Section 2.5(c).

“Additional Lender” shall have the meaning specified in Section 2.5(c).

“Administrative Agent” shall mean SunTrust Bank, acting as administrative agent
for the Lender Group, and any successor Administrative Agent appointed pursuant
to Section 10.12.

 “Administrative Agent’s Office” shall mean the office of the Administrative
Agent located at 303 Peachtree Street, Second Floor, Atlanta, Georgia 30308,
Attention: Lauren Carrigan, or such other office as may be designated by the
Administrative Agent pursuant to the provisions of Section 11.1.

“Administrative Questionnaire” shall mean a questionnaire substantially in the
form of Exhibit A.

“Advance” or “Advances” shall mean amounts of the Loans advanced by the Lenders
to, or on behalf of, the Borrower pursuant to Section 2.2 on the occasion of any
borrowing and shall include, without limitation, all Agent Advances and Swing
Loans.

“Affiliate” shall mean, with respect to any Person, any other Person that,
directly or indirectly, is in control of, is controlled by, or is under common
control with such Person, or that is a director, officer, manager or partner of
such Person. For purposes of this definition, “control”, when used with respect
to any Person, includes, without limitation, the direct or indirect beneficial
ownership of ten percent (10%) or more of the

2


--------------------------------------------------------------------------------




outstanding Equity Interests of such Person or the power to direct or cause the
direction of the management and policies of such Person whether by contract or
otherwise.

“Agent Advances” shall have the meaning specified in Section 2.1(f).

“Aggregate Commitment Ratio” shall mean, with respect to any Lender, the ratio,
expressed as a percentage, of (a) the unutilized Commitments plus Loans (other
than Swing Loans and Agent Advances) outstanding plus participation interests in
Letter of Credit Obligations, Swing Loans and Agent Advances outstanding of such
Lender, divided by (b) the sum of the aggregate unutilized Commitments plus
Loans (other than Swing Loans and Agent Advances) outstanding plus participation
interests in Letter of Credit Obligations, Swing Loans and Agent Advances of all
Lenders, which, as of the Agreement Date, are set forth (together with Dollar
amounts thereof) on Schedule 1(a).

“Aggregate Revolving Credit Obligations” shall mean, as of any particular time,
the sum of (a) the aggregate principal amount of all Revolving Loans then
outstanding, plus (b) the aggregate principal amount of all Swing Loans then
outstanding, plus (c) the aggregate principal amount of all Agent Advances then
outstanding, plus (d) the aggregate amount of all Letter of Credit Obligations
then outstanding.

“Agreement” shall mean this Credit Agreement, together with all Exhibits and
Schedules hereto.

“Agreement Date” shall mean the date as of which this Agreement is dated.

“Anti-Terrorism Laws” shall mean any Applicable Laws relating to terrorism or
money laundering, including Executive Order No. 13224 and the USA Patriot Act.

“Applicable Law” shall mean, in respect of any Person, all provisions of
constitutions, statutes, rules, regulations, and orders of governmental bodies
or regulatory agencies applicable, whether by law or by virtue of contract, to
such Person, and all orders and decrees of all courts and arbitrators in
proceedings or actions to which the Person in question is a party or by which it
is bound.

“Applicable Margin” shall have the meaning specified in Section 2.3(c).

“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity that administers or
manages a Lender.

“Assignment and Acceptance” shall mean that certain form of Assignment and
Acceptance attached hereto as Exhibit B, pursuant to which each Lender may, as
further provided in Section 11.5, sell a portion of its Loans or Commitments.

“Authorized Signatory” shall mean, with respect to any Borrower Party, such
senior personnel of such Borrower Party as may be duly authorized and designated
in

3


--------------------------------------------------------------------------------




writing to the Administrative Agent by such Borrower Party to execute documents,
agreements, and instruments on behalf of such Borrower Party.

“Average Availability” shall mean for any monthly period, an amount equal to the
sum of the actual amount of Availability on each day or week, as applicable,
during such month, as determined by the Administrative Agent, divided by the
number of days or weeks, as applicable, in such month.

“Availability” shall mean, as of any particular time, (a) the lesser of (i) the
Revolving Loan Commitment, and (ii) the Borrowing Base, minus (b) the Aggregate
Revolving Credit Obligations.

“Availability Block” shall mean $10,000,000.

“Available Letter of Credit Amount” shall mean, as of any particular time, an
amount equal to the lesser of (a) the Letter of Credit Commitment at such time
less the aggregate amount of all Letter of Credit Obligations then outstanding
and (b) Availability at such time.

“Bank Product Reserves” shall mean all reserves that the Administrative Agent,
from time to time, establishes in its reasonable discretion for any Bank
Products then provided or outstanding.

“Bank Products” shall mean any one or more of the following types of services or
facilities extended to the Borrower Parties by the Co-Collateral Agents (or any
Affiliate of a Co-Collateral Agent):  (a) credit cards; (b) ACH Transactions;
(c) cash management, including controlled disbursement services; and
(d) Co-Collateral Agent Hedge Agreements.

“Bank Products Documents” shall mean all agreements entered into from time to
time by the Borrower Parties in connection with any of the Bank Products and
shall include the Co-Collateral Agent Hedge Agreements.

“Bankruptcy Code” shall mean the United States Bankruptcy Code (11 U.S.C.
Section 101 et seq.), as now or hereafter amended, and any successor statute.

“Base Rate” shall mean, at any time, a fluctuating and floating rate per annum
equal to the rate of interest announced publicly by the Administrative Agent
from time to time, as its “prime rate” for the determination of interest rate
loans of varying maturities in Dollars to US residents of varying degrees of
credit worthiness. Such “prime rate” is not necessarily the lowest rate of
interest charged to borrowers of the Administrative Agent, and the
Administrative Agent may make commercial loans or other loans at rates of
interest at, above, or below such “prime rate”. Each change in the prime rate
announced by the Administrative Agent shall take effect at the opening of
business on the day specified in the public announcement of such change.

4


--------------------------------------------------------------------------------




“Base Rate Advance” shall mean an Advance which the Borrower requests to be made
as a Base Rate Advance or which is converted to a Base Rate Advance, in
accordance with the provisions of Section 2.2.

“Blocked Account” shall have the meaning specified in Section 6.15.

“Blocked Account Agreement” shall mean any agreement executed by a depository
bank and the Administrative Agent, for the benefit of the Lender Group, and
acknowledged and agreed to by the applicable Borrower Party, in the form of
Exhibit C or such other form acceptable to the Administrative Agent in its sole
discretion.

“Blocked Person” shall have the meaning specified in Section 5.1(cc)(ii).

“Borrower” shall have the meaning specified in the preamble.

“Borrower Parties” shall mean, collectively, the Borrower and the Guarantors;
and “Borrower Party” shall mean any one of the foregoing Borrower Parties.

“Borrower Payments” shall have the meaning specified in Section 2.8(b)(i).

“Borrowing Base” shall mean, at any particular time, the lesser of:

(a)           sum of:

(i)            up to 90% times the result of (A) the amount Federal Government
Eligible Accounts, minus (B) the amount of the applicable Dilution Reserve; plus

(ii)           up to 85% times the result of (A) the amount of Other Eligible
Accounts, minus (B) the amount of the applicable Dilution Reserve; plus

(iii)          during the Inventory Eligibility Period, the lesser of
(A) $10,000,000 and (B) the lesser of (1) up to 35% of the cost of Eligible
Inventory and (2) up to 80% of the NOLV of Eligible Inventory; minus

(iv)          the Availability Block; minus

(v)           the Reserves; and

(b)           the Term Loan Borrowing Base minus the aggregate outstanding
principal amount of the Subordinated Debt.

5


--------------------------------------------------------------------------------




“Borrowing Base Certificate” shall mean a certificate of an Authorized Signatory
of the Borrower substantially in the form of Exhibit D.

“Business Day” shall mean any day excluding Saturday, Sunday and any day which
is a legal holiday under the laws of the State of Georgia or is a day on which
banking institutions located in such state are closed; provided, however, that
when used with reference to a Eurodollar Advance (including the making,
continuing, prepaying or repaying of any Eurodollar Advance), the term “Business
Day” shall also exclude any day in which banks are not open for dealings in
deposits of Dollars on the London interbank market.

“Capital Expenditures” shall mean, for any period, on a consolidated basis for
the Borrower Parties, the aggregate of all expenditures made by the Borrower
Parties during such period that, in conformity with GAAP, are required to be
included in or reflected on the consolidated balance sheet as a capital asset of
the Borrower Parties, including, without limitation, Capitalized Lease
Obligations of the Borrower Parties.

“Capitalized Lease Obligation” shall mean that portion of any obligation of a
Person as lessee under a lease which at the time would be required to be
capitalized on the balance sheet of such lessee in accordance with GAAP.

“Cash Equivalents” shall mean, collectively, (a) marketable, direct obligations
of the US and its agencies maturing within three hundred sixty-five (365) days
of the date of purchase, (b) commercial paper issued by corporations, each of
which shall (i) have a consolidated net worth of at least $250,000,000, and
(ii) conduct substantially all of its business in the US, which commercial paper
will mature within one hundred eighty (180) days from the date of the original
issue thereof and is rated “P-1” or better by Moody’s or “A-1” or better by S&P,
(c) certificates of deposit, Eurodollar time deposits, overnight bank deposits
and bankers’ acceptances, in each case  maturing within three hundred sixty-five
(365) days of the date of purchase and issued by a US national or state bank
having deposits totaling more than $250,000,000, and whose short-term debt is
rated “P-1” or better by Moody’s or “A-1” or better by S&P, and (d) shares of
any money market or similar fund that has net assets whose dollar equivalent
exceeds $250,000,000 and any other investment that is, in each case, either
(i) described on Schedule 1.1(c) or (ii) approved in writing by the
Co-Collateral Agents (such approval not to be unreasonably withheld).

“Change in Control” shall mean the occurrence of one or more of the following
events:  (a) any Person or two or more Persons acting in concert shall have
acquired beneficial ownership (within the meaning of Rule 13d-3 of the SEA) of
thirty-five percent (35%) or more of the outstanding shares of the voting Equity
Interest of the Borrower; (b) as of any date a majority of the board of
directors of the Borrower consists (other than vacant seats) of individuals who
were not either (i) directors of the Borrower as of the Agreement Date,
(ii) selected or nominated to become directors by the board of directors of the
Borrower of which a majority consisted of individuals described in clause

6


--------------------------------------------------------------------------------




(i), or (iii) selected or nominated to become directors by the board of
directors of the Borrower of which a majority consisted of individuals described
in clause (i) and individuals described in clause (ii), or (c) except as
specifically permitted hereunder, the Borrower ceases to directly or indirectly
own and control one hundred percent (100%) of the outstanding Equity Interests
of all of its Subsidiaries.

“Co-Collateral Agent Hedge Agreement” shall mean any and all Hedge Agreements
now existing or hereafter entered into between or among any Borrower Party, on
the one hand, and either of the Co-Collateral Agents (or an Affiliate of a
Co-Collateral Agent), on the other hand.

 “Co-Collateral Agents” shall mean SunTrust Bank and Bank of America, N.A.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 “Collateral” shall mean all property pledged as collateral security for the
Obligations pursuant to the Security Documents or otherwise, and all other
property of any Borrower Party that is now or hereafter in the possession or
control of any member of the Lender Group, or on which any member of the Lender
Group has been granted a Lien.

“Collateral Access Agreement” shall mean any agreement of any lessor,
warehouseman, processor, consignee or other Person in possession of, having a
Lien upon or having rights or interests in, any of the Collateral in favor of
the Administrative Agent, for the benefit of the Lender Group, substantially in
the form of Exhibit E-1 or Exhibit E-2 or otherwise in form and substance
satisfactory to the Administrative Agent, waiving Liens or certain other rights
or interests such Person may hold in regard to the property of any of the
Borrower Parties and providing the Administrative Agent access to its
Collateral.

“Commercial Letter of Credit” shall mean a documentary Letter of Credit issued
by the Issuing Bank in respect of the purchase of goods or services by the
Borrower in the ordinary course of its business.

“Commitment” shall mean collectively the Revolving Loan Commitments and the
Letter of Credit Commitments.

“Compliance Certificate” shall mean a certificate executed by an Authorized
Signatory of the Borrower substantially in the form of Exhibit F.

“Confidential Information” shall have the meaning specified in Section 11.17.

 “Consulting Agreement” shall mean, individually and collectively, (i) that
certain Engagement Contract, dated March 13, 2006, by and between FTI
Consulting, Inc. and

7


--------------------------------------------------------------------------------




the Borrower (as may be amended from time to time with the consent of the
Co-Collateral Agents), and (ii) any other agreement with respect to which the
Borrower has engaged a third-party advisor which is mutually and reasonably
acceptable to the Borrower and the Co-Collateral Agents with respect to identity
and term and scope of engagement.

“Controlled Disbursement Account” shall have the meaning specified in
Section 2.2(e).

“Copyright Security Agreements” shall mean, collectively, the Copyright Security
Agreements made in favor of the Administrative Agent, on behalf of the Lender
Group, from time to time.

“Corporate Qualification Reserve” shall mean a reserve in the amount of
$5,000,000 (or such lesser amount as shall be acceptable to Co-Collateral
Agents) to be imposed until such time as Borrower has delivered to
Administrative Agent a certificate of good standing from the Secretary of State
of each of the jurisdictions listed on Schedule 1.1(d), in each case evidencing
that Borrower is qualified and in good standing as a foreign corporation in such
jurisdictions under the name “GTSI Corp.” (other than the State of California or
such other state as the Co-Collateral Agents may approve) and, with respect to
the State of California or such other state, the Borrower shall take such steps
to qualify and be in good standing as a foreign corporation as may be reasonably
acceptable to the Co-Collateral Agents.

“Customer Dispute” shall mean all instances in which (a) a customer of the
Borrower has rejected or returned the goods and such return or rejection has not
been accepted by the Borrower as a valid return or rejection, or (b) a customer
of the Borrower has otherwise affirmatively asserted grounds for nonpayment of
an Account, including, without limitation, any repossession of goods by the
Borrower, or any claim by an Account Debtor of total or partial failure of
delivery, set-off, counterclaim, or breach of warranty.

“Date of Issue” shall mean the date on which the Issuing Bank issues a Letter of
Credit pursuant to Section 2.15.

“Default” shall mean any Event of Default, and any of the events specified in
Section 9.1 regardless of whether there shall have occurred any passage of time
or giving of notice (or both) that would be necessary in order to constitute
such event an Event of Default.

“Default Rate” shall mean a simple per annum interest rate equal to, with
respect to all outstanding Obligations, the sum of (a) the applicable Interest
Rate Basis, plus (b) the highest Applicable Margin, plus (c) two percent
(2.00%); provided, however, that (y) as to any Eurodollar Advance outstanding on
the date that the Default Rate becomes applicable, the Default Rate shall be
based on the then applicable Eurodollar Basis until

8


--------------------------------------------------------------------------------




the end of the current Eurodollar Advance Period and thereafter the Default Rate
shall be based on the Base Rate as in effect from time to time and (z) as to any
Base Rate Advance outstanding on the date that the Default Rate becomes
applicable, the Default Rate shall be based on the Base Rate as in effect from
time to time.

“Dilution” means, as of any date of determination, a percentage, based upon the
experience of the immediately prior twelve month period, that is the result of
dividing the Dollar amount of (a) bad debt write-downs, discounts, advertising
allowances, credits, or other dilutive items with respect to the Borrower’s
Accounts during such period, by (b) the Borrower’s billings with respect to
Accounts during such period.

“Dilution Reserve” means, as of any date of determination, an amount sufficient
to reduce (a) the advance rate against Federal Government Eligible Accounts by 1
percentage point for each percentage point by which Dilution is in excess of
zero (0.0%) and (b) the advance rate against Other Eligible Accounts by 1
percentage point for each percentage point by which Dilution is in excess of
five percent (5.0%).

“Disbursement Account” shall mean account number 202969908 maintained at
SunTrust Bank, or as otherwise designated to the Administrative Agent by the
Borrower.

“Dividends” shall mean any direct or indirect distribution, dividend, or payment
to any Person on account of any Equity Interests of any Borrower Party.

“Dollars” or “$” shall mean the lawful currency of the United States of America.

“Domestic Subsidiary” shall mean any Subsidiary of the Borrower that is
organized and existing under the laws of the US or any state or commonwealth
thereof or under the laws of the District of Columbia.

“EBITDA” shall mean, with respect to the Borrower on a consolidated basis with
its Subsidiaries for any period, the net income for such period determined in
accordance with GAAP, plus, without duplication and to the extent reflected as
charges in the statement of net income for such period, the sum of (i) income
taxes, (ii) Interest Expense, and (iii) depreciation and amortization expense;
provided, however, that if any such calculation includes any period in which an
acquisition or sale of a Person or all or substantially all of the assets of a
Person occurred, then such calculation shall be made on a Pro Forma Basis;
provided, further, the net income (or loss) of the Borrower and its Subsidiaries
for any such period shall exclude therefrom (to the extent otherwise included
therein) (a) any extraordinary gains, (b) any non-cash extraordinary losses,
(c) with respect to any such amount that was deducted under clause (b) of this
definition as an expense in a prior period, any cash payments of accrued
expenses that were not included in the calculation of EBITDA when the applicable
accrual was made, (d) any gains attributable to write-ups of assets or gains due
to the forgiveness of debt or trade liabilities, (e) any equity interest of the
Borrower or any Subsidiary of the Borrower in the unremitted earnings of any
Person that is not a Subsidiary, (f) any income (or loss) of

9


--------------------------------------------------------------------------------




any Person accrued prior to the date it becomes a Subsidiary or is merged into
or consolidated with the Borrower or any Subsidiary on the date that such
Person’s assets are acquired by the Borrower or any Subsidiary and (g) any
non-cash gains, income, loss, expense, or charge to earnings due to change in
GAAP accounting rules.

“E-Fax” means any system used to receive or transmit faxes electronically.

“Electronic Transmission” means each document, instruction, authorization, file,
information and any other communication transmitted, posted or otherwise made or
communicated by e-mail or E-Fax, or otherwise to or from an E-System or other
equivalent service.

 “Eligible Accounts” shall mean, at any particular date, all Accounts of the
Borrower that the Administrative Agent, in the exercise of its Permitted
Discretion and after consultation with the Co-Collateral Agents, determines to
be Eligible Accounts; provided, however, the Administrative Agent shall be
permitted to make determinations regarding Eligible Accounts without
consultation with one or more of the Co-Collateral Agents if it has made
reasonable efforts to allow such consultation prior to making any such
determination; provided, further, that, without limiting the right of the
Administrative Agent to establish other criteria of ineligibility, Eligible
Accounts shall not include any of the following Accounts:

(a)           (i) Accounts with respect to which more than one hundred twenty 
(120) days have elapsed since the original invoice therefor or 90 days since the
due date of the original invoice if the Federal Government is the Account Debtor
for such Account or (ii) Accounts with respect to which more than ninety (90)
days have elapsed since the original invoice therefor or 60 days since the due
date of the original invoice if any Person other than the Federal Government is
the Account Debtor for such Account;

(b)           Accounts with respect to which any of the representations,
warranties, covenants and agreements contained in Section 5.2 are not or have
ceased to be complete and correct or have been breached;

(c)           Accounts (or any other Account due from the same Account Debtor),
with respect to which, in whole or in part, a check, promissory note, draft,
trade acceptance or other instrument for the payment of money has been received,
presented for payment and returned uncollected for any reason;

(d)           Accounts as to which the Borrower has not performed, as of the
applicable date of calculation, all of its obligations then required to have
been performed, including, without limitation, the delivery of merchandise or
rendition of services applicable to such Accounts;

(e)           Accounts as to which any one or more of the following events has
occurred with respect to the Account Debtor on such Accounts:  death or judicial

10


--------------------------------------------------------------------------------




declaration of incompetency of such Account Debtor who is an individual; the
filing by or against such Account Debtor of a request or petition for
liquidation, reorganization, arrangement, adjustment of debts, adjudication as a
bankrupt, winding-up, or other relief under the bankruptcy, insolvency, or
similar laws of the US, any state or territory thereof, or any foreign
jurisdiction, now or hereafter in effect; the making of any general assignment
by such Account Debtor for the benefit of creditors; the appointment of a
receiver or trustee for such Account Debtor or for any of the assets of such
Account Debtor, including, without limitation, the appointment of or taking
possession by a “custodian,” as defined in Bankruptcy Code; the institution by
or against such Account Debtor of any other type of insolvency proceeding (under
the bankruptcy laws of the US or otherwise) or of any formal or informal
proceeding for the dissolution or liquidation of, settlement of claims against,
or winding up of affairs of, such Account Debtor; the sale, assignment, or
transfer of all or substantially all of the assets of such Account Debtor unless
the obligations of such Account Debtor in respect of the Accounts are assumed by
and assigned to such purchaser or transferee; the nonpayment generally by such
Account Debtor of its debts as they become due; or the cessation of the business
of such Account Debtor as a going concern;

(f)            those Accounts of an Account Debtor for whom fifty percent (50%)
or more of the aggregate Dollar amount of such Account Debtor’s outstanding
Accounts are classified as ineligible under the criteria (other than this clause
(f)) set forth herein;

(g)           Accounts which represent the remaining obligations for partially
paid Accounts (excluding Accounts with respect to which the applicable purchase
order has been modified or adjusted and acknowledged by the applicable Account
Debtor, it being expressly understood that such modification or adjustment shall
not modify the original invoice date with respect to any such Account);

(h)           Accounts owed by an Account Debtor which: (i) does not maintain
its chief executive office in the US or Canada; or (ii) is not organized under
the laws of the US or any state or territory thereof; or (iii) is the government
of any foreign country or sovereign state, or of any state, municipality, or
other political subdivision thereof, or of any department, agency, public
corporation, or other instrumentality thereof; except to the extent that such
Accounts are secured or payable by a letter of credit or acceptance, or insured
under foreign credit insurance in each case, on terms and conditions
satisfactory to the Co-Collateral Agents in their Permitted Discretion;

(i)            Accounts owed by an Account Debtor which is an Affiliate or
employee of the Borrower, except for Accounts owed by EYAK with respect to which
not more than 30 days have elapsed since the original invoice therefor;
provided, however, the aggregate amount of all accounts owed by EYAK included in
Eligible Accounts shall not exceed $500,000;

11


--------------------------------------------------------------------------------




(j)            Accounts which are owed by an Account Debtor to which the
Borrower is indebted in any way, or which are subject to any right of setoff by
the Account Debtor, unless (i) the Account Debtor has entered into an agreement
acceptable to the Co-Collateral Agents to waive setoff rights or (ii) the
Account Debtor is the Federal Government or a Governmental Authority and such
setoff rights exist as a result of claims unrelated to any Account;

(k)           Accounts which are subject to any Customer Dispute, but only to
the extent of the amount in dispute;

(l)            Accounts which are owed by the Federal Government, unless funds
with respect to such Accounts have been appropriated and allocated by the
Federal Government;

(m)          Accounts which are owed by any state, municipality, territory or
other political subdivision of the US, or any department, agency, public
corporation, or other instrumentality thereof and as to which the Co-Collateral
Agents determine in their Permitted Discretion that the Administrative Agent’s
security interest therein is not or cannot be perfected;

(n)           Accounts which represent third-party leasing transactions;

(o)           Accounts which represent sales on a guaranteed sale, sale and
return, sale on approval, consignment or other repurchase or return basis

(p)           Accounts which represent sales on a bill-and-hold arrangement,
unless the Account Debtor has an absolute obligation to pay such Account
pursuant to a written agreement in form and substance satisfactory to the
Co-Collateral Agents and the Inventory associated such Account is physically
segregated from all other Inventory and appropriately reflected in the books and
records of the Borrower; provided, however, the aggregate amount of all accounts
which represent sales on a bill-and-hold arrangement included in Eligible
Accounts shall not exceed $7,500,000 or such greater amount as may be agreed to
by Co-Collateral Agents in their Permitted Discretion;

(q)           Accounts which represent any contractual obligation, based on a
percentage of sales or otherwise, that must be collected from the Account Debtor
and paid by the Borrower to a third party as a “pass-through” item, but only to
the extent of the amount of such pass-through;

(r)            Accounts which are evidenced by a promissory note or other
instrument or by chattel paper;

(s)           Accounts as to which the applicable Account Debtor has not been
sent an invoice or for which are partially billed (excluding Accounts with
respect to which the applicable purchase order has been modified or adjusted and
acknowledged by

12


--------------------------------------------------------------------------------




the applicable Account Debtor, it being expressly understood that such
modification or adjustment shall not modify the original invoice date with
respect to any such Account);

(t)            Accounts with respect to which the Account Debtor thereunder is
located in any state requiring the filing of a Notice of Business Activities
Report or similar report in order to permit the Borrower to seek judicial
enforcement in such state of payment of such Account, unless if, at the time the
Accounts were created and at all times thereafter, (i) the Borrower has filed
and has maintained effective a current Notice of Business Activities Report with
the appropriate office or agency of such state, or (ii) the Borrower was and has
continued to be exempt from the filing of such Report and has provided the
Co-Collateral Agents with satisfactory evidence thereof;

(u)           Accounts which are not a bona fide, valid and, to the best of the
Borrower’s knowledge, enforceable obligation of the Account Debtor thereunder;

(v)           Accounts which represent “demo” equipment which has been sent to
an Account Debtor except for any Account related to a true sale of such demo
equipment to such Account Debtor;

(w)          Accounts which are owed by an Account Debtor with whom the Borrower
has any agreement or understanding for deductions from the Accounts, except for
discounts or allowances which are made in the ordinary course of business for
prompt payment or volume purchases and which discounts or allowances are
reflected in the calculation of the face value of each invoice related to such
Accounts, or Accounts with respect to which a debit or chargeback has been
issued or generated;

(x)            Accounts which are not subject to a valid and continuing first
priority Lien in favor of the Administrative Agent, for the benefit of the
Lender Group, pursuant to the Security Documents as to which all action
necessary or desirable to perfect such security interest shall have been taken,
and to which the Borrower has good and marketable title, free and clear of any
Liens (other than Liens in favor of the Administrative Agent, for the benefit of
the Lender Group, and Subordinated Debt Agent);

(y)           Accounts which are owed by an Account Debtor other than the
Federal Government to the extent that such Account, together with all other
Accounts owing by the same Account Debtor and its Affiliates, exceed 20% of all
Eligible Accounts from Account Debtor other than the Federal Government;

(z)            Accounts which represent rebates, refunds or other similar
transactions, but only to the extent of the amount of such rebate, refund or
similar transaction;

(aa)         Accounts as to which a security agreement, financing statement,
equivalent security or Lien instrument or continuation statement is on file or
of record in

13


--------------------------------------------------------------------------------




any public office, except as may have been filed in favor of the Administrative
Agent, for the benefit of the Lender Group, pursuant to the Security Documents;

(bb)         Accounts which include past due credits, but only to the extent of
such past due credits;

(cc)         Accounts which include credits for freight and returned
merchandise, but only to the extent of such credits; or

(dd)         Accounts for which payment terms have been extended beyond normal
and customary payment terms.

“Eligible Assignee” shall mean (a) a Lender; (b) an Affiliate of a Lender;
(c) an Approved Fund; or (d) any other Person approved by (i) the Administrative
Agent, (ii) with respect to any proposed assignee of the Revolving Loan
Commitment, the Issuing Bank and, (iii) unless (A) such Person is taking
delivery of an assignment in connection with physical settlement of a credit
derivatives transaction or (B) a Default exists, the Borrower, such approvals
not to be unreasonably withheld or delayed; provided, however, that if the
consent of the Borrower to an assignment or to an Eligible Assignee is required
hereunder (including a consent to an assignment which does not meet the minimum
assignment thresholds specified in Section 11.5(b)), the Borrower shall be
deemed to have given its consent seven (7) Business Days after the date notice
thereof has been delivered by the assigning Lender (through the Administrative
Agent) unless such consent is expressly refused by the Borrower prior to such
seventh (7th) Business Day.

“Eligible Inventory” shall mean, as of any particular date, the portion of the
Inventory of the Borrower and its Subsidiary Guarantors that the Administrative
Agent, in the exercise of its Permitted Discretion and after consultation with
the Co-Collateral Agents, determines to be Eligible Inventory; provided,
however, the Administrative Agent shall be permitted to make determinations
regarding Eligible Inventory without consultation with one or more of the
Co-Collateral Agents if it has made reasonable efforts to allow such
consultation prior to making any such determination; provided, further, that
without limiting the right of the Administrative Agent to establish other
criteria of ineligibility, Eligible Inventory shall not include any of the
following Inventory:

(a)           Inventory that is not owned solely by the Borrower;

(b)           Inventory that does not conform to all of the warranties and
representations regarding the same which are set forth in this Agreement or any
of the other Loan Documents;

(c)           Inventory that is not located in the continental US either (i) on
real property owned by the Borrower, or (ii) on leased premises in regard to
which the

14


--------------------------------------------------------------------------------




landlord thereof, and any bailee, warehouseman or similar party that will be in
possession of such Inventory, shall have executed and delivered to the
Administrative Agent a Collateral Access Agreement;

(d)           Inventory that is subject to any claim of reclamation, Lien (other
than the Liens in favor of Administrative Agent and the Subordinated Debt
Agent), adverse claim, interest or right of any other Person;

(e)           Inventory that is not in good condition or does not meet all
standards imposed by any Person having regulatory authority over such goods or
their use and/or sale, or Inventory that is not currently saleable in the normal
course of the Borrower’s business;

 (f)           Inventory scheduled for return to vendors, Inventory which is
obsolete or slow-moving (for purposes of this subsection, what constitutes
“obsolete or slow-moving” Inventory shall be determined by the Co-Collateral
Agent in their Permitted Discretion including, without limitation, Inventory
on-hand more than 90 days), Inventory which is not finished goods or which
constitutes work-in-process, raw materials, subassemblies, packaging and
shipping material, manufacturing supplies, samples, prototypes, displays or
display items, bill-and-hold goods, goods that are returned or marked for
return, repossessed goods, defective or damaged goods or goods held on
consignment;

(g)           Inventory that is not personal property in which the Borrower has
granted a valid and continuing first Lien in favor of the Administrative Agent,
for the benefit of the Lender Group, pursuant to the Security Documents, or as
to which all action necessary to perfect such security interest has not been
taken; or

(h)           Inventory consisting of software or services related goods.

“Environmental Laws” shall mean, collectively, any and all applicable federal,
state, local or municipal laws, rules, orders, regulations, statutes,
ordinances, codes, decrees or requirements of any Governmental Authority
regulating, relating to or imposing liability or standards of conduct concerning
environmental protection matters, including without limitation, Hazardous
Materials or human health, as now or may at any time during the term of this
Agreement be in effect.

“Equity Interests” shall mean, as applied to any Person, any capital stock,
membership interests, partnership interests or other equity interests of such
Person, regardless of class or designation, and all warrants, options, purchase
rights, conversion or exchange rights, voting rights, calls or claims of any
character with respect thereto.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as in
effect on the Agreement Date and as such Act may be amended thereafter from time
to time.

15


--------------------------------------------------------------------------------


“ERISA Affiliate” shall mean, with respect to any Borrower Party, any trade or
business (whether or not incorporated) that together with such Borrower Party,
are treated as a single employer under Section 414 of the Code.

“ERISA Event” shall mean, with respect to any Borrower Party or any ERISA
Affiliate, (a) any “reportable event” within the meaning of Section 4043 of
ERISA with respect to a Title IV Plan for which the thirty (30) day notice
period has not been waived; (b) the withdrawal of any Borrower Party or ERISA
Affiliate from a Title IV Plan subject to Section 4063 of ERISA during a plan
year in which it was a substantial employer, as defined in Section 4001(a)(2) of
ERISA; (c) the complete or partial withdrawal of any Borrower Party or any ERISA
Affiliate from any Multiemployer Plan; (d) the filing of a notice of intent to
terminate a Title IV Plan or the treatment of a plan amendment as a termination
under Section 4041 of ERISA; (e) the institution or threatened institution of
proceedings to terminate a Title IV Plan or Multiemployer Plan by the PBGC;
(f) the reorganization or insolvency of a Multiemployer Plan under Section 4241
or 4245 of ERISA; (g) the failure by any Borrower Party or ERISA Affiliate to
make when due required contributions to a Multiemployer Plan or Title IV Plan
unless such failure is cured within thirty (30) days; (h) any other event or
condition that would reasonably be expected to constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Title IV Plan or Multiemployer Plan or for the imposition of
liability under Section 4069 or 4212(c) of ERISA, or (i) the revocation or
threatened revocation of a Plan’s tax-qualified status under Code
Section 401(a).

“E-System” means any electronic system, including Intralinks® and any other
internet or extranet-based site, whether such electronic system is owned,
operated or hosted by the Administrative Agent, any of its Affiliates or any
other Person, providing for access to data protected by passcodes or other
security system.

“Eurodollar Advance” shall mean an Advance which the Borrower requests to be
made as a Eurodollar Advance or which is continued as or converted to a
Eurodollar Advance, in accordance with the provisions of Section 2.2.

“Eurodollar Advance Period” shall mean, for each Eurodollar Advance, each one
(1), two (2), three (3), or six (6) month period, as selected by the Borrower
pursuant to Section 2.2, during which the applicable Eurodollar Rate (but not
the Applicable Margin) shall remain unchanged. Notwithstanding the foregoing,
however: (a) any applicable Eurodollar Advance Period which would otherwise end
on a day which is not a Business Day shall be extended to the next succeeding
Business Day, unless such Business Day falls in another calendar month, in which
case such Eurodollar Advance Period shall end on the next preceding Business
Day; (b) any applicable Eurodollar Advance Period which begins on a day for
which there is no numerically corresponding day in the calendar month during
which such Eurodollar Advance Period is to end shall (subject to clause
(a) above) end on the last day of such calendar month; and (c) no Eurodollar
Advance Period

16


--------------------------------------------------------------------------------




shall extend beyond the Maturity Date or such earlier date as would interfere
with the repayment obligations of the Borrower under Section 2.6.

“Eurodollar Basis” shall mean, with respect to each Eurodollar Advance Period, a
simple per annum interest rate equal to the quotient of (a) the Eurodollar Rate
divided by (b) one minus the Eurodollar Reserve Percentage, stated as a decimal.
The Eurodollar Basis shall remain unchanged during the applicable Eurodollar
Advance Period, except for changes to reflect adjustments in the Eurodollar
Reserve Percentage.

“Eurodollar Rate” shall mean, for any applicable Eurodollar Advance Period, the
rate per annum quoted at or about 11:00 a.m. (London, England time) two
(2) Business Days prior to the first day of the Eurodollar Advance Period on
that page of the Reuters reporting service (as then being used by the
Administrative Agent to obtain such interest rate quotes) that displays British
Banker’s Association Interest Settlement Rates for deposits in Dollars for a
period equal to such Eurodollar Advance Period or if such page or such service
shall cease to be available, such other page or service (as the case may be) for
the purpose of displaying British Banker’s Association Interest Settlement Rates
as reasonably determined by the Administrative Agent upon advising the Borrower
as to the use of any such other service; provided, that if the Administrative
Agent determines that the relevant foregoing sources are unavailable for the
relevant Eurodollar Advance Period, the Eurodollar Rate shall mean the rate of
interest determined by the Administrative Agent to be the average (rounded
upward, if necessary, to the nearest one one-hundredth of one percent (1/100th
of 1%)) of the rates per annum at which deposits in Dollars are offered to the
Administrative Agent two (2) Business Days preceding the first day of such
Eurodollar Advance Period by leading banks in the London interbank market as of
10:00 a.m. for delivery on the first day of such Eurodollar Advance Period, for
the number of days comprised therein and in an amount comparable to the amount
of the applicable Eurodollar Advance; provided, further, that if no such offered
rates appear on such page and any Co-Collateral Agent Hedge Agreement is in
effect on such date, the Eurodollar Rate for such Eurodollar Advance Period will
be the applicable floating rate payable by the Administrative Agent with respect
to the applicable Co-Collateral Agent Hedge Agreement (without regard to any
applicable margins added thereto under the terms of such Co-Collateral Agent
Hedge Agreement).

“Eurodollar Reserve Percentage” shall mean the aggregate of the maximum reserve
percentages (including, without limitation, any emergency, supplemental, special
or other marginal reserves) expressed as a decimal (rounded upwards to the next
one one-hundredth of one percent (1/100th of 1%)) in effect on any day to which
the Administrative Agent is subject with respect to the Eurodollar Basis
pursuant to regulations issued by the Board of Governors of the Federal Reserve
System (or any Governmental Authority succeeding to any of its principal
functions) (“Regulation D”) with respect to Eurocurrency Liabilities (as that
term is defined in Regulation D). Eurodollar Advances shall be deemed to
constitute Eurocurrency Liabilities and to be subject to such reserve
requirements without benefit of or credit for proration,

17


--------------------------------------------------------------------------------




exemptions or offsets that may be available from time to time to the
Administrative Agent under Regulation D. The Eurodollar Reserve Percentage shall
be adjusted automatically on and as of the effective date of any change in any
reserve percentage. The Eurodollar Basis for any Eurodollar Advance shall be
adjusted as of the effective date of any changes in the Eurodollar Reserve
Percentage.

“Event of Default” shall mean any of the events specified in Section 9.1,
provided that any requirement for notice or lapse of time, or both, has been
satisfied.

“Executive Order No. 13224” shall mean Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.

“EYAK” shall mean Eyak Technology, LLC, a Delaware limited liability company.

“Federal Funds Rate” shall mean, for any day, the rate set forth in the weekly
statistical release designated as H.15(519), or any successor publication,
published by the Federal Reserve Bank of New York (including any such successor,
“H.15(519)”) on the preceding Business Day opposite the caption “Federal Funds
(Effective)”; or, if for any relevant day such rate is not so published on any
such preceding Business Day, the rate for such day will be the arithmetic mean
as determined by the Administrative Agent of the rates for the last transaction
in overnight Federal funds arranged prior to 12:00 noon (Atlanta, Georgia time)
on that day by each of three (3) leading brokers of Federal funds transactions
in New York, New York selected by the Administrative Agent.

“Federal Government” shall mean the US or any agency, department or
instrumentality thereof.

“Federal Government Eligible Accounts” shall mean Eligible Accounts for which
the Federal Government is the Account Debtor.

 “Fee Letter” shall mean that certain fee letter, dated as of May 25, 2006,
executed by the Borrower, SunTrust Bank, SunTrust Capital Markets, Inc., Bank of
America, N.A. and Banc of America Securities LLC, the rights and obligations of
which shall survive the execution of this Agreement.

“Financial Covenants” shall mean the financial covenants applicable to the
Borrower Parties from time to time pursuant to Sections 8.8, 8.9, 8.10 and 8.11.

“Fixed Charge Coverage Ratio” shall mean, with respect to the Borrower and its
Subsidiaries on a consolidated basis for any period, calculated on a Pro Forma
Basis during such period, the ratio of (a) the greater of (i) (x) EBITDA for
such period minus (y) the sum of (A) Capital Expenditures made during such
period and (B) cash tax payments made during such period, or (ii) zero, to
(b) the sum of (i) scheduled payments

18


--------------------------------------------------------------------------------




of principal made with respect to Funded Debt during such period, (ii) Interest
Expense during such period other than non-cash amortization of loan fees and
(iii) Restricted Purchases and Restricted Payments paid during such period.

“Foreign Lender” shall have the meaning specified in Section 2.8(b).

“Fund” shall mean any Person that is (or will be) engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its business.

“Funded Debt” shall mean, with respect to the Borrower and its Subsidiaries on a
consolidated basis and without duplication, as of any calculation date, (a) any
obligation of such Person for borrowed money, including, without limitation, all
of the Obligations; (b) any obligation of such Person evidenced by bonds,
debentures, notes or other similar instruments; (c) any obligation of such
Person to pay the deferred purchase price of property or for services (other
than in the ordinary course of business); (d) any Capitalized Lease Obligation;
(e) any obligation or liability of others secured by a Lien on property owned by
such Person, whether or not such obligation or liability is assumed; (f) any
debt, liability or obligation of such Person arising from or in connection with
any Hedge Agreements and, without double counting, any other debt, liability or
obligation arising from or in connection with any Bank Products; (g) any
reimbursement obligations (contingent or otherwise) of such Person with respect
to letters of credit, bankers acceptances and similar instruments issued for the
account of such Person; (h) any Guaranty (except items of shareholders’ equity
or Equity Interests or surplus or general contingency or deferred tax reserves);
(i) any financial obligation of such Person under purchase money mortgages;
(j) any financial obligation of such Person under asset securitization vehicles;
(k) any obligations of such Person under conditional sales contracts and similar
title retention instruments with respect to property acquired; (l) the
outstanding balance of the Subordinated Debt; and (m) any financial obligation
of such Person as issuer of Equity Interests redeemable in whole or in part at
the option of a Person other than such issuer, at a fixed and determinable date
or upon the occurrence of an event not solely within the control of such issuer;
provided, however, that notwithstanding anything in GAAP to the contrary, the
amount of all obligations shall be the full face amount of such obligations.

“Funding Losses” shall mean expenses incurred by any Lender or any participant
of such Lender permitted hereunder in connection with the re-employment of funds
prepaid, repaid, not borrowed, or paid, as the case may be, and any lost profit
of such Lender or any participant of such Lender over the remainder of the
Eurodollar Advance Period for such prepaid Advance. For purposes of calculating
amounts payable to a Lender hereunder with respect to Funding Losses, each
Lender shall be deemed to have actually funded its relevant Eurodollar Advance
through the purchase of a deposit bearing interest at the Eurodollar Rate in an
amount equal to the amount of that Eurodollar Advance and having a maturity and
repricing characteristics comparable to the relevant

19


--------------------------------------------------------------------------------




Eurodollar Advance Period; provided, however, that each Lender may fund each of
its Eurodollar Advances in any manner it sees fit, and the foregoing assumption
shall be utilized only for the calculation of amounts payable hereunder.

“GAAP” shall mean generally accepted accounting principles and practices set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
US accounting profession).

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to any
government.

“Guarantors” shall mean, collectively, the Subsidiary Guarantors and any other
Person that has executed a Guaranty Supplement or other document guaranteeing
the Obligations; and “Guarantor” shall mean any one of the foregoing Guarantors.

“Guaranty” or “guaranteed,” as applied to an obligation (each a “primary
obligation”), shall mean and include (a) any guaranty, direct or indirect, in
any manner, of any part or all of such primary obligation, and (b) any
agreement, direct or indirect, contingent or otherwise, the practical effect of
which is to assure in any way the payment or performance (or payment of damages
in the event of non-performance) of any part or all of such primary obligation,
including, without limiting the foregoing, any reimbursement obligations as to
amounts drawn down by beneficiaries of outstanding letters of credit, and any
obligation of any Person, whether or not contingent, (i) to purchase any such
primary obligation or any property or asset constituting direct or indirect
security therefor, (ii) to advance or supply funds (A) for the purchase or
payment of such primary obligation or (B) to maintain working capital, equity
capital or the net worth, cash flow, solvency or other balance sheet or income
statement condition of any other Person, (iii) to purchase property, assets,
securities or services primarily for the purpose of assuring the owner or holder
of any primary obligation of the ability of the primary obligor with respect to
such primary obligation to make payment thereof or (iv) otherwise to assure or
hold harmless the owner or holder of such primary obligation against loss in
respect thereof. All references in this Agreement to “this Guaranty” shall be to
the Guaranty provided for pursuant to the terms of Article 3.

“Guaranty Supplement” shall have the meaning specified in Section 6.21.

“Hazardous Materials” shall mean any hazardous materials, hazardous wastes,
hazardous constituents, hazardous or toxic substances, petroleum products
(including crude oil or any fraction thereof), friable asbestos containing
materials defined or regulated as such in or under any Environmental Law.

20


--------------------------------------------------------------------------------




“Hedge Agreement” shall mean any and all transactions, agreements or documents
now existing or hereafter entered into between or among any Borrower Party, on
the one hand, and a third party, on the other hand, which provides for an
interest rate, credit or equity swap, cap, floor, collar, forward foreign
exchange transaction, currency swap, cross currency rate swap, currency option,
or any combination of, or option with respect to, these or similar transactions,
for the purpose of hedging such Borrower Party’s exposure to fluctuations in
interest or exchange rates, loan, credit exchange, security or currency
valuations.

“Indemnified Person” shall have the meaning specified in Section 10.10.

“Intercreditor Agreements” shall mean, individually or collectively, the
Subordinated Debt Intercreditor Agreement and the Vendor Intercreditor
Agreements.

“Interest Expense” shall mean, for any period, interest expense and loan fees of
the Borrower and its Subsidiaries, determined on a consolidated basis in
accordance with GAAP, and including capitalized and non-capitalized interest and
the interest component of Capitalized Lease Obligations.

“Interest Rate Basis” shall mean the Base Rate or the Eurodollar Basis, as
applicable.

“Inventory” shall mean all “inventory,” as such term is defined in the UCC, of
each Borrower Party, whether now existing or hereafter acquired, wherever
located, and in any event including inventory, merchandise, goods and other
personal property that are held by or on behalf of a Borrower Party for sale or
lease or are furnished or are to be furnished under a contract of service, goods
that are leased by a Borrower Party as lessor, or that constitute raw materials,
samples, work-in-process, finished goods, returned goods, promotional materials
or materials or supplies of any kind, nature or description used or consumed or
to be used or consumed in such Borrower Party’s business or in the processing,
production, packaging, promotion, delivery or shipping of the same, including
all supplies and embedded software.

 “Inventory Eligibility Period” shall mean the period commencing on August 1 and
ending on November 30 of each year during the term of this Agreement.

“Investment” shall mean, with respect to any Person, any loan, advance or
extension of credit by such Person to, or any Guaranty with respect to the
Equity Interests, Funded Debt or other obligations of, or any contributions to
the capital of, any other Person, or any ownership, purchase or other
acquisition by such Person of any Equity Interests of any other Person, other
than any acquisition of all or substantially all of the Equity Interests of a
Person or all or substantially all of the assets, property or business of a
Person.

21


--------------------------------------------------------------------------------




“Issuing Bank” shall mean SunTrust Bank, or any other Person who hereafter may
be designated as the Issuing Bank pursuant to an Assignment and Acceptance or
otherwise.

“Lender Group” shall mean, collectively, the Administrative Agent, the Issuing
Bank and the Lenders. In addition, if SunTrust Bank ceases to be the
Administrative Agent, then for any Co-Collateral Agent Hedge Agreement entered
into by any Borrower Party with SunTrust Bank while it was the Administrative
Agent, SunTrust Bank shall be a deemed to be a member of the Lender Group for
purposes of determining the secured parties under any Security Documents.

“Lenders” shall mean those lenders whose names are set forth on the signature
pages to this Agreement under the heading “Lenders” and any assignees of the
Lenders who hereafter become parties hereto pursuant to and in accordance with
Section 11.5; and “Lender” shall mean any one of the foregoing Lenders.

“Letter of Credit Commitment” shall mean the obligation of the Issuing Bank to
issue Letters of Credit in an aggregate face amount from time to time not to
exceed $25,000,000 pursuant to the terms of this Agreement.

“Letter of Credit Obligations” shall mean, at any time, the sum of (a) an amount
equal to one hundred percent (100%) of the aggregate undrawn and unexpired
stated amount (including the amount to which any such Letter of Credit can be
reinstated pursuant to its terms) of the then outstanding Letters of Credit,
plus (b) an amount equal to one hundred percent (100%) of the aggregate drawn,
but unreimbursed drawings of any Letters of Credit.

“Letter of Credit Reserve Account” shall mean any account maintained by the
Administrative Agent the proceeds of which shall be applied as provided in
Section 9.2(d).

“Letters of Credit” shall mean either Standby Letters of Credit or Commercial
Letters of Credit issued by the Issuing Bank on behalf of the Borrower from time
to time in accordance with Section 2.15.

“Lien” shall mean, with respect to any property, any mortgage, lien, pledge,
negative pledge agreement, assignment, charge, option, security interest, title
retention agreement, levy, execution, seizure, attachment, garnishment, any
documents, notice, instruments or other filings under the Federal Assignment of
Claims Act of 1940 or other encumbrance of any kind in respect of such property,
whether or not choate, vested, or perfected.

“Loan Account” shall have the meaning specified in Section 2.7.

22


--------------------------------------------------------------------------------




“Loan Documents” shall mean this Agreement, any Revolving Loan Notes, the
Security Documents, the Blocked Account Agreements, the Fee Letter, the Guaranty
Supplements, the Intercreditor Agreements, all reimbursement agreements relating
to Letters of Credit issued hereunder, all Collateral Access Agreements, all
Compliance Certificates, all Requests for Advance, all Requests for Issuance of
Letters of Credit, all Notices of Conversion/Continuation, all Borrowing Base
Certificates, all documents executed in connection with the Federal Assignment
of Claims Act of 1940 (if any), and all other documents, lockbox agreements,
instruments, certificates, and agreements executed or delivered in connection
with or contemplated by this Agreement, including, without limitation, any
security agreements or guaranty agreements from the Borrower’s Subsidiaries to
the Lender Group, or any of them; provided, however, that, notwithstanding the
foregoing, none of the Bank Product Documents shall constitute Loan Documents.

“Loans” shall mean, collectively, the Revolving Loans, the Swing Loans and the
Agent Advances.

“Majority Lenders” shall mean, as of any date of calculation, Lenders the sum of
whose unutilized Commitments plus Loans (other than Swing Loans and Agent
Advances) outstanding plus participation interests in Letter of Credit
Obligations, Swing Loans and Agent Advances outstanding on such date of
calculation equals or exceeds sixty-six and two-thirds of one percent (66 2/3%)
of the sum of the aggregate unutilized Commitments plus Loans (other than Swing
Loans and Agent Advances) outstanding plus participation interests in Letter of
Credit Obligations, Swing Loans and Agent Advances outstanding of all of the
Lenders as of such date of calculation.

“Margin Stock” shall have the meaning specified in Section 5.1(t).

“Material Contracts” shall mean, collectively, (a) those contracts with the
Federal Government listed on Schedule 5.1(h) and (b) all other contracts,
leases, instruments, guaranties, licenses or other arrangements (other than the
Loan Documents) to which any Borrower Party or any Subsidiary a of Borrower
Party is or becomes a party as to which the breach, nonperformance, cancellation
or failure to renew by any party thereto could have a Materially Adverse Effect.

“Materially Adverse Effect” shall mean, with respect to any event, act,
condition or occurrence of whatever nature (including any adverse determination
in any litigation, arbitration or governmental investigation or proceeding), a
material adverse change in, or a material adverse effect on: (a) the business,
operations, prospects, properties, condition (financial or otherwise), assets or
income of the Borrower and its Subsidiaries, taken as a whole; (b) the ability
of the Borrower and its Subsidiaries, taken as a whole, to perform any material
obligations under any Loan Document; or (c) (i) the validity, binding effect or
enforceability of any Loan Document, (ii) the rights, remedies or benefits
available to the Administrative Agent, the Issuing Bank or any Lender under any
Loan Document or (iii) the attachment, perfection or priority of any Lien of the
Administrative Agent under

23


--------------------------------------------------------------------------------




the Security Documents on a material portion of the Collateral. In determining
whether any individual event, act, condition or occurrence of the foregoing
types would result in a Material Adverse Effect, notwithstanding that a
particular event, act, condition or occurrence does not itself have such effect,
a Material Adverse Effect shall be deemed to have occurred if the cumulative
effect of such event, act, condition or occurrence and all other events, acts,
conditions or occurrences of the foregoing types which have occurred would
result in a Material Adverse Effect

“Maturity Date” shall mean June 2, 2010, or such earlier date as payment of the
Loans in full at such time shall be due (whether by acceleration or otherwise).

“Maximum Guaranteed Amount” shall have the meaning specified in Section 3.1(g).

“Moody’s” shall mean Moody’s Investor Service, Inc., or any successor thereto.

“Mortgage” shall mean, collectively, any mortgage, deed of trust or deed to
secure debt entered into by a Borrower Party in favor of the Administrative
Agent, for the benefit of the Lender Group.

“Multiemployer Plan” shall mean a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA, and to which any Borrower Party or ERISA Affiliate
is making, is obligated to make or has made or been obligated to make,
contributions on behalf of participants who are or were employed by any of them.

“Necessary Authorizations” shall mean all material authorizations, consents,
permits, approvals, licenses, and exemptions from, and all filings and
registrations with, and all reports to, any Governmental Authority whether
federal, state, local, and all agencies thereof, which are required for the
transactions contemplated by the Loan Documents and the conduct of the
businesses and the ownership (or lease) of the properties and assets of the
Borrower Parties.

“Net Cash Proceeds” shall mean, with respect to any sale, lease, transfer,
casualty loss or other disposition or loss of assets by any Borrower Party or
any issuance by any Borrower Party of any Equity Interests or the incurrence by
any Borrower Party of any Funded Debt (other than the Obligations), the
aggregate amount of cash received for such assets or Equity Interests, or as a
result of such Funded Debt, net of reasonable and customary transaction costs
properly attributable to such transaction and payable by such Borrower Party to
a non-Affiliate in connection with such sale, lease, transfer or other
disposition of assets or the issuance of any Equity Interests or the incurrence
of any Funded Debt, including, without limitation, sales commissions and
underwriting discounts.

“NOLV” shall mean, as to any particular asset, the value that is estimated to be
recoverable in an orderly liquidation thereof, as determined from time to time
by a

24


--------------------------------------------------------------------------------




qualified appraiser selected by the Co-Collateral Agents, net of all liquidation
costs and expenses.

“Non-Depository Account” shall have the meaning specified in Section 6.15(f).

“Notice of Conversion/Continuation” shall mean a notice in substantially the
form of Exhibit G.

“Obligations” shall mean (a) all payment and performance obligations as existing
from time to time of the Borrower Parties to the Lender Group, or any of them,
under this Agreement and the other Loan Documents (including all Letter of
Credit Obligations and including any interest, fees and expenses that, but for
the provisions of the Bankruptcy Code, would have accrued), or as a result of
making the Loans or issuing the Letters of Credit, (b) the obligation to pay an
amount equal to the amount of any and all damages which the Lender Group, or any
of them, may suffer by reason of a breach by any Borrower Party of any
obligation, covenant, or undertaking with respect to this Agreement or any other
Loan Document, and (c) any debts, liabilities and obligations as existing from
time to time of any Borrower Party to a Co-Collateral Agent (or an Affiliate of
a Co-Collateral Agent) arising from or in connection with any Bank Products and,
if either SunTrust Bank or Bank of America, N.A. ceases to be a Co-Collateral
Agent, any debts, liabilities and obligations as existing from time to time of
any Borrower Party to SunTrust Bank or Bank of America, N.A. (or an Affiliate of
SunTrust Bank or Bank of America, N.A.) arising from or in connection with any
Bank Products Documents entered into at a time when SunTrust Bank or Bank of
America, N.A., as the case may be, was a Co-Collateral Agent.

“OFAC” shall mean the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Other Eligible Accounts” shall mean Eligible Accounts for which the Federal
Government is not the Account Debtor.

 “Other Taxes” shall have the meaning specified in Section 2.8(b)(ii).

“Overadvance” shall have the meaning specified in Section 2.1(e).

“Participant” shall have the meaning specified in Section 11.5.

“Payment Date” shall mean the last day of each Eurodollar Advance Period for a
Eurodollar Advance.

“PBGC” shall mean the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.

25


--------------------------------------------------------------------------------




“Perfection Certificates” shall mean, collectively, the perfection certificates
delivered by each of the Borrower Parties to the Administrative Agent.

“Permitted Discretion” shall mean a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.

“Permitted Inventory Financing” shall mean an inventory financing facility with
terms and conditions, including, without limitation, an intercreditor agreement
between such inventory financing lender and the Administrative Agent, that are
in form and substance acceptable to all Lenders in their Permitted Discretion.

“Permitted Liens” shall mean, as applied to any Person:

(a)           Any Lien in favor of the Administrative Agent or any other member
of the Lender Group given to secure the Obligations;

(b)           (i) Liens on real estate for real estate taxes not yet delinquent
and (ii) Liens for taxes, assessments, judgments, governmental charges or
levies, or claims not yet delinquent or the non-payment of which is being
diligently contested in good faith by appropriate proceedings and for which
adequate reserves have been set aside on such Person’s books;

(c)           Liens of carriers, warehousemen, mechanics, laborers, suppliers,
workers and materialmen incurred in the ordinary course of business for sums not
yet due or being diligently contested in good faith, if such reserve or
appropriate provision, if any, as shall be required by GAAP shall have been made
therefor;

(d)           Liens incurred in the ordinary course of business in connection
with worker’s compensation and unemployment insurance or other types of social
security benefits;

(e)           Easements, rights-of-way, restrictions (including zoning or deed
restrictions), and other similar encumbrances on the use of real property which
in the reasonable opinion of the Administrative Agent do not interfere with the
ordinary conduct of the business of such Person;

(f)            Purchase money security interests and Liens securing Capitalized
Lease Obligations provided that such Lien attaches only to the asset (which
asset shall not constitute Inventory) so purchased or leased by such Person and
secures only Funded Debt incurred by such Person in order to purchase or lease
such asset, but only to the extent permitted by Section 8.1(d);

26


--------------------------------------------------------------------------------




(g)           Deposits to secure the performance of bids, trade contracts,
tenders, sales, leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(h)           Liens in favor of vendors and suppliers incurred in the ordinary
course of business that (i) secure indebtedness in a principal amount that is
less than $500,000 in the aggregate for all such Liens permitted under this
clause (i) or (ii) are subject to a Vendor Intercreditor Agreement;

(i)            Liens on assets of the Borrower existing as of the Agreement Date
which are set forth on Schedule 1(b);

(j)            With respect to Collateral consisting of real property, Liens
that are exceptions to the commitments for title insurance issued in connection
with the Mortgage, as accepted by the Administrative Agent in its sole and
absolute discretion;

(k)           Liens securing the Subordinated Debt or Refinancing Debt so long
as any such Lien is subject to the Subordinated Debt Intercreditor Agreement or
other intercreditor agreement in form and substance satisfactory to the Lenders
in their Permitted Discretion; and

(l)            Liens securing any Permitted Inventory Financing so long as any
such Liens is subject to an intercreditor agreement in form and substance
satisfactory to the Lenders in their Permitted Discretion.

“Person” shall mean an individual, corporation, partnership, trust, joint stock
company, limited liability company, unincorporated organization, other legal
entity or joint venture or a government or any agency or political subdivision
thereof.

“Plan” shall mean an employee benefit plan within the meaning of Section 3(3) of
ERISA that any Borrower Party or ERISA Affiliate maintains, contributes to or
has an obligation to contribute to or has maintained, contributed to or had an
obligation to contribute to at any time within the past six (6) years on behalf
of participants who were employed by any Borrower Party or ERISA Affiliate.

“Pledge Agreement” shall mean that certain Pledge Agreement dated as of the
Agreement Date among the Borrower Parties and the Administrative Agent, on
behalf of, and for the benefit of, the Lender Group.

“Pro Forma Basis” shall mean for purposes of determining compliance with the
Financial Covenants and the defined terms relating thereto, giving pro forma
effect to any acquisition or sale of a Person, all or substantially all of the
business or assets of a Person, and any related incurrence, repayment or
refinancing of Funded Debt, Capital Expenditures or other related transactions
which would otherwise be accounted for as an adjustment permitted by Regulation
S-X under the Securities Act or on a pro forma basis

27


--------------------------------------------------------------------------------




under GAAP, in each case, as if such acquisition or sale and related
transactions were realized on the first day of the relevant period.

“Prompt Payment Act” shall mean the United States Prompt Payment Act (31 U.S.C.
3901 et seq.), as now or hereafter amended, and any successor statute.

“Property” shall mean any real property or personal property, plant, building,
facility, structure, underground storage tank or unit, equipment, Inventory or
other asset owned, leased or operated by the Borrower Parties, their
Subsidiaries or any of them (including, without limitation, any surface water
thereon or adjacent thereto, and soil and groundwater thereunder).

“Qualified Cash” shall mean, as of any date of determination, the amount of
unrestricted cash and Cash Equivalents of the Borrower and its Subsidiaries that
is in deposit accounts or in investment accounts, or any combination thereof,
and which such deposit account or investment account is the subject of a Blocked
Account Agreement or control agreement in favor of the Administrative Agent.

“Refinancing Debt” shall mean Funded Debt that refinances the Subordinated Debt
provided that the following conditions are satisfied before and after giving
effect to the incurrence of such Refinancing Debt: (a) the Refinancing Debt is
in an aggregate principal amount that does not exceed the lesser of
(i) $10,000,000 or (ii) the aggregate outstanding principal amount of the
Subordinated Debt being refinanced, (b) the Refinancing Debt has a later final
maturity date than the Subordinated Debt, (c) the Refinancing Debt does not bear
a rate of interest that exceeds a market rate (as determined in good faith by
the Co-Collateral Agents) as of the date of such refinancing, (d) the covenants
contained in any instrument or agreement relating to the Refinancing Debt are
not less favorable to Borrower and/or Lenders than those contained in the
Subordinated Debt Documents, (e) the Refinancing Debt shall be subordinated to
the Obligations to the same extent as the Subordinated Debt, (f) at the time of
and after giving effect to such refinancing, no Default or Event of Default
shall exist and (g) the proceeds for any such Refinancing Debt shall be used to
repay in full the outstanding obligations under the Subordinated Debt and any
Liens securing the Subordinated Debt shall be immediately released.

“Register” shall have the meaning specified in Section 11.5(c).

“Reimbursement Obligations” shall mean the payment obligations of the Borrower
under Section 2.15(d).

“Replacement Event” shall have the meaning specified in Section 11.16.

“Replacement Lender” shall have the meaning specified in Section 11.16.

28


--------------------------------------------------------------------------------




“Request for Advance” shall mean any certificate signed by an Authorized
Signatory of the Borrower requesting a new Advance hereunder, which certificate
shall be denominated a “Request for Advance,” and shall be in substantially the
form of Exhibit H. Each Request for Advance shall, among other things, specify
the date of the Advance, which shall be a Business Day, the amount of the
Advance, and the type of Advance.

“Request for Issuance of Letter of Credit” shall mean any certificate signed by
an Authorized Signatory of the Borrower requesting that the Issuing Bank issue a
Letter of Credit hereunder, which certificate shall be in substantially the form
of Exhibit I, and shall, among other things, (a) specify that the requested
Letter of Credit is either a Commercial Letter of Credit or a Standby Letter of
Credit, (b) the stated amount of the Letter of Credit (which shall be in
Dollars), (c) the effective date (which shall be a Business Day) for the
issuance of such Letter of Credit, (d) the date on which such Letter of Credit
is to expire (which shall be a Business Day and which shall be subject to
Section 2.15(a)), (e) the Person for whose benefit such Letter of Credit is to
be issued, (f) other relevant terms of such Letter of Credit, and (g) the
Available Letter of Credit Amount as of the scheduled date of issuance of such
Letter of Credit.

“Reserves” shall mean reserves that the Co-Collateral Agents may establish from
time to time in their Permitted Discretion for such purposes as the
Co-Collateral Agents shall deem necessary. Without limiting the generality of
the foregoing, the following reserves shall be deemed an exercise of the
Co-Collateral Agents’ Permitted Discretion:  (a) reserves for price adjustments
and damages, (b) reserves for accrued but unpaid ad valorem, excise and personal
property tax liability; (c) receivable reserves; (d) Bank Product Reserves;
(e) reserves for accrued, unpaid interest on the Obligations; (f) reserves for
Federal Government claims or offsets; (g) reserves for any other matter that has
a negative impact on the value of the Collateral; (h) rent reserves;
(i) reserves for any changes in the terms of the Borrower’s trade credit
including, without limitation, credit limits and repayment terms; (j) reserves
for consignor payables; and (k) the Corporate Qualification Reserve.

“Restricted Payment” shall mean (a) Dividends, (b) loans by any Borrower Party
to any holder of Equity Interests in the Borrower, (c) any payment of
management, consulting or similar fees payable by any Borrower Party or any
Subsidiary of a Borrower Party to any Affiliate, or (d) any redemption,
purchase, retirement, defeasance, sinking fund or similar payment or any claim
of rescission with respect to the capital stock of a Borrower Party.

“Restricted Purchase” shall mean any payment on account of the purchase,
redemption, or other acquisition or retirement of any shares of Equity Interests
of any Borrower Party.

“Retiree Welfare Plan” shall mean a Plan that is an “employee welfare benefit
plan” within the meaning of Section 3(1) of ERISA that provides for continuing
coverage

29


--------------------------------------------------------------------------------




or benefits for any participant or any beneficiary of a participant after such
participant’s termination of employment, other than continuation coverage
provided pursuant to Code Section 4980B (or applicable state law mandating
health insurance continuation coverage for employees) and at the sole expense of
the participant or the beneficiary.

“Revolving Commitment Ratio” shall mean, with respect to any Lender, the ratio,
expressed as a percentage, of (a) the Revolving Loan Commitment of such Lender,
divided by (b) the Revolving Loan Commitment of all Lenders, which, as of the
Agreement Date, are set forth (together with Dollar amounts thereof) on Schedule
1(a).

“Revolving Loan Commitment” shall mean the several obligations of the Lenders to
advance to the Borrower on or after the Agreement Date, in accordance with their
respective Revolving Commitment Ratios, pursuant to the terms of this Agreement,
the aggregate amount of up to $125,000,000, as such amount may be increased or
reduced from time to time pursuant to the terms of this Agreement.

 “Revolving Loan Notes” shall mean those certain promissory notes issued by the
Borrower to each of the Lenders that requests a promissory note, in accordance
with each such Lender’s Revolving Commitment Ratio of the Revolving Loan
Commitment, in substantially in the form of Exhibit J.

“Revolving Loans” shall mean, collectively, the amounts (other than Agent
Advances and Swing Loans) advanced from time to time by the Lenders to the
Borrower under the Revolving Loan Commitment, not to exceed the amount of the
Revolving Loan Commitment.

“S&P” shall mean Standard & Poor’s Ratings Group, a division of
McGraw-Hill, Inc., or any successor thereto.

“SEA” shall mean the Securities Exchange Act of 1934 and the rules promulgated
thereunder by the Securities and Exchange Commission, as amended from time to
time or any similar Federal law then in force.

“Securities Act” shall mean the Securities Act of 1933, as amended, or any
similar Federal law then in force.

“Security Agreement” shall mean that certain Security Agreement dated as of the
Agreement Date among the Borrower Parties and the Administrative Agent, on
behalf of, and for the benefit of, the Lender Group.

“Security Documents” shall mean, collectively, the Copyright Security
Agreements, the Mortgages, the Security Agreement, the Trademark Security
Agreements, the Pledge Agreement, the Perfection Certificates, all UCC-1
financing statements and any other document, instrument or agreement granting
Collateral for the Obligations, as the same may be amended or modified from time
to time.

30


--------------------------------------------------------------------------------


“Standby Letter of Credit” shall mean a Letter of Credit issued to support
obligations of the Borrower incurred in the ordinary course of its business, and
which is not a Commercial Letter of Credit.

“Subordinated Debt” shall mean the Funded Debt in the aggregate principal amount
not to exceed $10,000,000 incurred by the Borrower pursuant to the Subordinated
Debt Documents.

“Subordinated Debt Agent” shall mean Crystal Capital Fund, L.P., as
administrative agent under the Subordinated Debt Documents, and any successor
administrative agent thereunder.

“Subordinated Debt Agreement” shall mean that certain Credit Agreement among the
Borrower, the Subsidiary Guarantors, the financial institutions party thereto as
lenders, and Subordinated Debt Agent, dated as of the date hereof, in form and
substance satisfactory to the Co-Collateral Agents.

“Subordinated Debt Borrowing Base Certificate” shall mean the “Borrowing Base
Certificate”, as such term is defined in the Subordinated Debt Agreement.

“Subordinated Debt Documents” shall mean the Subordinated Debt Agreement and the
Loan Documents (as defined in the Subordinated Debt Agreement), in form and
substance satisfactory to the Co-Collateral Agents.

“Subordinated Debt Intercreditor Agreement” shall mean that certain
Intercreditor Agreement, dated as of the date hereof, by and among the
Administrative Agent, the Subordinated Debt Agent, and the Borrower with respect
to the Subordinated Debt Documents.

“Subordinated Debt Lenders” shall mean the “Lenders” as such term is defined in
the Subordinated Debt Agreement.

“Subsidiary” shall mean, as applied to any Person, (a) any corporation of which
more than fifty percent (50%) of the outstanding stock (other than directors’
qualifying shares) having ordinary voting power to elect a majority of its board
of directors, regardless of the existence at the time of a right of the holders
of any class or classes of securities of such corporation to exercise such
voting power by reason of the happening of any contingency, or any partnership
or limited liability company of which more than fifty percent (50%) of the
outstanding partnership interests or membership interests, as the case may be,
is at the time owned by such Person, or by one or more Subsidiaries of such
Person, or by such Person and one or more Subsidiaries of such Person, and
(b) any other entity which is controlled or capable of being controlled by such
Person, or by one or more Subsidiaries of such Person, or by such Person and one
or more Subsidiaries of such Person.

31


--------------------------------------------------------------------------------




“Subsidiary Guarantors” shall mean all Subsidiaries of the Borrower signatory to
this Agreement as a “Guarantor” and all Subsidiaries of the Borrower that have
executed and delivered a Guaranty Supplement.

“Swing Bank” shall mean SunTrust Bank, or any other Lender who shall agree with
the Administrative Agent to act as Swing Bank.

“Swing Loans” shall mean, collectively, the amounts advanced from time to time
by the Swing Bank to the Borrower under the Revolving Loan Commitment in
accordance with Section 2.2(g).

“Taxes” shall have the meaning specified in Section 2.8(b)(i).

“Term Loan Borrowing Base” means the “Term Loan Borrowing Base” as defined in
the Subordinated Debt Agreement, as in effect on the date hereof.

“Title IV Plan” shall mean a Plan that is an “employee pension benefit plan,”
within the meaning of Section 3(2) of ERISA, that is covered by Title IV of
ERISA.

“Trademark Security Agreements” shall mean, collectively, the Trademark Security
Agreements made in favor of the Administrative Agent, on behalf of the Lender
Group, from time to time.

“UCC” shall mean the Uniform Commercial Code as the same may, from time to time,
be enacted and in effect in the State of Georgia; provided, that to the extent
that the UCC is used to define any term herein and such term is defined
differently in different Articles or Divisions of the UCC, the definition of
such term contained in Article or Division 9 shall govern; provided further,
that in the event that, by reason of mandatory provisions of law, any or all of
the attachment, perfection or priority of, or remedies with respect to, the
Administrative Agent’s Lien on any Collateral is governed by the Uniform
Commercial Code as enacted and in effect in a jurisdiction other than the State
of Georgia, the term “UCC” shall mean the Uniform Commercial Code as enacted and
in effect in such other jurisdiction solely for purposes of the provisions
thereof relating to such attachment, perfection, priority or remedies and for
purposes of definitions related to such provisions.

“Unused Line Fee” shall have the meaning specified in Section 2.4(b).

“USA Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT)
Act of 2001, Pub. L. No. 107-56, 115 Stat. 272 (2001), as the same has been, or
shall hereafter be, renewed, extended, amended or replaced.

“Unfunded Pension Liability” shall mean at any time, the aggregate amount, if
any, of the sum of (a) the amount by which the present value of all accrued
benefits under

32


--------------------------------------------------------------------------------




each Title IV Plan exceeds the fair market value of all assets of such Title IV
Plan allocable to such benefits in accordance with Title IV of ERISA, all
determined as of the most recent valuation date for each such Title IV Plan
using the actuarial assumptions for funding purposes in effect under such Title
IV Plan, and (b) for a period of five (5) years following a transaction which
might reasonably be expected to be covered by Section 4069 of ERISA, the
liabilities (whether or not accrued) that could be avoided by any Borrower Party
or any ERISA Affiliate as a result of such transaction.

“Uniform Customs” shall mean the Uniform Customs and Practice for Documentary
Credits (1993 Revision), International Chamber of Commerce Publication No. 500,
as the same may be amended from time to time.

“US” or “United States” shall mean the United States of America.

“Vendor Intercreditor Agreements” shall mean one or more intercreditor
agreements or subordination agreements executed by the Borrower, the applicable
vendor or other supplier, and the Administrative Agent, in each case in form and
substance satisfactory to the Co-Collateral Agents.

“Voidable Transfer” shall have the meaning specified in Section 11.18.

Section 1.2             Accounting Principles. The classification, character and
amount of all assets, liabilities, capital accounts and reserves and of all
items of income and expense to be determined, and any consolidation or other
accounting computation to be made, and the interpretation of any definition
containing any financial term, pursuant to this Agreement shall be determined
and made in accordance with GAAP consistently applied, unless such principles
are inconsistent with the express requirements of this Agreement; provided that
if because of a change in GAAP after the date of this Agreement the Borrower or
any of its Subsidiaries would be required to alter a previously utilized
accounting principle, method or policy in order to remain in compliance with
GAAP, such determination shall continue to be made in accordance with the
Borrower’s or such Subsidiary’s previous accounting principles, methods and
policies. All accounting terms used herein without definition shall be used as
defined under GAAP. All financial calculations hereunder shall, unless otherwise
stated, be determined for the Borrower on a consolidated basis with its
Subsidiaries.

Section 1.3             Other Interpretive Matters. Each definition of an
agreement in this Article 1 shall include such instrument or agreement as
amended, restated, supplemented or otherwise modified from time to time with, if
required, the prior written consent of the Majority Lenders, except as provided
in Section 11.12 and otherwise to the extent permitted under this Agreement and
the other Loan Documents. Except where the context otherwise requires,
definitions imparting the singular shall include the plural and vice versa.
Except where otherwise specifically provided herein, each reference to a
“Section”, “Article”, “Exhibit” or “Schedule” shall be to a Section or
Article of this Agreement or an Exhibit or Schedule attached to this Agreement.
Except where

33


--------------------------------------------------------------------------------




otherwise specifically restricted, reference to a party to a Loan Document
includes that party and its successors and assigns. An Event of Default, if one
occurs, shall “exist”, “continue” or be “continuing” until such Event of Default
has been waived in writing in accordance with Section 11.12. All terms used
herein which are defined in Article 9 of the UCC and which are not otherwise
defined herein shall have the same meanings herein as set forth therein.

ARTICLE 2.

THE LOANS AND THE LETTERS OF CREDIT

Section 2.1             Extension of Credit. Subject to the terms and conditions
of, and in reliance upon the representations and warranties made in, this
Agreement and the other Loan Documents, the Lenders agree, severally in
accordance with their respective Revolving Commitment Ratios, and not jointly,
to extend credit to the Borrower in an aggregate principal amount not to exceed
$125,000,000.

(a)           The Revolving Loans. Each Lender agrees, severally in accordance
with its Revolving Commitment Ratio and not jointly with the other Lenders, upon
the terms and subject to the conditions of this Agreement, to lend and relend to
the Borrower, from time to time on any Business Day prior to the Maturity Date,
amounts which do not exceed such Lender’s ratable share (based upon such
Lender’s Revolving Commitment Ratio) of Availability as of such Business Day.
Subject to the terms and conditions hereof and prior to the Maturity Date,
Advances under the Revolving Loan Commitment may be repaid and reborrowed from
time to time on a revolving basis.

(b)           Intentionally Omitted.

(c)           The Letters of Credit. Subject to the terms and conditions of this
Agreement, the Issuing Bank agrees to issue Letters of Credit for the account of
the Borrower, from time to time on any Business Day prior to the date thirty
(30) days prior to the Maturity Date, pursuant to Section 2.15 in an outstanding
face amount not to exceed, with respect to the issuance of any individual Letter
of Credit as of any Business Day, the Available Letter of Credit Amount as of
such Business Day.

(d)           The Swing Loans. Subject to the terms and conditions of this
Agreement, the Swing Bank, in its sole discretion, may from time to time on any
Business Day after the Agreement Date but prior to the Maturity Date, make Swing
Loans to the Borrower (i) in an amount not to exceed Availability as of such
Business Day and (ii) in an aggregate amount (including all Swing Loans
outstanding as of such Business Day) not to exceed the lesser of (A) the excess
of (1) the Swing Bank’s ratable share (in accordance with its Revolving
Commitment Ratio) of the Revolving Loan Commitment less (2) the sum of the
aggregate outstanding principal amount of Swing Loans and Revolving Loans made
by it and the Swing Bank’s ratable share (in

34


--------------------------------------------------------------------------------




accordance with its Revolving Commitment Ratio) of the outstanding Letter of
Credit Obligations and Agent Advances, and (B) $10,000,000.

(e)           Overadvances; Optional Overadvances. If at any time the amount of
the Aggregate Revolving Credit Obligations exceeds the Revolving Loan
Commitment, the Borrowing Base or any other applicable limitation set forth in
this Agreement (including, without limitation, the limitations on Swing Loans,
Agent Advances and Letters of Credit) such excess (an “Overadvance”) shall
nevertheless constitute a portion of the Obligations that are secured by the
Collateral and are entitled to all benefits thereof. In no event, however, shall
the Borrower have any right whatsoever to (i) receive any Revolving Loan,
(ii) receive any Swing Loan, or (iii) request the issuance of any Letter of
Credit if, before or after giving effect thereto, there shall exist a Default.
In the event that (1) the Lenders shall make any Revolving Loans, (2) the Swing
Bank shall make any Swing Loan, (3) the Administrative Agent shall make any
Agent Advances or (4) the Issuing Bank shall agree to the issuance of any Letter
of Credit, which in any such case gives rise to an Overadvance, the Borrower
shall make, on demand, a payment on the Obligations to be applied to the
Revolving Loans, the Swing Loans, the Agent Advances and the Letter of Credit
Reserve Account, as appropriate, in an aggregate principal amount equal to such
Overadvance. Notwithstanding the foregoing or any other contrary provision of
this Agreement, the Lenders hereby authorize the Swing Bank at the direction of
the Administrative Agent in the Administrative Agent’s Permitted Discretion, and
Swing Bank shall, at the direction of the Administrative Agent, knowingly and
intentionally, continue to make Swing Loans to the Borrower notwithstanding that
an Overadvance exists or thereby would be created, so long as (i) after giving
effect to such Swing Loans, the outstanding Aggregate Revolving Credit
Obligations do not exceed the Borrowing Base by more than $5,000,000, (ii) after
giving effect to such Swing Loans, the outstanding Aggregate Revolving Credit
Obligations does not exceed the Revolving Loan Commitment, (iii) at the time of
the making of any such Swing Loans, the Administrative Agent does not believe,
in good faith, that the Overadvance created by such Swing Loans will be
outstanding for more than ninety (90) days and (iv) the aggregate amount of all
Agent Advances and Overadvances after given effect to such Swing Loans shall not
exceed (A) $5,000,000, or (B) after consultation by the Administrative Agent
with the Co-Collateral Agents (or a good faith attempt, under the circumstances,
to consult with the Co-Collateral Agents) $10,000,000. The foregoing sentence is
for the exclusive benefit of the Administrative Agent, the Swing Bank, and the
Lenders and is not intended to benefit the Borrower in any way. The Majority
Lenders may at any time revoke the Administrative Agent’s authority to direct
the Swing Bank to make Overadvances pursuant to the preceding sentence of this
Section 2.1(e). Any such revocation must be in writing and shall become
effective prospectively upon the Administrative Agent’s receipt thereof.

(f)            Agent Advances.

35


--------------------------------------------------------------------------------




(i)            Subject to the limitations set forth below and notwithstanding
anything else in this Agreement to the contrary, the Administrative Agent is
authorized by the Borrower and the Lenders, from time to time in the
Administrative Agent’s sole discretion, (A) at any time that a Default exists,
or (B) at any time that any of the other conditions precedent set forth in
Article 4 have not been satisfied, to make Base Rate Advances to the Borrower on
behalf of the Lenders in an aggregate amount outstanding (together with all
optional Overadvances outstanding under clause (e) above) at any time not to
exceed (together with all other Aggregate Revolving Credit Obligations) the
lesser of (y) the Revolving Loan Commitment and (z) $5,000,000 (or after
consultation by the Administrative Agent with the Co-Collateral Agents (or a
good faith attempt, under the circumstances, to consult with the Co-Collateral
Agents) $10,000,000, which the Administrative Agent, in its reasonable business
judgment, deems necessary or desirable (1) to preserve or protect the
Collateral, or any portion thereof, (2) to enhance the likelihood of, or
maximize the amount of, repayment of the Loans and other Obligations, (3) to pay
the amount of any “carve-out” for professional fees and expenses in conjunction
with a Default described in Section 9.1(g) or 9.1(h), or (4) to pay any other
amount chargeable to the Borrower pursuant to the terms of this Agreement,
including costs, fees and expenses as provided under this Agreement (any of such
advances are herein referred to as “Agent Advances”); provided, that (i) such
amount shall not be outstanding more than 30 days and (ii) the Majority Lenders
may at any time revoke the Administrative Agent’s authorization to make Agent
Advances. Any such revocation must be in writing and shall become effective
prospectively upon the Administrative Agent’s receipt thereof. The
Administrative Agent shall promptly provide to the Borrower written notice of
any Agent Advance.

(ii)           The Agent Advances shall be secured by the Collateral and shall
constitute Obligations hereunder. Each Agent Advance shall bear interest as a
Base Rate Advance. Each Agent Advance shall be subject to all terms and
conditions of this Agreement and the other Loan Documents applicable to
Revolving Loans, except that all payments thereon shall be made to the
Administrative Agent solely for its own account and the making of any Agent
Advance shall not require the consent of the Borrower. The Administrative Agent
shall have no duty or obligation to make any Agent Advance hereunder.

(iii)          The Administrative Agent shall notify each Lender no less
frequently than weekly, as determined by the Administrative Agent, of the
principal amount of Agent Advances outstanding as of 12:00 noon (Atlanta,
Georgia time) as of such date, and each Lender’s pro rata share thereof. Each
Lender shall before 2:00 p.m. (Atlanta, Georgia time) on such Business Day make
available to the Administrative Agent, in immediately available funds, the
amount of its pro rata share of such principal amount of Agent Advances
outstanding. Upon such payment by a Lender, such Lender shall be deemed to have
made a

36


--------------------------------------------------------------------------------




Revolving Loan to the Borrower, notwithstanding any failure of the Borrower to
satisfy the conditions in Section 4.2. The Administrative Agent shall use such
funds to repay the principal amount of Agent Advances. Additionally, if at any
time any Agent Advances are outstanding, any of the events described in clauses
(g) or (h) of Section 9.1 shall have occurred, then each Lender shall
automatically, upon the occurrence of such event, and without any action on the
part of the Administrative Agent, the Borrower or the Lenders, be deemed to have
purchased an undivided participation in the principal and interest of all Agent
Advances then outstanding in an amount equal to such Lender’s Revolving
Commitment Ratio and each Lender shall, notwithstanding such Event of Default,
immediately pay to the Administrative Agent in immediately available funds, the
amount of such Lender’s participation (and upon receipt thereof, the
Administrative Agent shall deliver to such Lender, a loan participation
certificate dated the date of receipt of such funds in such amount). The
disbursement of funds in connection with the settlement of Agent Advances
hereunder shall be subject to the terms and conditions of Section 2.2(f).

(g)           Maximum Account Balance. Agent and Lenders shall have no
obligation to make Advances hereunder if and to the extent the aggregate cash
balance in the Borrower Parties’ bank accounts exceeds $15,000,000.

Section 2.2             Manner of Borrowing and Disbursement of Loans.

(a)           Choice of Interest Rate, etc. Any Advance shall, at the option of
the Borrower, be made either as a Base Rate Advance or as a Eurodollar Advance
(except for the first three (3) Business Days after the Agreement Date, during
which period the Loans shall bear interest as a Base Rate Advance); provided,
however, that (i) if the Borrower fails to give the Administrative Agent written
notice specifying whether a Eurodollar Advance is to be repaid, continued or
converted on a Payment Date, such Advance shall be converted to a Base Rate
Advance on the Payment Date in accordance with Section 2.3(a)(iii), (ii) the
Borrower may not select a Eurodollar Advance (A) with respect to Swing Loans,
(B) with respect to an Advance, the proceeds of which are to reimburse the
Issuing Bank pursuant to Section 2.15, or (C) if, at the time of such Advance or
at the time of the continuation of, or conversion to, a Eurodollar Advance
pursuant to Section 2.2(c), a Default exists and (iii) all Agent Advances shall
be made as Base Rate Advances. Any notice given to the Administrative Agent in
connection with a requested Advance hereunder shall be given to the
Administrative Agent prior to 11:30 a.m. (Atlanta, Georgia time) in order for
such Business Day to count toward the minimum number of Business Days required.

(b)           Base Rate Advances.

(i)            Initial and Subsequent Advances. The Borrower shall give the
Administrative Agent in the case of Base Rate Advances irrevocable notice by
telephone not later than 11:30 a.m. (Atlanta, Georgia time) one Business Day

37


--------------------------------------------------------------------------------




prior to the date of such Base Rate Advance and shall immediately confirm any
such telephone notice with a written Request for Advance; provided, however,
that the failure by the Borrower to confirm any notice by telephone with a
written Request for Advance shall not invalidate any notice so given. Each Base
Rate Advance shall be in a principal amount of no less than $1,000,000 and in an
integral multiple of $100,000 in excess thereof.

(ii)           Repayments and Conversions. The Borrower may (A) subject to
Section 2.5, at any time without prior notice repay a Base Rate Advance, or
(B) upon at least three (3) Business Days’ irrevocable prior written notice to
the Administrative Agent in the form of a Notice of Conversion/Continuation,
convert all or a portion of the principal thereof to one or more Eurodollar
Advances. Upon the date indicated by the Borrower, such Base Rate Advance shall
be so repaid or converted.

(c)           Eurodollar Advances.

(i)            Initial and Subsequent Advances. The Borrower shall give the
Administrative Agent in the case of Eurodollar Advances irrevocable notice by
telephone not later than 11:30 a.m. (Atlanta, Georgia time) three (3) days prior
to the date of such Eurodollar Advance and shall immediately confirm any such
telephone notice with a written Request for Advance; provided, however, that the
failure by the Borrower to confirm any notice by telephone with a written
Request for Advance shall not invalidate any notice so given.

(ii)           Repayments, Continuations and Conversions. At least three
(3) Business Days prior to each Payment Date for a Eurodollar Advance, the
Borrower shall give the Administrative Agent written notice in the form of a
Notice of Conversion/Continuation specifying whether all or a portion of such
Eurodollar Advance outstanding on such Payment Date is to be continued in whole
or in part as one or more new Eurodollar Advances and also specifying the new
Eurodollar Advance Period applicable to each such new Eurodollar Advance (and
subject to the provisions of this Agreement, upon such Payment Date, such
Eurodollar Advance shall be so continued). Upon such Payment Date, any
Eurodollar Advance (or portion thereof) not so continued shall be converted to a
Base Rate Advance or, subject to Section 2.5, be repaid.

(iii)          Miscellaneous. Notwithstanding any term or provision of this
Agreement which may be construed to the contrary, each Eurodollar Advance shall
be in a principal amount of no less than $1,000,000 and in an integral multiple
of $100,000 in excess thereof, and at no time shall the aggregate number of all
Eurodollar Advances then outstanding exceed five (5). In addition to any other
fee payable hereunder, Borrower shall pay the Administrative Agent, for its sole
benefit, a Eurodollar Advance fee in the amount of $500 for each Eurodollar
Advance hereunder.

38


--------------------------------------------------------------------------------




(d)           Notification of Lenders. Upon receipt of a (i) Request for Advance
or a telephone or telecopy request for Advance, (ii) notification from the
Issuing Bank that a draw has been made under any Letter of Credit (unless the
Issuing Bank will be reimbursed through the funding of a Swing Loan), or
(iii) notice from the Borrower with respect to the prepayment of any outstanding
Eurodollar Advance prior to the Payment Date for such Advance, the
Administrative Agent shall promptly notify each Lender by telephone or telecopy
of the contents thereof and the amount of each Lender’s portion of any such
Advance. Each Lender shall, not later than 1:00 p.m. (Atlanta, Georgia time) on
the date specified for such Advance (under clause (i) or (ii) above) in such
notice, make available to the Administrative Agent at the Administrative Agent’s
Office, or at such account as the Administrative Agent shall designate, the
amount of such Lender’s portion of the Advance in immediately available funds.

(e)           Disbursement. Prior to 3:00 p.m. (Atlanta, Georgia time) on the
date of an Advance hereunder, the Administrative Agent shall, subject to the
satisfaction of the conditions set forth in Article 4, disburse the amounts made
available to the Administrative Agent by the Lenders in like funds by
(i) transferring the amounts so made available by wire transfer to the
Borrower’s Disbursement Account or (ii) in the case of an Advance the proceeds
of which are to reimburse the Issuing Bank pursuant to Section 2.15,
transferring such amounts to such Issuing Bank. Unless the Administrative Agent
shall have received notice from a Lender prior to 12:00 Noon (Atlanta, Georgia
time) on the date of any Advance that such Lender will not make available to the
Administrative Agent such Lender’s ratable portion of such Advance, the
Administrative Agent may assume that such Lender has made or will make such
portion available to the Administrative Agent on the date of such Advance and
the Administrative Agent may, in its sole discretion and in reliance upon such
assumption, make available to the Borrower or the Issuing Bank, as applicable,
on such date a corresponding amount. If and to the extent such Lender shall not
have so made such ratable portion available to the Administrative Agent, such
Lender agrees to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower or the Issuing Bank, as
applicable, until the date such amount is repaid to the Administrative Agent,
(x) for the first two (2) Business Days, at the Federal Funds Rate for such
Business Days, and (y) thereafter, at the Base Rate. If such Lender shall repay
to the Administrative Agent such corresponding amount, such amount so repaid
shall constitute such Lender’s portion of the applicable Advance for purposes of
this Agreement and if both such Lender and the Borrower shall pay and repay such
corresponding amount, the Administrative Agent shall promptly relend to the
Borrower such corresponding amount. If such Lender does not repay such
corresponding amount immediately upon the Administrative Agent’s demand
therefor, the Administrative Agent shall notify the Borrower and the Borrower
shall immediately pay such corresponding amount to the Administrative Agent. The
failure of any Lender to fund its portion of any Advance shall not relieve any
other Lender of its obligation, if any, hereunder to fund its respective portion
of the Advance on the date of such borrowing, but no Lender shall be responsible
for any such failure of any other

39


--------------------------------------------------------------------------------




Lender. In the event that a Lender for any reason fails or refuses to fund its
portion of an Advance in violation of this Agreement, then, until such time as
such Lender has funded its portion of such Advance, or all other Lenders have
received payment in full (whether by repayment or prepayment) of the principal
and interest due in respect of such Advance, such non-funding Lender shall not
(i) have the right to vote regarding any issue on which voting is required or
advisable under this Agreement or any other Loan Document and, with respect to
any such Lender, the amount of the Commitments or Loans, as applicable, held by
such Lender shall not be counted as outstanding for purposes of determining
“Majority Lenders” hereunder, and (ii) be entitled to receive any payments of
principal, interest or fees from the Borrower or the Administrative Agent (or
the other Lenders) in respect of its Loans.

(f)            Deemed Requests for Advance.  Unless payment is otherwise timely
made by the Borrower, the becoming due of any amount required to be paid under
this Agreement or any of the other Loan Documents as principal, interest,
reimbursement obligations in connection with Letters of Credit, premiums, fees,
reimbursable expenses or other sums payable hereunder shall be deemed
irrevocably to be a Request for Advance on the due date of, and in an aggregate
amount required to pay, such principal, interest, reimbursement obligations in
connection with Letters of Credit, premiums, fees, reimbursable expenses or
other sums payable hereunder, and the proceeds of a Revolving Loan made pursuant
thereto may be disbursed by way of direct payment of the relevant Obligation and
shall bear interest as a Base Rate Advance. The Lenders shall have no obligation
to the Borrower to honor any deemed Request for Advance under this
Section 2.2(f) unless all the conditions set forth in Section 4.2 have been
satisfied, but, with the consent of the Lenders required under the last sentence
of Section 4.2, may do so in their sole discretion and without regard to the
existence of, and without being deemed to have waived, any Default and without
regard to the existence or creation of an Overadvance or the failure by the
Borrower to satisfy any of the conditions set forth in Section 4.2. No further
authorization, direction or approval by the Borrower shall be required to be
given by the Borrower for any deemed Request for Advance under this
Section 2.2(f). The Administrative Agent shall promptly provide to the Borrower
written notice of any Advance pursuant to this Section 2.2(f). The Borrower has
established with the Administrative Agent a master disbursement account into
which the Administrative Agent wires proceeds of Advances from time to time (the
“Controlled Disbursement Account”). Until such time as the Administrative Agent
in its sole discretion delivers written notice to the contrary, the presentation
for payment by the Administrative Agent of any check or other item of payment
drawn on the Controlled Disbursement Account at a time when there are
insufficient funds in such account to cover such check or other item of payment
shall be deemed irrevocably to be a request (without any requirement for the
submission of a Request for Advance) for an Advance on the date of such
presentation and in an amount equal to the aggregate amount of the items
presented for payment, and the proceeds of such Advances may be disbursed to the
Controlled Disbursement Account and shall bear interest as a Base Rate Advance.

40


--------------------------------------------------------------------------------




(g)           Special Provisions Pertaining to Swing Loans.

(i)            The Borrower shall give the Swing Bank written notice in the form
of a Request for Advance, or notice by telephone no later than 12:00 noon.
(Atlanta, Georgia time) on the date on which the Borrower wishes to receive an
Advance of any Swing Loan followed immediately by a written Request for Advance,
with a copy to the Administrative Agent; provided, however, that the failure by
the Borrower to confirm any notice by telephone with a written Request for
Advance shall not invalidate any notice so given; provided further, however,
that any request by the Borrower for a Base Rate Advance under the Revolving
Loan Commitment shall be deemed to be a request for a Swing Loan unless the
Borrower specifically requests otherwise. Each Swing Loan shall bear interest at
the rate equal to the sum of (A) the Base Rate, and (B) the Applicable Margin
with respect to Base Rate Advances. If the Swing Bank, in its sole discretion,
elects to make the requested Swing Loan, the Swing Loan shall be made on the
date specified in the notice or the Request for Advance and such notice or
Request for Advance shall specify (i) the amount of the requested Swing Loan
which shall be in a principal amount of no less than $100,000 and in an integral
multiple of $100,000 in excess thereof, and (ii) instructions for the
disbursement of the proceeds of the requested Swing Loan. Each Swing Loan shall
be subject to all the terms and conditions applicable to Revolving Loans, except
that all payments thereon shall be payable to the Swing Bank solely for its own
account. The Swing Bank shall have no duty or obligation to make any Swing Loans
hereunder. The Swing Bank shall not make any Swing Loans if the Swing Bank has
received written notice from any Lender (or the Swing Bank has actual knowledge)
that one or more applicable conditions precedent set forth in Section 4.2 will
not be satisfied (or waived pursuant to the last sentence of Section 4.2) on the
requested Advance date. In the event the Swing Bank in its sole and absolute
discretion elects to make any requested Swing Loan, the Swing Bank shall make
the proceeds of such Swing Loan available to the Borrower by deposit of Dollars
in same day funds by wire transfer to the Disbursement Account. In the event
that the Swing Bank informs the Administrative Agent that it will not make the
requested Advance as a Swing Loan, then such request will be deemed a request
for a Base Rate Advance under the Revolving Loan Commitment.

(ii)           The Swing Bank shall notify the Administrative Agent and each
Lender no less frequently than weekly, as determined by the Administrative
Agent, of the principal amount of Swing Loans outstanding as of 3:00 p.m.
(Atlanta, Georgia time) as of such date and each Lender’s pro rata share (based
on its Revolving Commitment Ratio) thereof. Each Lender shall before 12:00 Noon
(Atlanta, Georgia time) on the next Business Day make available to the
Administrative Agent, in immediately available funds, the amount of its pro rata
share (based on its Revolving Commitment Ratio) of such principal amount of

41


--------------------------------------------------------------------------------




Swing Loans outstanding. Upon such payment by a Lender, such Lender shall be
deemed to have made a Revolving Loan to the Borrower, notwithstanding any
failure of the Borrower to satisfy the conditions in Section 4.2. The
Administrative Agent shall use such funds to repay the principal amount of Swing
Loans to the Swing Bank. Additionally, if at any time any Swing Loans are
outstanding, any of the events described in clauses (g) or (h) of Section 9.1
shall have occurred, then each Lender shall automatically upon the occurrence of
such event and without any action on the part of the Swing Bank, the Borrower,
the Administrative Agent or the Lenders be deemed to have purchased an undivided
participation in the principal and interest of all Swing Loans then outstanding
in an amount equal to such Lender’s Revolving Commitment Ratio of the principal
and interest of all Swing Loans then outstanding and each Lender shall,
notwithstanding such Event of Default, immediately pay to the Administrative
Agent for the account of the Swing Bank in immediately available funds, the
amount of such Lender’s participation (and upon receipt thereof, the Swing Bank
shall deliver to such Lender a loan participation certificate dated the date of
receipt of such funds in such amount). The disbursement of funds in connection
with the settlement of Swing Loans hereunder shall be subject to the terms and
conditions of Section 2.2(e).

Section 2.3             Interest.

(a)           On Loans. Interest on the Loans, subject to Sections 2.3(b) and
(c), shall be payable as follows:

(i)            On Base Rate Advances. Interest on each Base Rate Advance shall
be computed for the actual number of days elapsed on the basis of a hypothetical
year of three hundred sixty (360) days and shall be payable monthly in arrears
on the first day of each calendar month for the prior calendar month, commencing
on June 1, 2006. Interest on Base Rate Advances then outstanding shall also be
due and payable on the Maturity Date (or the date of any earlier prepayment in
full of the Obligations). Interest shall accrue and be payable on each Base Rate
Advance at the simple per annum interest rate equal to the sum of (A) the Base
Rate, and (B) the Applicable Margin with respect to Base Rate Advances.

(ii)           On Eurodollar Advances. Interest on each Eurodollar Advance shall
be computed for the actual number of days elapsed on the basis of a hypothetical
year of three hundred sixty (360) days and shall be payable in arrears on
(x) the Payment Date for such Advance, and (y) if the Eurodollar Advance Period
for such Advance is greater than one (1) month, on the first day of each
calendar month and on the last day of the applicable Eurodollar Advance Period
for such Advance. Interest on Eurodollar Advances then outstanding shall also be
due and payable on the Maturity Date (or the date of any earlier

42


--------------------------------------------------------------------------------




prepayment in full of the Obligations). Interest shall accrue and be payable on
each Eurodollar Advance at a rate per annum equal to the sum of (A) the
Eurodollar Basis applicable to such Eurodollar Advance, and (B) the Applicable
Margin for Eurodollar Advances.

(iii)          If No Notice of Selection of Interest Rate. If the Borrower fails
to give the Administrative Agent timely notice of its selection of a Eurodollar
Basis, or if for any reason a determination of a Eurodollar Basis for any
Advance is not timely concluded, the Base Rate shall apply to such Advance. If
the Borrower fails to elect to continue any Eurodollar Advance then outstanding
prior to the last Payment Date applicable thereto in accordance with the
provisions of Section 2.2, as applicable, the Base Rate shall apply to such
Advance commencing on and after such Payment Date.

(b)           Upon Default. Immediately upon the occurrence and during the
continuance of an Event of Default, interest on the outstanding Obligations
shall accrue at the Default Rate. Interest accruing at the Default Rate shall be
payable on demand and in any event on the Maturity Date (or the date of any
earlier prepayment in full of the Obligations) and shall accrue until the
earliest to occur of (i) waiver of the applicable Event of Default in accordance
with Section 11.12, (ii) agreement by the Majority Lenders to rescind the
charging of interest at the Default Rate, or (iii) payment in full of the
Obligations. The Lenders shall not be required to (A) accelerate the maturity of
the Loans, (B) terminate the Commitments, or (C) exercise any other rights or
remedies under the Loan Documents in order to charge interest hereunder at the
Default Rate.

(c)           Applicable Margin. The interest rate margin and Unused Line Fee,
as the case may be (the “Applicable Margin”), shall be that per annum interest
rate margin or Unused Line Fee determined as follows:  with respect to each
Advance or Unused Line Fee, the Applicable Margin shall be (x) from the
Agreement Date until the first day of the month immediately following the month
in which the Borrowing Base Certificate referred to in Section 7.5(b) with
respect to the month ending June 30, 2006 is delivered by the Borrower to the
Administrative Agent, 2.25% with respect to Eurodollar Advances,  0.25% with
respect to Base Rate Advances and 0.25% with respect to Unused Line Fees, and
(y) until the first day of the month immediately following the month in which
the Borrowing Base Certificate referred to in Section 7.5(b) with respect to the
month ending June 30, 2006 is delivered by the Borrower to the Administrative
Agent and thereafter, the interest rate margin and Unused Line Fee determined by
the Administrative Agent based upon the Average Availability as of the last day
of the most recently ended month ending after June 30, 2006 (with respect to
which the monthly Borrowing Base Certificate referred to in Section 7.5(b) has
been delivered), effective as of the first day of the month immediately
following the month in which the such monthly Borrowing Base Certificate has
been delivered by the Borrower to the Administrative Agent for the month most
recently ended, expressed as a per annum rate of interest as follows:

43


--------------------------------------------------------------------------------




 

Average Availability

 

Applicable Margin
with respect to
Eurodollar Advances

 

Applicable Margin
with respect to
Base Rate Advances

 

Applicable Margin
with respect to
Unused Line Fees

 

Greater than or equal to $65,000,000

 

1.50%

 

0.00%

 

0.20%

 

Greater than or equal to $45,000,000 but less than $65,000,000 

 

1.75%

 

0.00%

 

0.20%

 

Greater than or equal to $25,000,000 but less than $45,000,000 

 

2.00%

 

0.125%

 

0.25%

 

Less than $25,000,000

 

2.25%

 

0.25%

 

0.25%

 

 

In the event that the Borrower fails to timely provide the monthly Borrowing
Base Certificate referred to above in accordance with the terms of Sections
7.5(b), and without prejudice to any additional rights under Section 9.2, as of
the second Business Day after delivery of such certificate was due until the
first day of the month immediately following the month in which such certificate
is delivered, the Applicable Margin shall be 2.25% with respect to Eurodollar
Advances, 0.25% with respect to Base Rate Advances and 0.25% with respect to
Unused Line Fees.

(d)           Computation of Interest. In computing interest on any Advance, the
date of making the Advance shall be included and the date of payment shall be
excluded; provided, however, that if an Advance is repaid on the date that it is
made, one (1) day’s interest shall be due with respect to such Advance.

Section 2.4             Fees.

(a)           Fee Letter. The Borrower agrees to pay to the Administrative Agent
such fees as are set forth in the Fee Letter.

(b)           Unused Line Fee. The Borrower agrees to pay to the Administrative
Agent, for the account of the Lenders in accordance with their respective
Revolving Commitment Ratios, an unused line fee (“Unused Line Fee”) on the
aggregate amount by which the Revolving Loan Commitment exceeded the sum of the
average daily amount of Aggregate Revolving Credit Obligations (other than with
respect to any Swing Loans and Agent Advances) for each day from the Agreement
Date through the Maturity Date (or the date of any earlier prepayment in full of
the Obligations), at the per annum rate set forth in Section 2.3(c). Such Unused
Line Fee shall be computed on the basis of a hypothetical year of three hundred
sixty (360) days for the actual number of

44


--------------------------------------------------------------------------------




days elapsed, shall be payable in arrears on June 1, 2006, for the immediately
preceding calendar month and thereafter shall be payable monthly in arrears on
the first day of each calendar month during the term of this Agreement for the
immediately preceding calendar month, and if then unpaid, on the Maturity Date
(or the date of any earlier prepayment in full of the Obligations), and shall be
fully earned when due and non-refundable when paid.

(c)           Letter of Credit Fees.

(i)            The Borrower shall pay to the Administrative Agent for the
account of the Lenders, in accordance with their respective Revolving Commitment
Ratios, a fee on the stated amount of any outstanding Letters of Credit for each
day from the Date of Issue through the Maturity Date (or the date of any earlier
prepayment in full of the Obligations) at a rate per annum on the amount of the
Letter of Credit Obligations equal to the Applicable Margin in effect from time
to time with respect to Eurodollar Advances. Such Letter of Credit fee shall be
computed on the basis of a hypothetical year of three hundred sixty (360) days
for the actual number of days elapsed, shall be payable monthly in arrears for
each calendar month on the first day of the immediately succeeding calendar
month, commencing on June 1, 2006, and if then unpaid, on the Maturity Date (or
the date of any earlier prepayment in full of the Obligations), and shall be
fully earned when due and non-refundable when paid.

(ii)           The Borrower shall also pay to the Administrative Agent, for the
account of the Issuing Bank, (A) a fee on the stated amount of each Letter of
Credit for each day from the Date of Issue through the expiration date of each
such Letter of Credit (or any earlier prepayment in full of the Obligations) at
a rate of one-eighth of one percent (0.125%) per annum which fee shall be
computed on the basis of a hypothetical year of three hundred sixty (360) days
for the actual number of days elapsed, shall be payable monthly in arrears on
the first day of each calendar month for the immediately preceding calendar
month, commencing on June 1, 2006, and, if unpaid on the Maturity Date (or any
earlier prepayment in full of the Obligations) and (B) any reasonable and
customary fees charged by the Issuing Bank for issuance and administration of
such Letters of Credit. The foregoing fees shall be fully earned when due, and
non-refundable when paid.

(d)           Computation of Fees. In computing any fees payable under this
Section 2.4, the first day of the applicable period shall be included and the
date of the payment shall be excluded.

Section 2.5             Prepayment/Reduction/Increase of Commitment.

(a)           The principal amount of any Base Rate Advance may be repaid in
full or in part at any time, without penalty or prior notice; and the principal
amount of any

45


--------------------------------------------------------------------------------




Eurodollar Advance may be prepaid prior to the applicable Payment Date, upon
thirty (30) days’ prior written notice to the Administrative Agent, provided
that the Borrower shall reimburse the Lenders and the Administrative Agent, on
the earlier of demand or the Maturity Date, for any Funding Loss or reasonable
out-of-pocket expense incurred by the Lenders or the Administrative Agent in
connection with such prepayment, as set forth in Section 2.9. Each notice of
prepayment of any Eurodollar Advance shall be irrevocable, and each prepayment
or repayment made under this Section 2.5(a) shall include the accrued interest
on the amount so prepaid or repaid. Upon receipt of any notice of repayment or
prepayment, the Administrative Agent shall promptly notify each Lender of the
contents thereof by telephone or telecopy and of such Lender’s portion of the
repayment or prepayment. Notwithstanding the foregoing, the Borrower shall not
make any repayment or prepayment of the Revolving Loans unless and until the
balance of the Swing Loans and the Agent Advances then outstanding is zero.
Other than with respect to amounts required to be applied to the Loans pursuant
to the last sentence of Section 2.6(a) or Section 2.6(b) or pursuant to
Section 2.6(c) or Section 6.15, repayments or prepayments of principal hereunder
shall be in minimum amounts of 1,000,000 and integral multiples of $100,000 in
excess thereof. Except as provided in Section 2.5(b), any repayment and
prepayment of Advances outstanding under the Revolving Loan Commitment shall not
reduce the Revolving Loan Commitment. Any prepayment of the Loans shall not
affect the Borrower’s obligation to continue to make payments under any swap
agreement (as defined in 11 U.S.C. §101), including, without limitation any such
swap agreement that is a Co-Collateral Agent Hedge Agreement, which shall remain
in full force and effect notwithstanding such prepayment, subject to the terms
of the applicable swap agreement.

(b)           The Borrower shall have the right, at any time and from time to
time after the Agreement Date and prior to the Maturity Date, upon at least
thirty (30) days’ prior written notice to the Administrative Agent, without
premium or penalty, to cancel or reduce permanently all or a portion of the
Revolving Loan Commitment on a pro rata basis among the Lenders in accordance
with their respective Revolving Commitment Ratios; provided, that (i) any such
partial reduction shall be made in an amount not less than $5,000,000 and in
integral multiples of $1,000,000 in excess thereof, (ii) the Revolving Loan
Commitment may not be reduced to an amount below the then outstanding Letter of
Credit Obligations and (iii) after giving effect to any partial reduction in the
Revolving Loan Commitment, at least $100,000,000 of the Revolving Loan
Commitment shall remain in place. As of the date of cancellation or reduction
set forth in such notice, the Revolving Loan Commitment shall be permanently
canceled or reduced to the amount stated in the Borrower’s notice for all
purposes herein, and the Borrower shall pay to the Administrative Agent for the
account of the Lenders the amount necessary to repay in full the principal
amount of the Revolving Loans, Swing Loans and Agent Advances or reduce the
principal amount of the Revolving Loans, Swing Loans and Agent Advances then
outstanding to not more than the amount of the Revolving Loan Commitment as so
reduced, together with accrued interest on the amount so prepaid and the Unused
Line Fee set forth in Section 2.4(b) accrued through the date

46


--------------------------------------------------------------------------------




of the reduction with respect to the amount reduced, and shall reimburse the
Administrative Agent and the Lenders for any Funding Loss or out-of-pocket
expense incurred by any of them in connection with such payment as set forth in
Section 2.9 and, in the case of cancellation of the Revolving Loan Commitment,
shall secure the Letter of Credit Obligations through the delivery of cash
collateral in an amount equal to 105% of the Letters of Credit Obligations.

(c)           Increase in Commitments.

(i)            So long as no Event of Default has occurred and is continuing or
would result therefrom, from time to time after the Agreement Date and on or
before June 2, 2008, Borrower may, upon at least 30 days’ written notice to the
Administrative Agent (who shall promptly provide a copy of such notice to each
Lender),  propose to increase the Revolving Loan Commitments by an amount not to
exceed $25,000,000 (the amount of any such increase, the “Additional Commitment
Amount”); provided, however, the Borrower shall not be permitted to request an
increase in the Revolving Loan Commitments more that three (3) time during the
term of this Agreement. Each Lender shall have the right for a period of 15 days
following receipt of such notice, to elect by written notice to the Borrower and
the Administrative Agent to increase its Revolving Loan Commitment by a
principal amount equal to the product of (i) its Revolving Commitment Ratio,
multiplied by (ii) the Additional Commitment Amount. No Lender (or any successor
thereto) shall have any obligation to increase its Revolving Loan Commitment or
its other obligations under this Agreement and the other Loan Documents, and any
decision by a Lender to increase its Revolving Loan Commitment shall be made in
its sole discretion independently from any other Lender.

(ii)           If any Lender shall not elect to increase its Revolving Loan
Commitment pursuant to clause (i) above, the Borrower may designate another bank
or other financial institution (which may be, but need not be, one or more of
the existing Lenders) which at the time agrees to, in the case of any such
Person that is an existing Lender, increase its Revolving Loan Commitment and in
the case of any other such Person (an “Additional Lender”), become a party to
this Agreement; provided, however, that any new bank or financial institution
must be acceptable to the Administrative Agent, which acceptance will not be
unreasonably withheld or delayed. The sum of the increases in the Revolving Loan
Commitments of the existing Lenders pursuant to this subsection (ii) plus the
Revolving Loan Commitments of the Additional Lenders shall not in the aggregate
exceed the unsubscribed amount of the Additional Commitment Amount.

(iii)          An increase in the aggregate amount of the Revolving Loan
Commitments pursuant to this Section 2.5(c) shall become effective upon the

47


--------------------------------------------------------------------------------




receipt by the Administrative Agent of an agreement in form and substance
satisfactory to the Administrative Agent signed by the Borrower, by each
Additional Lender and by each other Lender whose Revolving Loan Commitment is to
be increased, setting forth the new Revolving Loan Commitments of such Lenders
and setting forth the agreement of each Additional Lender to become a party to
this Agreement and to be bound by all the terms and provisions hereof, together
with such evidence of appropriate corporate authorization on the part of the
Borrower with respect to the increase in the Revolving Loan Commitments and such
opinions of counsel for the Borrower and such other documentation with respect
to the increase in the Revolving Loan Commitments as the Administrative Agent
may reasonably request.

(iv)          Upon the acceptance of any such agreement by the Administrative
Agent, the Revolving Loan Commitments shall automatically be increased by the
amount of the Revolving Loan Commitments added through such agreement.

(v)           Upon any increase in the aggregate amount of the Revolving Loan
Commitments pursuant to this Section 2.5(c) that is not pro rata among all
Lenders based on their respective Revolving Commitment Ratios, within five
Business Days, in the case of any Base Rate Advances then outstanding, and at
the end of the then current Eurodollar Advance Period with respect thereto, in
the case of any Eurodollar Advances then outstanding, the Borrower shall prepay
such Loans in their entirety and, to the extent the Borrower elects to do so and
subject to the conditions specified in Article IV, the Borrower shall reborrow
Loans from the Lenders in proportion to their respective Commitments after
giving effect to such increase, until such time as all outstanding Loans are
held by the Lenders in such proportion.

Section 2.6             Repayment.

(a)           The Revolving Loans. All unpaid principal and accrued interest on
the Revolving Loans shall be due and payable in full on the Maturity Date.
Notwithstanding the foregoing, however, in the event that at any time and for
any reason there shall exist an Overadvance, the Borrower shall pay to the
Administrative Agent, on demand, an amount equal to the Overadvance, which
payment shall constitute a mandatory payment of the Revolving Loans, Agent
Advances, Swing Loans and Letter of Credit Reserve Account, as appropriate.

(b)           Intentionally Omitted.

(c)           Other Mandatory Repayments.

(i)            In the event that after the Agreement Date, any Borrower Party
shall issue any Equity Interests or shall incur any Funded Debt other than

48


--------------------------------------------------------------------------------




Funded Debt permitted under Section 8.1, one hundred percent (100%) of the Net
Cash Proceeds received by such Borrower Party from such issuance or incurrence
shall be paid on the date of receipt of the proceeds thereof by such Borrower
Party to the Lenders as a mandatory payment of the Loans; provided, that
Borrower may use Net Cash Proceeds from an issuance of Equity Interests to make
prepayments of Subordinated Debt to the extent permitted by clause (iii) of
Section 8.16(b). Any payment due hereunder shall be applied first to repay
outstanding Agent Advances, second to outstanding Swing Loans and then to repay
outstanding Revolving Loans. So long as no Event of Default exists, all such
other Net Cash Proceeds shall be applied in the manner set forth in
Section 2.11(a). Notwithstanding the foregoing, if an Event of Default exists,
all such Net Cash Proceeds shall be applied in the manner set forth in
Section 2.11(b). The Revolving Loan Commitment shall not be permanently reduced
by the amount of any payment of the Agent Advances, Swing Loans or Revolving
Loans due under this Section 2.6(c)(i). Nothing in this Section shall authorize
any Borrower Party to incur any Funded Debt except as expressly permitted by
this Agreement or to issue any Equity Interests except to the extent not
prohibited by this Agreement.

(ii)           All Net Cash Proceeds from the sale (other the sale of Inventory
in the ordinary course of business) or casualty or condemnation loss of any
Collateral or other assets of any Borrower Party shall be paid on the date of
receipt thereof by the Borrower Parties as a mandatory payment of the
Obligations. So long as no Event of Default exists, all such Net Cash Proceeds
(other than Net Cash Proceeds from the sale of Inventory in the ordinary course
of business or from the casualty loss of any Inventory) shall be applied first
to repay outstanding Agent Advances, second to outstanding Swing Loans and then
to repay outstanding Revolving Loans. So long as no Event of Default exists, all
such other Net Cash Proceeds shall be applied in the manner set forth in
Section 2.11(a). Notwithstanding the foregoing, if an Event of Default exists,
all such Net Cash Proceeds shall be applied in the manner set forth in
Section 2.11(b). The Revolving Loan Commitment shall not be permanently reduced
by the amount of any payment of the Agent Advances, Swing Loans or Revolving
Loans due under this Section 2.6(c)(ii).

(d)           The Other Obligations. In addition to the foregoing, the Borrower
hereby promises to pay all Obligations (other than Obligations in respect of
Bank Products, if any), including, without limitation, the principal amount of
the Loans, amounts drawn under Letters of Credit and interest and fees on the
foregoing, as the same become due and payable hereunder and, in any event, on
the Maturity Date. In addition to the foregoing, the Borrower hereby promises to
pay all Obligations in respect of Bank Products, if any, as the same become due
and payable under any applicable Bank Products Documents.

49


--------------------------------------------------------------------------------




Section 2.7             Notes; Loan Accounts.

(a)           The Loans shall be repayable in accordance with the terms and
provisions set forth herein and, upon request by any Lender, the Loans owed to
such Lender shall be evidenced by Revolving Loan Notes. A Revolving Loan Note
shall be payable to the order of each Lender requesting such a Note in
accordance with the Revolving Commitment Ratio of such Lender. Each such Note
shall be issued by the Borrower to the applicable Lender and shall be duly
executed and delivered by an Authorized Signatory of the Borrower.

(b)           The Administrative Agent shall open and maintain on its books in
the name of the Borrower a loan account with respect to the Loans and interest
thereon (the “Loan Account”). The Administrative Agent shall debit such Loan
Account for the principal amount of each Advance made by it on behalf of the
Lenders, accrued interest thereon, and all other amounts which shall become due
from the Borrower pursuant to this Agreement and shall credit the Loan Account
for each payment which the Borrower shall make in respect to the Obligations.
The records of the Administrative Agent with respect to such Loan Account shall
be conclusive evidence of the Loans and accrued interest thereon, absent
manifest error.

Section 2.8             Manner of Payment.

(a)           When Payments Due.

(i)            Each payment (including any prepayment) by the Borrower on
account of the principal of or interest on the Loans, fees, and any other amount
owed to any member of the Lender Group under this Agreement or the other Loan
Documents shall be made not later than 12:00 noon. (Atlanta, Georgia time) on
the date specified for payment under this Agreement or any other Loan Document
to the Administrative Agent at the Administrative Agent’s Office, for the
account of the Lenders, the Issuing Bank or the Administrative Agent, as the
case may be, in Dollars in immediately available funds. Any payment received by
the Administrative Agent after 12:00 noon. (Atlanta, Georgia time) shall be
deemed received on the next Business Day. In the case of a payment for the
account of a Lender, the Administrative Agent will promptly thereafter
distribute the amount so received in like funds to such Lender. In the case of a
payment for the account of the Issuing Bank, the Administrative Agent will
promptly thereafter distribute the amount so received in like funds to the
Issuing Bank. If the Administrative Agent shall not have received any payment
from the Borrower as and when due, the Administrative Agent will promptly notify
the Lenders accordingly.

(ii)           Except as provided in the definition of Eurodollar Advance
Period, if any payment under this Agreement or any other Loan Document shall be
specified to be made on a day which is not a Business Day, it shall be made on
the next succeeding day which is a Business Day, and such extension of time
shall in such case be included in computing interest and fees, if any, in
connection with such payment.

50


--------------------------------------------------------------------------------


(b)           No Deduction.

(i)            Any and all payments of principal and interest, or of any fees or
indemnity or expense reimbursements by the Borrower hereunder or under any other
Loan Documents (the “Borrower Payments”) shall be made without setoff or
counterclaim and free and clear of and without deduction for any and all current
or future taxes, levies, imposts, deductions, charges or withholdings with
respect to such Borrower Payments and all interest, penalties or similar
liabilities with respect thereto, excluding taxes imposed on the net income of
any member of the Lender Group by the jurisdiction under the laws of which such
member of the Lender Group is organized or conducts business or any political
subdivision thereof (all such nonexcluded taxes, levies, imposts, deductions,
charges or withholdings and liabilities collectively or individually “Taxes”).
If the Borrower shall be required to deduct any Taxes from or in respect of any
sum payable to any member of the Lender Group hereunder or under any other Loan
Document, (A) the sum payable shall be increased by the amount (an “additional
amount”) necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 2.8(b)(i),
such member of the Lender Group shall receive an amount equal to the sum it
would have received had no such deductions been made, (B) the Borrower shall
make such deductions, and (C) the Borrower shall pay the full amount deducted to
the relevant Governmental Authority in accordance with Applicable Law.

(ii)           In addition, the Borrower shall pay to the relevant Governmental
Authority in accordance with Applicable Law any current or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement or any
other Loan Document (such taxes being “Other Taxes”).

(iii)          The Borrower shall indemnify the members of the Lender Group for
the full amount of Taxes and Other Taxes with respect to Borrower Payments paid
by such Person, and any liability (including penalties, interest and expenses
(including reasonable attorney’s fees and expenses)) arising therefrom or with
respect thereto, whether or not such Taxes or Other Taxes were correctly or
legally asserted by the relevant Governmental Authority. A certificate setting
forth and containing an explanation in reasonable detail of the manner in which
such amount shall have been determined and the amount of such payment or
liability prepared by a member of the Lender Group or the Administrative Agent
on its behalf, absent manifest error, shall be final, conclusive and binding for
all purposes. Such indemnification shall be made within thirty (30) days after
the date the Administrative Agent or such member, as the case may be, makes
written demand therefor. If any Taxes or Other Taxes for which the
Administrative Agent or any member of the Lender Group has received
indemnification from the

51


--------------------------------------------------------------------------------




Borrower hereunder shall be finally determined to have been incorrectly or
illegally asserted and are refunded to the Administrative Agent or such member,
the Administrative Agent or such member, as the case may be, shall promptly
forward to the Borrower any such refunded amount (after deduction of any Tax or
Other Tax paid or payable by any member of the Lender Group as a result of such
refund), not exceeding the increased amount paid by the Borrower pursuant to
this Section 2.8(b).

(iv)          As soon as practicable after the date of any payment of Taxes or
Other Taxes by the Borrower to the relevant Governmental Authority for which the
Administrative Agent or any member of the Lender Group has received
indemnification from the Borrower hereunder, the Borrower will deliver to the
Administrative Agent, at its address, the original or a certified copy of a
receipt issued by such Governmental Authority evidencing payment thereof.

(v)           On or prior to the Agreement Date (or, in the case of any Lender
that becomes a party to this Agreement pursuant to an Assignment and Acceptance,
on or prior to the effective date of such Assignment and Acceptance), each
Lender which is organized in a jurisdiction other than the United States or a
political subdivision thereof (a “Foreign Lender”) shall provide each of the
Administrative Agent and the Borrower with either (A) two (2) properly executed
originals of Form W-8ECI or Form W-8BEN (or any successor forms) prescribed by
the Internal Revenue Service or other documents reasonably satisfactory to the
Borrower and the Administrative Agent, as the case may be, certifying (1) as to
such Foreign Lender’s status for purposes of determining exemption from United
States withholding taxes with respect to all payments to be made to such Foreign
Lender hereunder and under any other Loan Documents or Bank Products Documents,
if any, or (2) that all payments to be made to such Foreign Lender hereunder and
under any other Loan Documents and Bank Products Documents, if any, are subject
to such taxes at a rate reduced to zero by an applicable tax treaty, or (B)(1) a
certificate executed by such Lender certifying that such Lender is not a “bank”
and that such Lender qualifies for the portfolio interest exemption under
Section 881(c) of the Code, and (2) two (2) properly executed originals of
Internal Revenue Service Form W-8BEN (or any successor form), in each case,
certifying such Lender’s entitlement to an exemption from United States
withholding tax with respect to payments of interest to be made hereunder or
under any other Loan Documents or Bank Products Documents, if any. Each such
Foreign Lender agrees to provide the Administrative Agent and the Borrower with
new forms prescribed by the Internal Revenue Service upon the expiration or
obsolescence of any previously delivered form, or after the occurrence of any
event requiring a change in the most recent forms delivered by it to the
Administrative Agent and the Borrower.

52


--------------------------------------------------------------------------------




(vi)          The Borrower shall not be required to indemnify any Foreign
Lender, or to pay any additional amounts to such Foreign Lender pursuant to
Section 2.8(b)(i) or (b)(iii) above to the extent that (A) the obligation to
withhold amounts with respect to United States Federal, state or local
withholding tax existed on the date such Foreign Lender became a party to this
Agreement (or, in the case of a transferee, on the effective date of the
Assignment and Acceptance pursuant to which such transferee became a Lender) or,
with respect to payments to a new lending office, the date such Foreign Lender
designated such new lending office; provided, however, that this clause
(A) shall not apply to any Foreign Lender that became a Lender or new lending
office that became a new lending office as a result of an assignment or
designation made at the request of the Borrower; and provided further, however,
that this clause (A) shall not apply to the extent the indemnity payment or
additional amounts, if any, that any member of the Lender Group through a new
lending office would be entitled to receive (without regard to this clause (A))
do not exceed the indemnity payment or additional amounts that the Person making
the assignment or transfer to such member of the Lender Group making the
designation of such new lending office would have been entitled to receive in
the absence of such assignment, transfer or designation or (B) the obligation to
pay such additional amounts or such indemnity payments would not have arisen but
for a failure by such member of the Lender Group to comply with the provisions
of Section 2.8(b)(v) above.

(vii)         Nothing contained in this Section 2.8(b) shall require any member
of the Lender Group to make available to the Borrower any of its tax returns (or
any other information) that it deems confidential or proprietary.

Section 2.9             Reimbursement. Whenever any Lender shall sustain or
incur any Funding Losses or out-of-pocket expenses in connection with
(a) failure by the Borrower to borrow or continue any Eurodollar Advance, or
convert any Advance to a Eurodollar Advance, in each case, after having given
notice of its intention to do so in accordance with Section 2.2 (whether by
reason of the election of the Borrower not to proceed or the non-fulfillment of
any of the conditions set forth in this Agreement), or (b) prepayment of any
Eurodollar Advance in whole or in part for any reason or (c) failure by the
Borrower to prepay any Eurodollar Advance after giving notice of its intention
to prepay such Advance, the Borrower agrees to pay to such Lender, promptly upon
such Lender’s demand therefor, an amount sufficient to compensate such Lender
for all such Funding Losses and out-of-pocket expenses. Such Lender’s good faith
determination of the amount of such Funding Losses and out-of-pocket expenses,
absent manifest error, shall be binding and conclusive.

53


--------------------------------------------------------------------------------




Section 2.10           Pro Rata Treatment.

(a)           Advances. Each Advance with respect to the Revolving Loans from
the Lenders under this Agreement shall be made pro rata on the basis of their
respective Revolving Commitment Ratios.

(b)           Payments. Each payment and prepayment of the principal of the
Revolving Loans and each payment of interest on the Revolving Loans received
from the Borrower shall be made by the Administrative Agent to the Lenders pro
rata on the basis of their respective unpaid principal amounts thereof
outstanding immediately prior to such payment or prepayment (except in cases
when a Lender’s right to receive payments is restricted pursuant to
Section 2.2(e)). If any Lender shall obtain any payment (whether involuntary,
through the exercise of any right of set-off or otherwise) on account of the
Loans in excess of its ratable share of Loans under its Aggregate Commitment
Ratio (or in violation of any restriction set forth in Section 2.2(e)), such
Lender shall forthwith purchase from the other Lenders such participation in the
Loans made by them as shall be necessary to cause such purchasing Lender to
share the excess payment ratably with each of them; provided, however, that if
all or any portion of such excess payment is thereafter recovered from such
purchasing Lender, such purchase from each Lender shall be rescinded and such
Lender shall repay to the purchasing Lender the purchase price to the extent of
such recovery without interest thereon unless the Lender obligated to repay such
amount is required to pay interest. The Borrower agrees that any Lender so
purchasing a participation from another Lender pursuant to this
Section 2.10(b) may, to the fullest extent permitted by law, exercise all its
rights of payment (including the right of set-off) with respect to such
participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation.

Section 2.11           Application of Payments.

(a)           Payments Prior to Event of Default. Prior to the occurrence and
continuance of an Event of Default, all amounts received by the Administrative
Agent from the Borrower (other than payments specifically earmarked for
application to certain principal, interest, fees or expenses hereunder or
payments made pursuant to Section 2.6(c) (which shall be applied as earmarked
or, with respect to payments under Section 2.6(c), as set forth in
Section 2.6(c))), shall be distributed by the Administrative Agent in the
following order of priority:

FIRST, to the payment of out-of-pocket costs and expenses (including without
limitation reasonable attorneys’ fees) of the Administrative Agent or the
Co-Collateral Agents with enforcing the rights of the Lenders under the Loan
Documents, and any Agent Advances made by the Administrative Agent under or
pursuant to the terms of the Loan Documents;

54


--------------------------------------------------------------------------------




SECOND, to payment of any fees owed to the Administrative Agent, any
Co-Collateral Agent, the Issuing Bank or the Swing Bank hereunder or under any
other Loan Document;

THIRD, to the payment of all obligations consisting of accrued fees and interest
payable to the Lenders hereunder;

FOURTH, to the payment of principal then due and payable on the Swing Loans;

FIFTH, to the payment of principal then due and payable on the Revolving Loans;

SIXTH, to the payment of the Obligations arising in respect of any Bank Products
then due and payable; and

SEVENTH, to the payment of all other Obligations not otherwise referred to in
this Section 2.11(a) then due and payable.

(b)           Payments Subsequent to Event of Default. Notwithstanding anything
in this Agreement or any other Loan Documents which may be construed to the
contrary, subsequent to the occurrence and during the continuance of an Event of
Default, payments and prepayments with respect to the Obligations made to the
Lender Group, or any of them, or otherwise received by any member of the Lender
Group (from realization on Collateral or otherwise) shall be distributed in the
following order of priority (subject, as applicable, to Section 2.10):

FIRST, to the payment of out-of-pocket costs and expenses (including without
limitation reasonable attorneys’ fees) of the Administrative Agent or the
Co-Collateral Agents with enforcing the rights of the Lenders under the Loan
Documents, and any Agent Advances made by the Administrative Agent under or
pursuant to the terms of the Loan Documents (including, without limitation, any
costs incurred in connection with the sale or disposition of any Collateral);

SECOND, to payment of any fees owed to the Administrative Agent, any
Co-Collateral Agent, the Issuing Bank or the Swing Bank hereunder or under any
other Loan Document;

THIRD, to the payment of out-of-pocket costs and expenses (including without
limitation reasonable attorneys’ fees) of the Lenders with enforcing the rights
of its rights under the Loan Documents;

FOURTH, to the payment of all obligations consisting of accrued fees and
interest payable to the Lenders hereunder;

FIFTH, to the payment of the principal of the Swing Loans then outstanding,

55


--------------------------------------------------------------------------------




SIXTH, pro rata, to (i) the payment of principal on the Revolving Loans then
outstanding, and (ii) the Letter of Credit Reserve Account to the extent of one
hundred five percent (105%) of any Letter of Credit Obligations then
outstanding,

SEVENTH, to the payment of any Obligation arising in respect of any Bank
Products;

EIGHTH, to any other Obligations not otherwise referred to in this
Section 2.11(b); and

NINTH, upon satisfaction in full of all Obligations, to the Borrower or as
otherwise required by law.

Section 2.12           Use of Proceeds. The proceeds of the Loans shall be used
by the Borrower as follows:

(a)           The proceeds of the initial Advance of Revolving Loans hereunder
shall be used on the Agreement Date to refinance existing Funded Debt and to
fund transaction costs.

(b)           The balance of the proceeds of the Loans shall be used for the
Borrower’s general operating needs to the extent not inconsistent with the
provisions of this Agreement.

Section 2.13           All Obligations to Constitute One Obligation. All
Obligations shall constitute one general obligation of the Borrower and shall be
secured by the Administrative Agent’s security interest (on behalf of, and for
the benefit of, the Lender Group) and Lien upon all of the Collateral, and by
all other security interests and Liens heretofore, now or at any time hereafter
granted by any Borrower Party to the Administrative Agent or any other member of
the Lender Group, to the extent provided in the Security Documents under which
such Liens arise.

Section 2.14           Maximum Rate of Interest. The Borrower and the Lender
Group hereby agree and stipulate that the only charges imposed upon the Borrower
for the use of money in connection with this Agreement are and shall be the
specific interest and fees described in this Article 2 and in any other Loan
Document. Notwithstanding the foregoing, the Borrower and the Lender Group
further agree and stipulate that all closing fees, agency fees, syndication
fees, facility fees, underwriting fees, default charges, late charges, funding
or “breakage” charges, increased cost charges, attorneys’ fees and reimbursement
for costs and expenses paid by any member of the Lender Group to third parties
or for damages incurred by the Lender Group, or any of them, are charges to
compensate the Lender Group for underwriting and administrative services and
costs or losses performed or incurred, and to be performed and incurred, by the
Lender Group in connection with this Agreement and the other Loan Documents and
shall under no circumstances be deemed to be charges for the use of money
pursuant to Official Code of

56


--------------------------------------------------------------------------------




Georgia Annotated Sections 7-4-2 and 7-4-18 or any other Applicable Law. In no
event shall the amount of interest and other charges for the use of money
payable under this Agreement exceed the maximum amounts permissible under any
law that a court of competent jurisdiction shall, in a final determination, deem
applicable. The Borrower and the Lender Group, in executing and delivering this
Agreement, intend legally to agree upon the rate or rates of interest and other
charges for the use of money and manner of payment stated within it; provided,
however, that, anything contained herein to the contrary notwithstanding, if the
amount of such interest and other charges for the use of money or manner of
payment exceeds the maximum amount allowable under Applicable Law, then, ipso
facto as of the Agreement Date, the Borrower is and shall be liable only for the
payment of such maximum as allowed by law, and payment received from the
Borrower in excess of such legal maximum, whenever received, shall be applied to
reduce the principal balance of the Revolving Loans to the extent of such
excess.

Section 2.15           Letters of Credit.

(a)           Subject to the terms and conditions of this Agreement, the Issuing
Bank, on behalf of the Lenders, and in reliance on the agreements of the Lenders
set forth in Section 2.15(c) below, hereby agrees to issue one or more Letters
of Credit up to an aggregate face amount equal to the Letter of Credit
Commitment; provided, however, that, except as described in the last sentence of
Section 4.3, the Issuing Bank shall not issue any Letter of Credit unless the
conditions precedent to the issuance thereof set forth in Section 4.3 have been
satisfied. Each Letter of Credit shall (i) be denominated in Dollars, and
(ii) expire no later than the earlier to occur of (A) the date thirty (30) days
prior to the Maturity Date, and (B) three hundred sixty (360) days after its
date of issuance (but may contain provisions for automatic renewal provided that
no Default exists on the renewal date or would be caused by such renewal and
provided no such renewal shall extend beyond the date thirty (30) days prior to
the Maturity Date). Each Letter of Credit shall be subject to the Uniform
Customs and, to the extent not inconsistent therewith, the laws of the State of
Georgia. The Issuing Bank shall not at any time be obligated to issue, or cause
to be issued, any Letter of Credit if such issuance would conflict with, or
cause the Issuing Bank to exceed any limits imposed by, any Applicable Law.

(b)           The Borrower may from time to time request that the Issuing Bank
issue a Letter of Credit. The Borrower shall execute and deliver to the
Administrative Agent and the Issuing Bank a Request for Issuance of Letter of
Credit for each Letter of Credit to be issued by the Issuing Bank, not later
than 11:00 a.m. (Atlanta, Georgia time) on the third (3rd) Business Day
preceding the date on which the requested Letter of Credit is to be issued, or
such shorter notice as may be acceptable to the Issuing Bank and the
Administrative Agent. Upon receipt of any such Request for Issuance of Letter of
Credit, subject to satisfaction of all conditions precedent thereto as set forth
in Section 4.3 or waiver of such conditions pursuant to the last sentence of
Section 4.3, the Issuing Bank shall process such Request for Issuance of Letter
of Credit and the certificates, documents

57


--------------------------------------------------------------------------------




and other papers and information delivered to it in connection therewith in
accordance with its customary procedures and shall promptly issue the Letter of
Credit requested thereby. The Issuing Bank shall furnish a copy of such Letter
of Credit to the Borrower and the Administrative Agent following the issuance
thereof. In addition to the fees payable pursuant to Section 2.4(c)(ii), the
Borrower shall pay or reimburse the Issuing Bank for normal and customary costs
and expenses incurred by the Issuing Bank in issuing, effecting payment under,
amending or otherwise administering the Letters of Credit.

(c)           Immediately upon the issuance by the Issuing Bank of a Letter of
Credit and in accordance with the terms and conditions of this Agreement, the
Issuing Bank shall be deemed to have sold and transferred to each Lender, and
each Lender shall be deemed irrevocably and unconditionally to have purchased
and received from the Issuing Bank, without recourse or warranty, an undivided
interest and participation, to the extent of such Lender’s Revolving Commitment
Ratio, in such Letter of Credit and the obligations of the Borrower with respect
thereto (including, without limitation, all Letter of Credit Obligations with
respect thereto). The Issuing Bank shall promptly notify the Administrative
Agent of any draw under a Letter of Credit. At such time as the Administrative
Agent shall be notified by the Issuing Bank that the beneficiary under any
Letter of Credit has drawn on the same, the Administrative Agent shall promptly
notify the Borrower and the Swing Bank (or, at its option, all Lenders), by
telephone or telecopy, of the amount of the draw and, in the case of each
Lender, such Lender’s portion of such draw amount as calculated in accordance
with its Revolving Commitment Ratio.

(d)           The Borrower hereby agrees to immediately reimburse the Issuing
Bank for amounts paid by the Issuing Bank in respect of draws under each Letter
of Credit. In order to facilitate such repayment, the Borrower hereby
irrevocably requests the Lenders, and the Lenders hereby severally agree, on the
terms and conditions of this Agreement (other than as provided in Article 2 with
respect to the amounts of, the timing of requests for, and the repayment of
Advances hereunder and in Article 4 with respect to conditions precedent to
Advances hereunder), with respect to any drawing under a Letter of Credit, to
make a Base Rate Advance on each day on which a draw is made under any Letter of
Credit and in the amount of such draw, and to pay the proceeds of such Advance
directly to the Issuing Bank to reimburse the Issuing Bank for the amount paid
by it upon such draw. Each Lender shall pay its share of such Base Rate Advance
by paying its portion of such Advance to the Administrative Agent in accordance
with Section 2.2(e) and its Revolving Commitment Ratio, without reduction for
any set-off or counterclaim of any nature whatsoever and regardless of whether
any Default exists or would be caused thereby. The disbursement of funds in
connection with a draw under a Letter of Credit pursuant to this
Section hereunder shall be subject to the terms and conditions of
Section 2.2(e). The obligation of each Lender to make payments to the
Administrative Agent, for the account of the Issuing Bank, in accordance with
this Section 2.15 shall be absolute and unconditional and no Lender shall be
relieved of its obligations to make

58


--------------------------------------------------------------------------------




such payments by reason of noncompliance by any other Person with the terms of
the Letter of Credit or for any other reason (other than the gross negligence or
willful misconduct of the Issuing Bank in paying such Letter of Credit, as
determined by a final non-appealable judgment of a court of competent
jurisdiction). The Administrative Agent shall promptly remit to the Issuing Bank
the amounts so received from the other Lenders. Any overdue amounts payable by
the Lenders to the Issuing Bank in respect of a draw under any Letter of Credit
shall bear interest, payable on demand, (x) for the first two (2) Business Days,
at the Federal Funds Rate, and (y) thereafter, at the Base Rate. Notwithstanding
the foregoing, at the request of the Administrative Agent, the Swing Bank may,
at its option and subject to the conditions set forth in Section 2.2(g) other
than the condition that the applicable conditions precedent set forth in
Article 4 be satisfied, make Swing Loans to reimburse the Issuing Bank for
amounts drawn under Letters of Credit.

(e)           The Borrower agrees that each Advance by the Lenders to reimburse
the Issuing Bank for draws under any Letter of Credit, shall, for all purposes
hereunder, unless and until converted into a Eurodollar Advance pursuant to
Section 2.2(b)(ii), be deemed to be a Base Rate Advance under the Revolving Loan
Commitment and shall be payable and bear interest in accordance with all other
Base Rate Advances of Revolving Loans.

(f)            The Borrower agrees that any action taken or omitted to be taken
by the Issuing Bank in connection with any Letter of Credit, except for such
actions or omissions as shall constitute gross negligence or willful misconduct
on the part of such Issuing Bank as determined by a final non-appealable
judgment of a court of competent jurisdiction, shall be binding on the Borrower
as between the Borrower and the Issuing Bank, and shall not result in any
liability of the Issuing Bank to the Borrower. The obligation of the Borrower to
reimburse the Issuing Bank for a drawing under any Letter of Credit or the
Lenders for Advances made by them to the Issuing Bank on account of draws made
under the Letters of Credit shall be absolute, unconditional and irrevocable,
and shall be paid strictly in accordance with the terms of this Agreement under
all circumstances whatsoever, including, without limitation, the following
circumstances:

(i)            Any lack of validity or enforceability of any Loan Document;

(ii)           Any amendment or waiver of or consent to any departure from any
or all of the Loan Documents;

(iii)          Any improper use which may be made of any Letter of Credit or any
improper acts or omissions of any beneficiary or transferee of any Letter of
Credit in connection therewith;

(iv)          The existence of any claim, set-off, defense or any right which
the Borrower may have at any time against any beneficiary or any

59


--------------------------------------------------------------------------------




transferee of any Letter of Credit (or Persons for whom any such beneficiary or
any such transferee may be acting), any Lender or any other Person, whether in
connection with any Letter of Credit, any transaction contemplated by any Letter
of Credit, this Agreement, or any other Loan Document, or any unrelated
transaction;

(v)           Any statement or any other documents presented under any Letter of
Credit proving to be insufficient, forged, fraudulent or invalid in any respect
or any statement therein being untrue or inaccurate in any respect whatsoever;

(vi)          The insolvency of any Person issuing any documents in connection
with any Letter of Credit;

(vii)         Any breach of any agreement between the Borrower and any
beneficiary or transferee of any Letter of Credit;

(viii)        Any irregularity in the transaction with respect to which any
Letter of Credit is issued, including any fraud by the beneficiary or any
transferee of such Letter of Credit;

(ix)           Any errors, omissions, interruptions or delays in transmission or
delivery of any messages, by mail, cable, telegraph, wireless or otherwise,
whether or not they are in code;

(x)            Any act, error, neglect or default, omission, insolvency or
failure of business of any of the correspondents of the Issuing Bank;

(xi)           Any other circumstances arising from causes beyond the control of
the Issuing Bank;

(xii)          Payment by the Issuing Bank under any Letter of Credit against
presentation of a sight draft or a certificate which does not comply with the
terms of such Letter of Credit, provided that such payment shall not have
constituted gross negligence or willful misconduct of the Issuing Bank as
determined by a final non-appealable judgment of a court of competent
jurisdiction; and

(xiii)         Any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing.

(g)           The Borrower will indemnify and hold harmless each Indemnified
Person from and against any and all claims, liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever (including reasonable attorneys’ fees) which
may be imposed on,

60


--------------------------------------------------------------------------------




incurred by or asserted against such Indemnified Person in any way relating to
or arising out of the issuance of a Letter of Credit, except that the Borrower
shall not be liable to an Indemnified Person for any portion of such claims,
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the gross negligence or willful
misconduct of such Indemnified Person as determined by a final non-appealable
judgment of a court of competent jurisdiction. This Section 2.15(g) shall
survive termination of this Agreement.

(h)           Each Lender shall be responsible (to the extent the Issuing Bank
is not reimbursed by the Borrower) for its pro rata share (based on such
Lender’s Revolving Commitment Ratio) of any and all reasonable out-of-pocket
costs, expenses (including reasonable legal fees) and disbursements which may be
incurred or made by the Issuing Bank in connection with the collection of any
amounts due under, the administration of, or the presentation or enforcement of
any rights conferred by any Letter of Credit, the Borrower’s or any guarantor’s
obligations to reimburse draws thereunder or otherwise. In the event the
Borrower shall fail to pay such expenses of the Issuing Bank within fifteen (15)
days of demand for payment by the Issuing Bank, each Lender shall thereupon pay
to the Issuing Bank its pro rata share (based on such Lender’s Revolving
Commitment Ratio) of such expenses within ten (10) days from the date of the
Issuing Bank’s notice to the Lenders of the Borrower’s failure to pay; provided,
however, that if the Borrower shall thereafter pay such expenses, the Issuing
Bank will promptly repay to each Lender the amounts received from such Lender
hereunder.

Section 2.16           Bank Products. Any Borrower Party may request and either
Co-Collateral Agent may, in its sole and absolute discretion, arrange for such
Borrower Party to obtain from such Co-Collateral Agent or any Affiliate of such
Co-Collateral Agent, as applicable, Bank Products although no Borrower Party is
required to do so. If any Bank Products are provided by an Affiliate of a
Co-Collateral Agent, the Borrower Parties agree to indemnify and hold the Lender
Group, or any of them, harmless from any and all costs and obligations now or
hereafter incurred by the Lender Group, or any of them, which arise from any
indemnity given by such Co-Collateral Agent to any of its Affiliates, as
applicable, related to such Bank Products; provided, however, nothing contained
herein is intended to limit the Borrower Parties’ rights, with respect to such
Co-Collateral Agent or any of its Affiliates, as applicable, if any, which arise
as a result of the execution of documents by and between the Borrower Parties
and such Person which relate to any Bank Products. The agreement contained in
this Section shall survive termination of this Agreement. The Borrower Parties
acknowledge and agree that the obtaining of Bank Products from the Co-Collateral
Agents or their Affiliates (a) is in the sole and absolute discretion of the
Co-Collateral Agents or such Affiliates, and (b) is subject to all rules and
regulations of the Co-Collateral Agents or such Affiliates.

61


--------------------------------------------------------------------------------




ARTICLE 3.

GUARANTY

Section 3.1             Guaranty.

(a)           Each Guarantor hereby guarantees to the Administrative Agent, for
the benefit of the Lender Group, the full and prompt payment of the Obligations,
including, without limitation, any interest therein (including, without
limitation, interest as provided in this Agreement, accruing after the filing of
a petition initiating any insolvency proceedings, whether or not such interest
accrues or is recoverable against the Borrower after the filing of such petition
for purposes of the Bankruptcy Code or is an allowed claim in such proceeding),
plus reasonable attorneys’ fees and expenses if the obligations represented by
this Guaranty are collected by law, through an attorney-at-law, or under advice
therefrom.

(b)           Regardless of whether any proposed guarantor or any other Person
shall become in any other way responsible to the Lender Group, or any of them,
for or in respect of the Obligations or any part thereof, and regardless of
whether or not any Person now or hereafter responsible to the Lender Group, or
any of them, for the Obligations or any part thereof, whether under this
Guaranty or otherwise, shall cease to be so liable, each Guarantor hereby
declares and agrees that this Guaranty shall be a joint and several obligation,
shall be a continuing guaranty and shall be operative and binding until the
Obligations shall have been indefeasibly paid in full in cash (or in the case of
Letter of Credit Obligations, secured through delivery of cash collateral in an
amount equal to one hundred and five percent (105%) of the Letter of Credit
Obligations) and the Commitments shall have been terminated.

(c)           Each Guarantor absolutely, unconditionally and irrevocably waives
any and all right to assert any defense (other than the defense of payment in
cash in full, to the extent of its obligations hereunder, or a defense that such
Guarantor’s liability is limited as provided in Section 3.1(g)), set-off,
counterclaim or cross-claim of any nature whatsoever with respect to this
Guaranty or the obligations of the Guarantors under this Guaranty or the
obligations of any other Person or party (including, without limitation, the
Borrower) relating to this Guaranty or the obligations of any of the Guarantors
under this Guaranty or otherwise with respect to the Obligations in any action
or proceeding brought by the Administrative Agent or any other member of the
Lender Group to collect the Obligations or any portion thereof, or to enforce
the obligations of any of the Guarantors under this Guaranty.

(d)           The Lender Group, or any of them, may from time to time, without
exonerating or releasing any Guarantor in any way under this Guaranty, (i) take
such further or other security or securities for the Obligations or any part
thereof as they may deem proper, or (ii) release, discharge, abandon or
otherwise deal with or fail to deal with any Guarantor of the Obligations or any
security or securities therefor or any part thereof

62


--------------------------------------------------------------------------------




now or hereafter held by the Lender Group, or any of them, or (iii) amend,
modify, extend, accelerate or waive in any manner any of the provisions, terms,
or conditions of the Loan Documents, all as they may consider expedient or
appropriate in their sole discretion. Without limiting the generality of the
foregoing, or of Section 3.1(e), it is understood that the Lender Group, or any
of them, may, without exonerating or releasing any Guarantor, give up, modify or
abstain from perfecting or taking advantage of any security for the Obligations
and accept or make any compositions or arrangements, and realize upon any
security for the Obligations when, and in such manner, and with or without
notice, all as such Person may deem expedient.

(e)           Each Guarantor acknowledges and agrees that no change in the
nature or terms of the Obligations or any of the Loan Documents, or other
agreements, instruments or contracts evidencing, related to or attendant with
the Obligations (including any novation), shall discharge all or any part of the
liabilities and obligations of such Guarantor pursuant to this Guaranty; it
being the purpose and intent of the Guarantors and the Lender Group that the
covenants, agreements and all liabilities and obligations of each Guarantor
hereunder are absolute, unconditional and irrevocable under any and all
circumstances. Without limiting the generality of the foregoing, each Guarantor
agrees that until each and every one of the covenants and agreements of this
Guaranty is fully performed, and without possibility of recourse, whether by
operation of law or otherwise, such Guarantor’s undertakings hereunder shall not
be released, in whole or in part, by any action or thing which might, but for
this paragraph of this Guaranty, be deemed a legal or equitable discharge of a
surety or guarantor, or by reason of any waiver, omission of the Lender Group,
or any of them, or their failure to proceed promptly or otherwise, or by reason
of any action taken or omitted by the Lender Group, or any of them, whether or
not such action or failure to act varies or increases the risk of, or affects
the rights or remedies of, such Guarantor or by reason of any further dealings
between the Borrower, on the one hand, and any member of the Lender Group, on
the other hand, or any other guarantor or surety, and such Guarantor hereby
expressly waives and surrenders any defense to its liability hereunder except as
otherwise expressly set forth in this Agreement, or any right of counterclaim or
offset of any nature or description which it may have or may exist based upon,
and shall be deemed to have consented to, any of the foregoing acts, omissions,
things, agreements or waivers.

(f)            The Lender Group, or any of them, may, without demand or notice
of any kind upon or to any Guarantor, at any time or from time to time when any
amount shall be due and payable hereunder by any Guarantor, if the Borrower
shall not have timely paid any of the Obligations (or in the case of Letter of
Credit Obligations, secured through delivery of cash collateral in an amount
equal to one hundred and five percent (105%) of the Letter of Credit
Obligations), set-off and appropriate and apply to any portion of the
Obligations hereby guaranteed, and in such order of application as the
Administrative Agent may from time to time elect in accordance with this
Agreement, any deposits, property, balances, credit accounts or moneys of any
Guarantor in the possession of any member of the Lender Group or under their
respective control for any

63


--------------------------------------------------------------------------------




purpose. If and to the extent that any Guarantor makes any payment to the
Administrative Agent or any other Person pursuant to or in respect of this
Guaranty, any claim which such Guarantor may have against the Borrower by reason
thereof shall be subject and subordinate to the prior payment in full of the
Obligations to the satisfaction of the Lender Group.

(g)           The creation or existence from time to time of Obligations in
excess of the amount committed to or outstanding on the date of this Guaranty is
hereby authorized, without notice to any Guarantor, and shall in no way impair
or affect this Guaranty or the rights of the Lender Group herein. It is the
intention of each Guarantor and the Administrative Agent that each Guarantor’s
obligations hereunder shall be, but not in excess of, the Maximum Guaranteed
Amount (as herein defined). The “Maximum Guaranteed Amount” with respect to any
Guarantor, shall mean the maximum amount which could be paid by such Guarantor
without rendering this Guaranty void or voidable as would otherwise be held or
determined by a court of competent jurisdiction in any action or proceeding
involving any state or Federal bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance or other similar laws relating to the
insolvency of debtors.

(h)           Upon the bankruptcy or winding up or other distribution of assets
of the Borrower, or of any surety or guarantor (other than the applicable
Guarantor) for any Obligations of the Borrower to the Lender Group, or any of
them, the rights of the Administrative Agent against any Guarantor shall not be
affected or impaired by the omission of any member of the Lender Group to prove
its claim, or to prove the full claim, as appropriate, against the Borrower, or
any such other guarantor or surety, and the Administrative Agent may prove such
claims as it sees fit and may refrain from proving any claim and in its
discretion may value as it sees fit or refrain from valuing any security held by
it without in any way releasing, reducing or otherwise affecting the liability
to the Lender Group of each of  the Guarantors.

(i)            Each Guarantor hereby absolutely, unconditionally and irrevocably
expressly waives, except to the extent such waiver would be expressly prohibited
by Applicable Law, the following:  (i) notice of acceptance of this Guaranty,
(ii) notice of the existence or creation of all or any of the Obligations,
(iii) presentment, demand, notice of dishonor, protest and all other notices
whatsoever (other than notices expressly required hereunder or under any other
Loan Document to which any Guarantor is a party), (iv) all diligence in
collection or protection of or realization upon the Obligations or any part
thereof, any obligation hereunder, or any security for any of the foregoing,
(v) all rights to enforce any remedy which the Lender Group, or any of them, may
have against the Borrower, (vi) until the Obligations shall have been paid in
full in cash (or in the case of a Letter of Credit Obligations, secured through
delivery of cash collateral in an amount equal to one hundred and five percent
(105%) of the Letter of Credit Obligations), all rights of subrogation,
indemnification, contribution and reimbursement from the Borrower for amounts
paid hereunder and any benefit of, or right to participate

64


--------------------------------------------------------------------------------




in, any collateral or security now or hereinafter held by the Lender Group, or
any of them, in respect of the Obligations, and (vii) any and all rights under
Official Code of Georgia Sections 10-7-23 and 10-7-24. If a claim is ever made
upon any member of the Lender Group for the repayment or recovery of any amount
or amounts received by such Person in payment of any of the Obligations and such
Person repays all or part of such amount by reason of (A) any judgment, decree
or order of any court or administrative body having jurisdiction over such
Person or any of its property, or (B) any settlement or compromise of any such
claim effected by such Person with any such claimant, including the Borrower,
then in such event each Guarantor agrees that any such judgment, decree, order,
settlement or compromise shall be binding upon such Guarantor, notwithstanding
any revocation hereof or the cancellation of any promissory note or other
instrument evidencing any of the Obligations, and such Guarantor shall be and
remain obligated to such Person hereunder for the amount so repaid or recovered
to the same extent as if such amount had never originally been received by such
Person.

(j)            This Guaranty is a continuing guaranty of the Obligations and all
liabilities to which it applies or may apply under the terms hereof and shall be
conclusively presumed to have been created in reliance hereon. No failure or
delay by any member of the Lender Group in the exercise of any right, power,
privilege or remedy shall operate as a waiver thereof, and no single or partial
exercise by the Administrative Agent of any right or remedy shall preclude other
or further exercise thereof or the exercise of any other right or remedy and no
course of dealing between any Guarantor and any member of the Lender Group shall
operate as a waiver thereof. No action by any member of the Lender Group
permitted hereunder shall in any way impair or affect this Guaranty. For the
purpose of this Guaranty, the Obligations shall include, without limitation, all
Obligations of the Borrower to the Lender Group, notwithstanding any right or
power of any third party, individually or in the name of the Borrower and the
Lender Group, or any of them, to assert any claim or defense as to the
invalidity or unenforceability of any such Obligation, and no such claim or
defense shall impair or affect the obligations of any Guarantor hereunder.

(k)           This is a guaranty of payment and not of collection. In the event
the Administrative Agent makes a demand upon any Guarantor in accordance with
the terms of this Guaranty, such Guarantor shall be held and bound to the
Administrative Agent directly as debtor in respect of the payment of the amounts
hereby guaranteed. All costs and expenses, including, without limitation,
reasonable attorneys’ fees and expenses, incurred by the Administrative Agent in
obtaining performance of or collecting payments due under this Guaranty shall be
deemed part of the Obligations guaranteed hereby.

(l)            Each Subsidiary Guarantor is a direct or indirect wholly owned
Domestic Subsidiary of the Borrower. Each Guarantor expressly represents and
acknowledges that any financial accommodations by the Lender Group to the
Borrower,

65


--------------------------------------------------------------------------------




including, without limitation, the extension of credit, are and will be of
direct interest, benefit and advantage to such Guarantor.

(m)          The payment obligation of a Guarantor to any other Guarantor under
any Applicable Law regarding contribution rights among co-obligors or otherwise
shall be subordinate and subject in right of payment to the prior payment in
full of the obligations of such Guarantor under the other provisions of this
Guaranty, and such Guarantor shall not exercise any right or remedy with respect
to such rights until payment and satisfaction in full of all such obligations.

Section 3.2             Special Provisions Applicable to Subsidiary Guarantors.

(a)           Pursuant to Section 6.21 of this Agreement, any new Domestic
Subsidiary of the Borrower is required to enter into this Agreement by executing
and delivering to the Administrative Agent a Guaranty Supplement. Upon the
execution and delivery of a Guaranty Supplement by such new Domestic Subsidiary,
such Domestic Subsidiary shall become a Guarantor and Borrower Party hereunder
with the same force and effect as if originally named as a Guarantor or Borrower
Party herein. The execution and delivery of any Guaranty Supplement (and any
other supplement to any Loan Document delivered in connection therewith) adding
an additional Guarantor as a party to this Agreement or any other applicable
Loan Document shall not require the consent of any other party hereto. The
rights and obligations of each party hereunder shall remain in full force and
effect notwithstanding the addition of any new Guarantor hereunder.

ARTICLE 4.

CONDITIONS PRECEDENT

Section 4.1             Conditions Precedent to Initial Advance. The obligations
of the Lenders to undertake the Commitments and to make the initial Advance
hereunder, and the obligation of the Issuing Bank to issue the initial Letter of
Credit hereunder, are subject to the prior fulfillment of each of the following
conditions:

(a)           The Administrative Agent shall have received each of the
following, in form and substance satisfactory to the Co-Collateral Agents:

(i)            This duly executed Agreement;

(ii)           A duly executed Revolving Loan Note to the order of each Lender
requesting a promissory note in the amount of such Lender’s Revolving Commitment
Ratio of the Revolving Loan Commitment;

(iii)          The Security Agreement duly executed by the Borrower Parties,
together with Uniform Commercial Code financing statements related thereto;

66


--------------------------------------------------------------------------------


(iv)          A Copyright Security Agreement duly executed by the Borrower;

(v)           A Trademark Security Agreement duly executed by the Borrower;

(vi)          The Pledge Agreement duly executed by the Borrower Parties,
together with (A) original stock certificates evidencing the issued and
outstanding shares of capital stock pledged to the Administrative Agent pursuant
to the Pledge Agreement and (B) stock powers or other appropriate instruments of
transfer executed in blank;

(vii)         The duly executed Blocked Account Agreements required by
Section 6.15;

(viii)        The Fee Letter duly executed by the Borrower;

(ix)           Valuations by the Administrative Agent’s field examiners
reflecting values of the Borrower Parties’ Accounts and other personal property
at levels acceptable to the Co-Collateral Agents;

(x)            The legal opinion of Arent Fox PLLC, counsel to the Borrower,
addressed to the Lender Group;

(xi)           The duly executed Request for Advance for the initial Advance of
the Loans;

(xii)          A duly executed Borrowing Base Certificate dated as of the
Agreement Date;

(xiii)         Duly executed Collateral Access Agreements with respect to the
Borrower’s leased premises or goods in the possession of bailees;

(xiv)        A loan certificate signed by an Authorized Signatory of each
Borrower Party, including a certificate of incumbency with respect to each
Authorized Signatory of such Borrower Party, together with appropriate
attachments which shall include, without limitation, the following: (A) a copy
of the Certificate of Incorporation or Formation of such Borrower Party
certified to be true, complete and correct by the Secretary of State of the
State of Delaware, (B) a true, complete and correct copy of the By-Laws of such
Borrower Party, (C) a true, complete and correct copy of the resolutions of such
Person authorizing the execution, delivery and performance by such Person of the
Loan Documents and the Bank Products Documents, if any, and authorizing the
borrowings hereunder, (D) certificates of good standing from each jurisdiction
in the US in which such Borrower Party does business, (E) copies of employment
contracts for the

67


--------------------------------------------------------------------------------




following management level employees of the Borrower: James Leto, and (F) copies
of all shareholders agreements currently in effect relating to the Equity
Interests of the Borrower or share purchase agreements for equity interests that
have not been issued (other than pursuant to a Plan) relating to the Equity
Interests of the Borrower;

(xv)         A Solvency Certificate executed by an Authorized Signatory of the
Borrower regarding the solvency and financial condition of the Borrower Parties,
together with a pro forma balance sheet giving effect to the incurrence of the
Subordinated Debt and the incurrence of the initial Advance and the issuance of
the initial Letter of Credit hereunder;

(xvi)        The duly executed Subordinated Debt Intercreditor Agreement;

(xvii)       A true, correct and complete copy of the executed Subordinated Debt
Documents, together with all exhibits and schedules thereto;

(xviii)      a Vendor Intercreditor Agreement duly executed by Hewlett-Packard
Company and the other parties thereto;

(xix)         Borrower’s (A) 2006 business plan including its 12 month income
statement, balance sheet, statement of cash flows and availability forecast and
(B) annual projections, including income statement, balance sheet and statement
of cash flows, through the Maturity Date;

(xx)          Certificates of insurance and loss payable endorsements with
respect to the Borrower Parties and certified copies of all insurance policies
of the Borrower Parties, in each case, meeting the requirements of Section 6.5;

(xxi)         Pay-off letters, termination statements, canceled mortgages and
the like required by the Administrative Agent in connection with the removal of
any Liens (other than Permitted Liens), including, without limitation, all tax
liens, against the assets of the Borrower Parties;

(xxii)        Lien search results with respect to the Borrower Parties from all
appropriate jurisdictions and filing offices (including the United States Patent
and Trademark Office and the United States Copyright Office);

(xxiii)       Evidence satisfactory to the Administrative Agent that the Liens
granted pursuant to the Security Documents will be first priority perfected
Liens on the Collateral (subject only to Permitted Liens);

(xxiv)       Payment of all fees and expenses payable to the Administrative
Agent, the Affiliates of the Administrative Agent, and the Lenders

68


--------------------------------------------------------------------------------




in connection with the execution and delivery of this Agreement, including,
without limitation, reasonable fees and expenses of counsel to the
Administrative Agent;

(xxv)        A flow of funds report and disbursement letter duly executed by the
Borrower which report shall include a statement of all sources and uses of funds
on the Agreement Date; and

(xxvi)       All such other documents as the Administrative Agent may reasonably
request, certified by an appropriate governmental official or an Authorized
Signatory if so requested.

(b)           The Lender Group shall have received evidence satisfactory to them
that no change in the business, assets, management, operations, financial
condition or prospects of the Borrower shall have occurred since December 31,
2005, which change has had or would be reasonably expected to have a Materially
Adverse Effect, and the Lender Group shall have received a certificate of an
Authorized Signatory of the Borrower so stating.

(c)           The Lender Group shall have received evidence satisfactory to them
that all conditions to the closing of the transactions contemplated by the
Subordinated Debt Documents have been satisfied, and that the Borrower has
received proceeds of at least $10,000,000 pursuant to the Subordinated Debt
Documents, and the Lender Group shall have received a certificate of an
Authorized Signatory of the Borrower so stating.

(d)           The Lender Group shall have received the financial statements
described in Section 5.1(k), each in form and substance to the members of the
Lender Group.

(e)           The Lender Group shall have received evidence satisfactory to them
that all Necessary Authorizations are in full force and effect and are not
subject to any pending or threatened reversal or cancellation, that no other
consents or approvals are required, and that no Default exists, after giving
effect to the initial Advance hereunder, and the Lender Group shall have
received a certificate of an Authorized Signatory of the Borrower so stating.

(f)            The Borrower shall have established one or more Blocked Accounts
pursuant to a lockbox arrangement acceptable to the Administrative Agent with
SunTrust Bank.

(g)           The Administrative Agent shall have received confirmation that the
original Uniform Commercial Code financing statements signed by the respective
Borrower Parties as debtor and naming the Administrative Agent as secured party
have

69


--------------------------------------------------------------------------------




been duly filed in all appropriate jurisdictions, in such form as shall be
satisfactory to the Administrative Agent.

(h)           The Administrative Agent shall have received a Borrowing Base
Certificate, in form and substance satisfactory to the Lender Group and rolled
forward from the Borrowing Base Certificate previously verified by the
Co-Collateral Agents, reflecting that, among other things, as of the Agreement
Date, after giving effect to the borrowings hereunder on the Agreement Date and
the issuance of any Letters of Credit hereunder on the Agreement Date,
Availability shall not be less than $15,000,000 (with trade payables being paid
currently in the ordinary course of Borrower’s business; expenses and
liabilities being paid in the ordinary course of business, without acceleration
of sales and without deterioration in working capital and without giving effect
to the additional capital attributable to the proceeds of the Subordinated
Debt).

(i)            The Co-Collateral Agents shall have completed to their
satisfaction a pre-funding field audit of the Borrower including, without
limitation, a review of GEMS, and an examination of Borrower’s reporting
capabilities, assets, liabilities (including review of accounts/trade payables
evidencing payment of such amounts in accordance with their terms or otherwise
on terms consistent with past practices acceptable to the Co-Collateral Agents),
books and records.

(j)            The Co-Collateral Agents shall have received (A) final reports
issued by FTI Consulting pursuant to that certain engagement letter between FTI
Consulting and Paul, Hastings, Janofsky & Walker LLP, on behalf of SunTrust
Bank, dated February 27, 2006, with respect to quality of earnings and field
audit matters of the Borrower and (B) FTI’s report of the Borrower’s 2006
monthly Availability forecast, to include balance sheet, income statement,
statement of cash flows and confirmation of minimum opening Availability of
$15,000,000 (without giving effect to the additional capital attributable to the
proceeds of the Subordinated Debt).

(k)           The Co-Collateral Agents shall have received a copy of the duly
executed Consulting Agreement.

(l)            The Co-Collateral Agents shall have completed background checks
with respect to certain key officers of the Borrower Parties and such background
checks shall be satisfactory to the Co-Collateral Agents.

(m)          The Co-Collateral Agents shall have received daily Borrowing Base
Certificates for a period prior to the Agreement Date as requested by the
Co-Collateral Agents, each in form and substance satisfactory to the
Co-Collateral Agents.

(n)           The Co-Collateral Agents shall have received evidence that the
Borrower has entered into arrangements with its current floor plan suppliers
under commercially reasonable open market terms that are satisfactory to the
Co-Collateral Agents, including, without limitation, acceptable credit limits
and payment terms.

70


--------------------------------------------------------------------------------




(o)           The Co-Collateral Agents shall have completed such other business
and legal due diligence with respect to the Borrower and the results thereof
shall be acceptable to the Co-Collateral Agents, in their sole discretion.

Section 4.2             Conditions Precedent to Each Advance. The obligation of
the Lenders to make each Advance, including the initial Advance hereunder (but
excluding Advances, the proceeds of which are to reimburse (i) the Swing Bank
for Swing Loans, (ii) the Administrative Agent for Agent Advances or (iii) the
Issuing Bank for amounts drawn under a Letter of Credit), is subject to the
fulfillment of each of the following conditions immediately prior to or
contemporaneously with such Advance:

(a)           All of the representations and warranties of the Borrower Parties
under this Agreement and the other Loan Documents, which, pursuant to
Section 5.3, are made at and as of the time of such Advance other than those
that are by their terms true only as of a date certain other than the date of
such Advance, shall be true and correct at such time, both before and after
giving effect to the application of the proceeds of the Advance;

(b)           The incumbency of the Authorized Signatories of each Borrower
Party shall be as stated in the certificate of incumbency contained in the
certificate of the Borrower delivered pursuant to Section 4.1(a) or as
subsequently modified and reflected in a certificate of incumbency delivered to
the Administrative Agent and the Lenders;

(c)           The most recent Borrowing Base Certificate which shall have been
delivered to the Administrative Agent pursuant to Section 7.5(a) shall
demonstrate that, after giving effect to the making of such Advance (together
with any other Advance made after the date of such Borrowing Base Certificate),
no Overadvance shall exist;

(d)           Since the Agreement Date, there shall not have been any adverse
change in the arrangements with the Borrower’s current floor plan suppliers,
including, without limitation, acceptable credit limits and payment terms;

(e)           Since December 31, 2005, there shall have been no change that has
had or would be reasonably expected to have a Material Adverse Effect;

(f)            There shall not exist on the date of such Advance and after
giving effect thereto, a Default;

(g)           Such Advance shall be “Priority Bank Debt” as defined in the
Subordinated Intercreditor Agreement;

(h)           All trade payables of the Borrower are being paid currently in the
ordinary course of the Borrower’s business; and

71


--------------------------------------------------------------------------------




(i)            The Administrative Agent and the Lenders shall have received all
such other certificates, reports, statements, opinions of counsel, or other
documents as the Administrative Agent or Lenders may reasonably request and all
of the other conditions to the making of such Advance which are set forth in
this Agreement shall have been fulfilled.

The Borrower hereby agrees that the delivery of any Request for Advance
hereunder or any telephonic request for an Advance hereunder shall be deemed to
be the certification of the Authorized Signatory thereof that all of the
conditions set forth in this Section 4.2 have been satisfied. Notwithstanding
the foregoing, if the conditions, or any of them, set forth above are not
satisfied, such conditions may be waived by the requisite Lenders under
Section 11.12, and, in any event the Majority Lenders may waive the condition
set forth in Section 4.2(c).

Section 4.3             Conditions Precedent to Each Letter of Credit. The
obligation of the Issuing Bank to issue each Letter of Credit (including the
initial Letter of Credit) hereunder is subject to the fulfillment of each of the
following conditions immediately prior to or contemporaneously with the issuance
of such Letter of Credit:

(a)           All of the representations and warranties of the Borrower Parties
under this Agreement and the other Loan Documents, which, pursuant to
Section 5.4, are made at and as of the time of the issuance of such Letter of
Credit other than those that are by their terms true only as of a date certain
other than the date of such Advance, shall be true and correct at such time,
both before and after giving effect to the issuance of such Letter of Credit;

(b)           The incumbency of the Authorized Signatories of each Borrower
Party shall be as stated in the certificate of incumbency contained in the
certificate of the Borrower delivered pursuant to Section 4.1(a) or as
subsequently modified and reflected in a certificate of incumbency delivered to
the Administrative Agent and the Lenders;

(c)           The most recent Borrowing Base Certificate which shall have been
delivered to the Administrative Agent pursuant to Section 7.5(a) shall
demonstrate that, after giving effect to the making of such Letter of Credit, no
Overadvance shall exist;

(d)           Since December 31, 2005, there shall have been no change that has
had or would be reasonably expected to have a Material Adverse Effect;

(e)           There shall not exist on the date of issuance of such Letter of
Credit, and after giving effect thereto, a Default;

(f)            All trade payables of the Borrower are being paid currently in
the ordinary course of the Borrower’s business; and

72


--------------------------------------------------------------------------------




(g)           The Administrative Agent and the Issuing Bank shall have received
all such other certificates, reports, statements, opinions of counsel, or other
documents as the Administrative Agent or the Issuing Bank may reasonably request
and all other conditions to the issuance of such Letter of Credit which are set
forth in this Agreement shall have been fulfilled.

The Borrower hereby agrees that the delivery of any Request for Issuance of a
Letter of Credit hereunder shall be deemed to be the certification of the
Authorized Signatory thereof that all of the conditions set forth in this
Section 4.3 have been satisfied. Notwithstanding the foregoing, if the
conditions, or any of them, set forth above are not satisfied, such conditions
may be waived by the requisite Lenders under Section 11.12, and, in any event
the Majority Lenders may waive the condition set forth in Section 4.3(c).

ARTICLE 5.

REPRESENTATIONS AND WARRANTIES

Section 5.1             General Representations and Warranties. In order to
induce the Lender Group to enter into this Agreement and to extend the Loans and
issue the Letters of Credit to the Borrower, each Borrower Party hereby
represents, and warrants that:

(a)           Organization; Power; Qualification. Each Borrower Party and each
Subsidiary of a Borrower Party (i) is a corporation, partnership or limited
liability company duly organized, validly existing, and in good standing under
the laws of its state of incorporation or formation, (ii) has the corporate or
other company power and authority to own or lease and operate its properties and
to carry on its business as now being and hereafter proposed to be conducted,
and (iii) is duly qualified and is in good standing as a foreign corporation or
other company, and authorized to do business, in each jurisdiction in which the
character of its properties or the nature of its business requires such
qualification or authorization.

(b)           Authorization; Enforceability. Each Borrower Party has the power
and has taken all necessary action, corporate or otherwise, to authorize it to
execute, deliver, and perform this Agreement and each of the other Loan
Documents to which it is a party in accordance with the terms thereof and to
consummate the transactions contemplated hereby and thereby. Each of this
Agreement and each other Loan Document to which a Borrower Party is a party has
been duly executed and delivered by such Borrower Party, and is a legal, valid
and binding obligation of such Borrower Party, enforceable in accordance with
its terms.

(c)           Partnerships; Joint Ventures; Subsidiaries. Except as disclosed on
Schedule 5.1(c)-1, no Borrower Party or any Subsidiary of a Borrower Party has
any Subsidiaries, which Subsidiaries are identified on such Schedule as Domestic
Subsidiaries or Foreign Subsidiaries. No Borrower Party or any Subsidiary of a

73


--------------------------------------------------------------------------------




Borrower Party is a partner or joint venturer in any partnership or joint
venture other than (i) the Subsidiaries listed on Schedule 5.1(c)-1 and (ii) the
partnerships and joint ventures (that are not Subsidiaries) listed on Schedule
5.1(c)-2. Schedule 5.1(c)-1 and Schedule 5.1(c)-2 set forth, for each Person set
forth thereon, a complete and accurate statement of (i) the percentage ownership
of each such Person by the applicable Borrower Party or Subsidiary of a Borrower
Party, (ii) the state or other jurisdiction of incorporation or formation, as
appropriate, of each such Person, (iii) each state in which each such Person is
qualified to do business on the Agreement Date and (iv) all of each such
Person’s trade names, trade styles or doing business forms which such Person has
used or under which such Person has transacted business during the five (5) year
period immediately preceding the Agreement Date.

(d)           Capital Stock and Related Matters. The authorized Equity Interests
as of the Agreement Date of each Borrower Party and each Subsidiary of a
Borrower Party that is a corporation and the number of shares of such Equity
Interests that are issued and outstanding as of the Agreement Date (or with
respect to the Borrower, as of the date set forth on Schedule 5.1(d)) are as set
forth on Schedule 5.1(d). All of the shares of such Equity Interests that are
issued and outstanding as of the Agreement Date have been duly authorized and
validly issued and are fully paid and non-assessable. None of such Equity
Interests have been issued in violation of the Securities Act, or the
securities, “Blue Sky” or other Applicable Laws of any applicable jurisdiction.
As of the Agreement Date, the Equity Interests of each such Borrower Party
(other than the Borrower) and each such Subsidiary of a Borrower Party are owned
by the parties listed on Schedule 5.1(d) in the amounts set forth on such
schedule and a description of the Equity Interests of each such party is listed
on Schedule 5.1(d). Except as described on Schedule 5.1(d), no Borrower Party or
any Subsidiary of a Borrower Party has outstanding any stock or securities
convertible into or exchangeable for any shares of its Equity Interests, nor are
there any preemptive or similar rights to subscribe for or to purchase, or any
other rights to subscribe for or to purchase, or any options for the purchase
of, or any agreements providing for the issuance (contingent or otherwise) of,
or any calls, commitments, or claims of any character relating to, any Equity
Interests or any stock or securities convertible into or exchangeable for any
Equity Interests. Except as set forth on Schedule 5.1(d), no Borrower Party or
any Subsidiary of any Borrower Party is subject to any obligation (contingent or
otherwise) to repurchase or otherwise acquire or retire any shares of its Equity
Interests or to register any shares of its Equity Interests, and there are no
agreements restricting the transfer of any shares of such Borrower Party or such
Subsidiary’s Equity Interests or restricting the ability of any Subsidiary of
the Borrower from making distributions, dividends or other Restricted Payments
to the Borrower.

(e)           Compliance with Law, Loan Documents, and Contemplated
Transactions. The execution, delivery, and performance of this Agreement and
each of the other Loan Documents and the Bank Products Documents, if any, in
accordance with their respective terms and the consummation of the transactions
contemplated hereby and

74


--------------------------------------------------------------------------------




thereby do not and will not (i) violate any Applicable Law, (ii) conflict with,
result in a breach of, or constitute a default under the certificate of
incorporation or formation or by-laws, partnership agreement or operating
agreement of any Borrower Party or under any indenture, agreement, or other
instrument to which any Borrower Party is a party or by which any Borrower Party
or any of its properties may be bound, or (iii) result in or require the
creation or imposition of any Lien upon or with any Borrower Party except
Permitted Liens.

(f)            Necessary Authorizations. Each Borrower Party and each Subsidiary
of a Borrower Party has obtained all Necessary Authorizations, and all such
Necessary Authorizations are in full force and effect. None of such Necessary
Authorizations is the subject of any pending or, to the best of each Borrower
Party’s knowledge, threatened attack or revocation, by the grantor of the
Necessary Authorization. No Borrower Party or any Subsidiary of a Borrower Party
is required to obtain any additional Necessary Authorizations in connection with
the execution, delivery, and performance of this Agreement, any other Loan
Document or any Bank Products Document, if any, in accordance with their
respective terms, or the consummation of the transactions contemplated hereby or
thereby.

(g)           Title to Properties. Each Borrower Party has good, marketable, and
legal title to, or a valid leasehold interest in, all of its properties and
assets, and none of such properties or assets is subject to any Liens, other
than Permitted Liens.

(h)           Material Contracts. Schedule 5.1(h) contains a complete list, as
of the Agreement Date, of each Material Contract, true, correct and complete
copies of which have been delivered to the Administrative Agent. Schedule
5.1(h) further identifies, as of the Agreement Date, each Material Contract that
requires consent to the granting of a Lien in favor of the Administrative Agent
on the rights of any Borrower Party thereunder. No Borrower Party or any
Subsidiary of a Borrower Party is in default under or with respect to any
Material Contract, and any other contract with the Federal Government, to which
it is a party or by which it or any of its properties are bound.

(i)            Labor Matters. Except as disclosed on Schedule 5.1(i):  (i) no
labor contract to which any Borrower Party or any Subsidiary of a Borrower Party
is a party or is otherwise subject is scheduled to expire prior to the Maturity
Date; (ii) no Borrower Party or any Subsidiary of a Borrower Party has, within
the two-year period preceding the date of this Agreement, taken any action which
would have constituted or resulted in a “plant closing” or “mass layoff” within
the meaning of the Federal Worker Adjustment and Retraining Notification Act of
1988 or any similar applicable federal, state or local law, and no Borrower
Party has any reasonable expectation that any such action is or will be required
at any time prior to the Maturity Date; and (iii) on the Agreement Date (A) no
Borrower Party or any Subsidiary of a Borrower Party is a party to any labor
dispute (other than any immaterial disputes with such Borrower Party’s or
Subsidiary’s employees as individuals and not affecting such Borrower Party’s or

75


--------------------------------------------------------------------------------




Subsidiary’s relations with any labor group or its workforce as a whole) and
(B) there are no pending or, to each Borrower Party’s knowledge, threatened
strikes or walkouts relating to any labor contracts to which any Borrower Party
or any Subsidiary of a Borrower Party is a party or is otherwise subject. Except
as set forth on Schedule 5.1(i), none of the employees of any Borrower Party or
a Subsidiary of a Borrower Party is a party to any collective bargaining
agreement with any Borrower Party or a Subsidiary of a Borrower Party, as
applicable.

(j)            Taxes. Except as set forth on Schedule 5.1(j), all federal, state
and other tax returns of each Borrower Party and each Subsidiary of a Borrower
Party required by law to be filed have been duly filed, all such tax returns are
true, complete and correct in all material respects, and all federal, state, and
other taxes (including without limitation, all real estate and personal
property, income, franchise, transfer and gains taxes), all general or special
assessments, and other governmental charges or levies upon each Borrower Party
and each Subsidiary of a Borrower Party and any of their respective properties,
income, profits, and assets, which are due and payable, have been paid, except
any payment of any of the foregoing which such Borrower Party or such
Subsidiary, as applicable, is currently contesting in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided on the books of such Borrower Party or such Subsidiary, as the case may
be. No adjustment relating to any tax returns has been proposed formally or
informally by any Governmental Authority and, to the knowledge of each Borrower
Party no basis exists for any such adjustment. The charges, accruals, and
reserves on the books of the Borrower Parties and their Subsidiaries in respect
of taxes are, in the reasonable judgment of the Borrower Parties, adequate. No
Borrower Party or any Subsidiary of a Borrower Party has been audited, or has
knowledge of any pending audit, by the Internal Revenue Service or any other
taxing authority. Except as described in Schedule 5.1(j), no Borrower Party has
executed or filed with the Internal Revenue Service or any other Governmental
Authority any agreement or other document extending, or having the effect of
extending, the period for assessment or collection of any taxes. None of the
Borrower Parties and their respective predecessors are liable for any taxes: 
(i) under any agreement (including any tax sharing agreements) or (ii) to each
Borrower Party’s knowledge, as a transferee. As of the Agreement Date, no
Borrower Party has agreed, or been requested, to make any adjustment under Code
Section 481(a), by reason of a change in accounting method or otherwise, which
would have a Materially Adverse Effect.

(k)           Financial Statements. The Borrower has furnished, or caused to be
furnished, to the Lenders (i) the audited financial statements of the Borrower
which are complete and correct in all material respects and present fairly in
accordance with GAAP the respective financial positions of the Borrower as at
December 31, 2005, and the results of operations for the fiscal year then ended
and (ii) the unaudited financial statements of the Borrower which are complete
and correct in all material respects and present fairly in accordance with GAAP,
subject to normal year end adjustments, the

76


--------------------------------------------------------------------------------




respective financial positions of the Borrower as at March 31, 2006, and the
results of operations for the fiscal quarter then ended. In addition, the
Borrower shall furnish to the Lenders the balance sheet of the Borrower dated as
of the Agreement Date giving pro forma effect to the borrowings hereunder and
under the Subordinated Debt Documents as of the Agreement Date. Except as
disclosed in such financial statements, the Borrower does not have any material
liabilities, contingent or otherwise, and there are no material unrealized or
anticipated losses of the Borrower which have not heretofore been disclosed in
writing to the Lenders.

(l)            Intentionally Omitted.

(m)          Investments and Guaranties. As of the Agreement Date, no Borrower
Party or any Subsidiary of a Borrower Party owns any Equity Interests of any
Person except as disclosed on Schedules 5.1(c)-1 and 5.1(c)-2, or has
outstanding loans or advances to, or guaranties of the obligations of, any
Person, except as reflected in the financial statements referred to in
Section 5.1(k) or disclosed on Schedule 5.1(m).

(n)           Liabilities, Litigation, etc. As of the Agreement Date, except for
liabilities incurred in the normal course of business, no Borrower Party or any
Subsidiary of any Borrower Party has any material (individually or in the
aggregate) liabilities, direct or contingent, except as disclosed or referred to
in the financial statements referred to in Section 5.1(k) or with respect to the
Obligations or the Subordinated Debt. As of the Agreement Date, except as
described on Schedules 5.1(n) and 5.1(y)(1) through (6), there is no litigation,
legal or administrative proceeding, investigation, or other action of any nature
pending or, to the knowledge of the Borrower Parties, threatened against or
affecting any Borrower Party, any Subsidiary of any Borrower Party or any of
their respective properties which could reasonably be expected to result in any
judgment against or liability of such Borrower Party or Subsidiary in excess of
$500,000 in the aggregate with respect to all Borrower Parties and their
Subsidiaries, or the loss of any certification or license material to the
operation of such Borrower Party’s or Subsidiary’s business. None of such
litigation disclosed on Schedules 5.1(n) and 5.1(y)(1) through (6), individually
or collectively, could reasonably be expected to have a Materially Adverse
Effect.

(o)           ERISA. Schedule 5.1(o) lists (i) all ERISA Affiliates and (ii) all
Plans and separately identifies all Title IV Plans, Multiemployer Plans, and
Retiree Welfare Plans. Copies of all such listed Plans, together with a copy of
the latest IRS/DOL 5500-series form for each such Plan, have been delivered to
the Administrative Agent. Except with respect to Multiemployer Plans, each Plan
intended to be qualified under Code Section 401 has been determined by the
Internal Revenue Service to qualify under Section 401 of the Code, the trusts
created thereunder have been determined to be exempt from tax under the
provisions of Sections 501 of the Code, and nothing has occurred that would
cause the loss of such qualification or tax-exempt status. Each Borrower Party
and each ERISA Affiliate and each of their respective Plans are in

77


--------------------------------------------------------------------------------




compliance with ERISA and the Code and no Borrower Party nor any of its ERISA
Affiliates has incurred any accumulated funding deficiency with respect to any
such Plan within the meaning of ERISA or the Code. No Borrower Party or, to each
Borrower Party’s knowledge, any of its ERISA Affiliates has made any promises of
retirement or other benefits to employees, except as set forth in the Plans. No
Borrower Party or ERISA Affiliate has incurred any liability to the PBGC in
connection with any such Plan (other than the payment of premiums that are not
past due). No Title IV Plan has any Unfunded Pension Liability. No ERISA Event
or event described in Section 4062(e) of ERISA has occurred and is continuing
with respect to any such Plan. There are no pending, or to the knowledge of any
Borrower Party, threatened claims (other than claims for benefits in the normal
course), sanctions, actions or lawsuits, asserted or instituted against any Plan
or any Person as fiduciary (as defined in Section 3(21) of ERISA) or sponsor of
any Plan. No such Plan or trust created thereunder, or party in interest (as
defined in Section 3(14) of ERISA, or any fiduciary (as defined in Section 3(21)
of ERISA), has engaged in a “prohibited transaction” (as such term is defined in
Section 406 of ERISA or Section 4975 of the Code) which would subject such Plan
or any other Plan of any Borrower Party or any of its ERISA Affiliates, any
trust created thereunder, or any such party in interest or fiduciary, or any
party dealing with any such Plan or any such trust to any material penalty or
tax on “prohibited transactions” imposed by Section 502 of ERISA or Section 4975
of the Code.

(p)           Intellectual Property; Licenses; Certifications. Except as set
forth on Schedule 5.1(p), no Borrower Party or any Subsidiary of a Borrower
Party owns any registered patents, trademarks, service marks or copyrights, and
has no pending registration applications with respect to any of the foregoing.
No other patents, trademarks, service marks or copyrights are necessary for the
operation of the business of the Borrower Parties and their Subsidiaries. Except
as set forth on Schedule 5.1(p), no material licenses or certifications are
necessary for the operation of the Borrower Parties’ and their Subsidiaries’
business.

(q)           Compliance with Law; Absence of Default. Each Borrower Party and
each Subsidiary of a Borrower Party is in material compliance with all
Applicable Laws, including, without limitation, the Prompt Payment Act, and with
all of the provisions of its certificate of incorporation or formation and
by-laws or other governing documents, and no event has occurred or has failed to
occur which has not been remedied or waived, the occurrence or non-occurrence of
which constitutes (i) a Default, (ii) a default by such Borrower Party under the
Subordinated Debt Documents, or (iii) except with respect to Funded Debt in an
aggregate principal amount equal to or less than $100,000, a default under any
other indenture, agreement, or other instrument, or any judgment, decree, or
order to which such Borrower Party or such Subsidiary is a party or by which
such Borrower Party or such Subsidiary or any of their respective properties may
be bound.

78


--------------------------------------------------------------------------------




(r)            Casualties; Taking of Properties, etc. Since December 31, 2005,
neither the business nor the properties of the Borrower Parties and their
Subsidiaries has been materially and adversely affected as a result of any fire,
explosion, earthquake, flood, drought, windstorm, accident, strike or other
labor disturbance, embargo, requisition or taking of property or cancellation of
contracts, permits or concessions by any domestic or foreign government or any
agency thereof, riot, activities of armed forces, or acts of God or of any
public enemy.

(s)           Accuracy and Completeness of Information. All written information,
reports, other papers and data relating to the Borrower Parties and their
Subsidiaries furnished by or at the direction of the Borrower Parties to the
Lender Group were, at the time furnished, complete and correct in all material
respects. With respect to projections, estimates and forecasts given to the
Lender Group, such projections, estimates and forecasts are based on the
Borrower Parties’ good faith assessment of the future of the business at the
time made. The Borrower Parties had a reasonable basis for such assessment at
the time made.

(t)            Compliance with Regulations T, U, and X. No Borrower Party or any
Subsidiary of a Borrower Party is engaged principally in or has as one of its
important activities in the business of extending credit for the purpose of
purchasing or carrying, and no Borrower Party or any Subsidiary of a Borrower
Party owns or presently intends to acquire, any “margin security” or “margin
stock” as defined in Regulations T, U and X of the Board of Governors of the
Federal Reserve System (herein called “Margin Stock”). None of the proceeds of
the Loans will be used, directly or indirectly, for the purpose of purchasing or
carrying any Margin Stock or for the purpose of reducing or retiring any Funded
Debt which was originally incurred to purchase or carry Margin Stock or for any
other purpose which might constitute this transaction a “purpose credit” within
the meaning of said Regulations T, U and X. None of any Borrower Party, any
Subsidiary of a Borrower Party or any bank acting on its behalf has taken or
will take any action which might cause this Agreement or any other Loan
Documents to violate Regulation T, U or X or any other regulation of the Board
of Governors of the Federal Reserve System or to violate the SEA, in each case
as now in effect or as the same may hereafter be in effect. If so requested by
the Administrative Agent, the Borrower Parties and their Subsidiaries will
furnish the Administrative Agent with (i) a statement or statements in
conformity with the requirements of Federal Reserve Form U-1 referred to in
Regulation U of said Board of Governors and (ii) other documents evidencing its
compliance with the margin regulations, including without limitation an opinion
of counsel in form and substance satisfactory to the Administrative Agent.
Neither the making of the Loans nor the use of proceeds thereof will violate, or
be inconsistent with, the provisions of Regulation T, U or X of said Board of
Governors.

(u)           Solvency. As of the Agreement Date and after giving effect to the
transactions contemplated by the Subordinated Debt Documents and the Loan
Documents (i) the property of each Borrower Party, at a fair valuation on a
going concern basis, will

79


--------------------------------------------------------------------------------




exceed its debt; (ii) the capital of each Borrower Party will not be
unreasonably small to conduct its business; and (iii) no Borrower Party will
have incurred debts, or have intended to incur debts, beyond its ability to pay
such debts as they mature. For purposes of this Section, “debt” shall mean any
liability on a claim, and “claim” shall mean (A) the right to payment, whether
or not such right is reduced to judgment, liquidated, unliquidated, fixed,
contingent, matured, unmatured, undisputed, legal, equitable, secured or
unsecured, or (B) the right to an equitable remedy for breach of performance if
such breach gives rise to a right to payment, whether or not such right to an
equitable remedy is reduced to judgment, fixed, contingent, matured, unmatured,
undisputed, secured or unsecured.

(v)           Insurance. The Borrower Parties and their Subsidiaries have
insurance meeting the requirements of Section 6.5, and such insurance policies
are in full force and effect. As of the Agreement Date, all insurance maintained
by the Borrower Parties and their Subsidiaries is fully described on Schedule
5.1(v).

(w)          Broker’s or Finder’s Commissions. Except as set forth on Schedule
5.1(w), no broker’s or finder’s fee or commission will be payable with respect
to the execution and delivery of this Agreement and the other Loan Documents,
and no other similar fees or commissions will be payable by the Borrower Parties
for any other services rendered to the Borrower Parties ancillary to the credit
transactions contemplated herein.

(x)            Real Property. All real property leased by each Borrower Party
and each Subsidiary of a Borrower Party as of the Agreement Date, and the name
of the lessor of such real property, is set forth in Schedule 5.1(x)-1. The
leases of each Borrower Party and each Subsidiary of a Borrower Party are valid,
enforceable and in full force and effect, and have not been modified or amended,
except as otherwise set forth in Schedule 5.1(x)-1. The Borrower Parties and
their Subsidiaries are the sole holders of the lessee’s interests under such
leases, and have the right to pledge, mortgage, assign and sublet the same
except as set forth in Schedule 5.1(x)-1. No Borrower Party or any Subsidiary of
a Borrower Party has made any pledge, mortgage, assignment or sublease of any of
it rights under such leases except pursuant to the Loan Documents and as set
forth in Schedule 5.1(x)-1 and, there is no default or condition which, with the
passage of time or the giving of notice, or both, would constitute a material
default on the part of a Borrower Party or any Subsidiary of a Borrower Party
under such leases and the Borrower Parties and their Subsidiaries have paid all
rents and other charges due and payable under such leases. All real property
owned by each Borrower Party or a Subsidiary of a Borrower Party as of the
Agreement Date is set forth in Schedule 5.1(x)-2. As of the Agreement Date, no
Borrower Party or any Subsidiary of a Borrower Party owns, leases or uses any
real property other than as set forth on Schedule 5.1(x)-1 or 2. Each Borrower
Party and each Subsidiary of a Borrower Party owns good and marketable fee
simple title to all of its owned real property, and none of its respective owned
real property is subject to any Liens, except Permitted Liens. No Borrower Party
or any

80


--------------------------------------------------------------------------------




Subsidiary of a Borrower Party owns or holds, or is obligated under or a party
to, any option, right of first refusal or any other contractual right to
purchase, acquire, sell, assign or dispose of any real property owned or leased
by it.

(y)           Environmental Matters.

(i)            Except as is described on Schedule 5.1(y) - 1, none of the
Properties contains, in, on or under, including, without limitation, the soil
and groundwater thereunder, any Hazardous Materials in violation of
Environmental Laws or in amounts that could give rise to any material liability
under Environmental Laws.

(ii)           Except as is described on Schedule 5.1(y) - 2, each Borrower
Party and each Subsidiary of a Borrower Party is in compliance with all
applicable Environmental Laws and there is no violation of any Environmental Law
or contamination which could materially interfere with the continued operation
of any of the Properties or impair the financial condition of any Borrower Party
or any Subsidiary of a Borrower Party.

(iii)          Except as is described on Schedule 5.1(y) - 3, no Borrower Party
or any Subsidiary of a Borrower Party has received from any Governmental
Authority any complaint, or notice of violation, alleged violation,
investigation or advisory action or notice of potential liability regarding
matters of environmental protection or permit compliance under applicable
Environmental Laws with regard to the Properties, nor is any Borrower Party
aware that any such notice is pending.

(iv)          Except as is described on Schedule 5.1(y) - 4, Hazardous Materials
have not been generated, treated, stored, disposed of, at, on or under any of
the Property in violation of any Environmental Laws or in a manner that could
give rise to any liability under Environmental Laws nor have any Hazardous
Materials been transported or disposed of from any of the Properties to any
other location in violation of any Environmental Laws or in a manner that could
give rise to liability under Environmental Laws. Except as disclosed on Schedule
5.1(y)-4, no Borrower Party or any Subsidiary of a Borrower Party has permitted
or will permit any tenant or occupant of the Properties to engage in any
activity that could impose material liability under the Environmental Laws on
such tenant or occupant, any Borrower Party or any Subsidiary of a Borrower
Party or any other owner of any of the Properties.

(v)           Except as is described on Schedule 5.1(y) - 5, no Borrower Party
or any Subsidiary of a Borrower Party is a party to any governmental
administrative actions or judicial proceedings pending under any Environmental
Law with respect to any of the Properties, nor are there any consent decrees or
other decrees, consent orders, administrative orders or other orders, or other

81


--------------------------------------------------------------------------------




administrative or judicial requirements outstanding under any Environmental Law
with respect to any of the Properties.

(vi)          Except as is described on Schedule 5.1(y) - 6, there has been no
release or threat of release of Hazardous Materials into the environment at or
from any of the Properties, or arising from or relating to the operations of the
Borrower Parties or their Subsidiaries, in material violation of Environmental
Laws or in amounts that could give rise to any material liability under
Environmental Laws.

(vii)         None of the matters disclosed on Schedules 5.1 (y) - 1 through 6
is reasonably likely to result in liability to the Borrower Parties and their
Subsidiaries in excess of $100,000 in the aggregate.

(z)            OSHA. All of the Borrower Parties’ and their Subsidiaries’
operations are conducted in compliance, in all material respects, with all
applicable rules and regulations promulgated by the Occupational Safety and
Health Administration of the United States Department of Labor.

(aa)         Name of Borrower Party. No Borrower Party or any Subsidiary of any
Borrower Party has changed its name within the preceding five (5) years from the
Agreement Date, nor has any Borrower Party or any Subsidiary of a Borrower Party
transacted business under any other name or trade name.

(bb)         Investment Company Act; Public Utility Holding Company Act. No
Borrower Party or any Subsidiary of a Borrower Party is required to register
under the provisions of the Investment Company Act of 1940, as amended, and
neither the entering into or performance by the Borrower Parties of this
Agreement nor the issuance of any Revolving Loan Notes violates any provision of
such Act or requires any consent, approval, or authorization of, or registration
with, any governmental or public body or authority pursuant to any of the
provisions of such Act. No Borrower Party or any Subsidiary of a Borrower Party
is a “holding company” or a “subsidiary company” of a “holding company”, or an
“affiliate” of a “holding company” or of a “subsidiary company” of a “holding
company”, as such terms are defined in the Public Utility Holding Company Act of
2005, as amended.

(cc)         Anti-Terrorism Laws.

(i)            Anti-Terrorism Laws. No Borrower Party nor any Affiliate of any
Borrower Party is in violation of any Anti-Terrorism Law or engages in or
conspires to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism Law.

82


--------------------------------------------------------------------------------


(ii)           Executive Order No. 13224. No Borrower Party nor any Affiliate of
any Borrower Party is any of the following (each a “Blocked Person”):

(A)          a Person that is listed in the annex to, or is otherwise subject to
the provisions of, Executive Order No. 13224;

(B)           a Person owned or controlled by, or acting for or on behalf of,
any Person that is listed in the annex to, or is otherwise subject to the
provisions of, Executive Order No. 13224;

(C)           a Person or entity with which any bank or other financial
institution is prohibited from dealing or otherwise engaging in any transaction
by any Anti-Terrorism Law;

(D)          a Person or entity that commits, threatens or conspires to commit
or supports “terrorism” as defined in Executive Order No. 13224;

(E)           a Person or entity that is named as a “specially designated
national” on the most current list published by OFAC at its official website or
any replacement website or other replacement official publication of such list;
or

(F)           a Person or entity who is affiliated with a Person or entity
listed above.

No Borrower Party nor any Affiliate of any Borrower Party (x) conducts any
business or engages in making or receiving any contribution of funds, goods or
services to or for the benefit of any Blocked Person or (y) deals in, or
otherwise engages in any transaction relating to, any property or interests in
property blocked pursuant to Executive Order No. 13224.

(iii)          OFAC. No Borrower Party nor any Affiliate of any Borrower Party
is in violation of any rules or regulations promulgated by OFAC or of any
economic or trade sanctions or engages in administered and enforced by OFAC or
conspires to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any rules or regulations promulgated by OFAC.

(dd)         Debarment and Suspension. No event has occurred and, to the best
knowledge of principal officers of the Borrower, no condition exists that may
result in the debarment or suspension of the Borrower or any of its Subsidiaries
from any contracting with the Federal Government, and neither the Borrower nor
any Affiliate of the Borrower has been subject to any such debarment or
suspension prior to the date of this Agreement.

83


--------------------------------------------------------------------------------




No investigation or inquiry involving fraud, deception or willful misconduct has
been commenced in connection with any contract between the Federal Government
and the Borrower or a Subsidiary of the Borrower or any activities of the
Borrower or any Subsidiary of the Borrower.

Section 5.2             Representations and Warranties Relating to Accounts.
With respect to all Accounts of each Borrower Party, such Borrower Party hereby
warrants and represents to the Lender Group that such Accounts are bona fide
existing payment obligations of Account Debtors created by the sale and delivery
of Inventory or the rendition of services to such Account Debtors in the
ordinary course of such Borrower Party’s business and all documents relating to
such Accounts are legally sufficient under Applicable Law and are legally
enforceable in accordance with their terms as necessary to provide the practical
realization of the rights and benefits contained therein. As to each Account
that is identified by such Borrower Party as an Eligible Account in the most
recent Borrowing Base Certificate submitted to the Administrative Agent by the
Borrower, such Account is not ineligible by virtue of one or more of the
excluding criteria set forth in the definition of Eligible Accounts.

Section 5.3             Representations and Warranties Relating to Inventory.
With respect to all Eligible Inventory, the Administrative Agent may rely upon
all statements, warranties, or representations made in any Borrowing Base
Certificate in determining the classification of such Inventory and in
determining which items of Inventory listed in such Borrowing Base Certificate
meet the requirements of eligibility.

Section 5.4             Survival of Representations and Warranties, etc. All
representations and warranties made under this Agreement and the other Loan
Documents shall be deemed to be made, and shall be true and correct, at and as
of the Agreement Date and the date of each Advance or issuance of a Letter of
Credit hereunder, except to the extent previously fulfilled in accordance with
the terms of this Agreement or the other Loan Documents and to the extent
subsequently inapplicable or that are by their terms true only as of a date
certain other than the Agreement Date. All representations and warranties made
under this Agreement and the other Loan Documents shall survive, and not be
waived by, the execution hereof by the Lender Group, or any of them, any
investigation or inquiry by any member of the Lender Group, or the making of any
Advance or the issuance of any Letter of Credit under this Agreement.

ARTICLE 6.

GENERAL COVENANTS

Until the later of the date the Obligations are repaid in full or the date the
Borrower no longer has the right to borrow, or have Letters of Credit issued,
hereunder (whether or not the conditions to borrowing have been or can be
fulfilled), and unless the Majority Lenders shall otherwise give their prior
consent in writing:

84


--------------------------------------------------------------------------------




Section 6.1             Preservation of Existence and Similar Matters. Each
Borrower Party will, and will cause each of its Subsidiaries to (i) except as
expressly permitted by Section 8.7, preserve and maintain its existence, rights,
franchises, licenses, and privileges in its jurisdiction of incorporation or
organization including, without limitation, all Necessary Authorizations, and
(ii) qualify and remain qualified and authorized to do business in each
jurisdiction in which the character of its properties or the nature of its
business requires such qualification or authorization.

Section 6.2             Compliance with Applicable Law. Each Borrower Party
will, and will cause each of its Subsidiaries to, comply with the requirements
of all Applicable Law, except where the failure to so comply would not have a
Material Adverse Effect.

Section 6.3             Maintenance of Properties. Each Borrower Party will, and
will cause each of its Subsidiaries to, maintain or cause to be maintained in
the ordinary course of business in good repair, working order and condition,
normal wear and tear and disposal of obsolete equipment excepted, all properties
used or useful in its business (whether owned or held under lease), and from
time to time make or cause to be made all needed and appropriate repairs,
renewals, replacements, additions, betterments, and improvements thereto.

Section 6.4             Accounting Methods and Financial Records. Each Borrower
Party will, and will cause each of its Subsidiaries to, maintain a system of
accounting established and administered in accordance with GAAP and with any
system mandated by an Account Debtor, such as the federal government cost and
accounting standards, and will, and will cause each of its Subsidiaries to, keep
adequate records and books of account in which complete entries will be made in
accordance with such accounting principles consistently applied and reflecting
all transactions required to be reflected by such accounting principles.

Section 6.5             Insurance. Each Borrower Party will, and will cause each
of its Subsidiaries to, maintain insurance including, but not limited to, public
liability, property insurance, comprehensive general liability, business
interruption, product liability and fidelity coverage insurance, in such amounts
and against such risks as would be customary for companies in the same industry
and of comparable size as the Borrower Parties and their Subsidiaries from
financially sound and reputable insurance companies having and maintaining
an A.M. Best rating of “A+” or better and being in a size category of VI or
larger or otherwise acceptable to the Administrative Agent. In addition to the
foregoing, each Borrower Party further agrees to maintain and pay for insurance
upon all goods constituting Collateral wherever located, in storage or in
transit in vehicles, vessels or aircraft, including goods evidenced by
documents, covering casualty, hazard, public liability and such other risks and
in such amounts as would be customary for companies in the same industry and of
comparable size as the Borrower Parties, from financially sound and reputable
insurance companies having and maintaining an A.M. Best rating of “A+” or better
and being in a size category of VI or larger or otherwise

85


--------------------------------------------------------------------------------




acceptable to the Administrative Agent to insure the Lender Group’s interest in
such Collateral. All such property insurance policies shall name the
Administrative Agent as loss payee and all liability insurance policies shall
name the Administrative Agent as additional insured. Each Borrower Party shall
deliver the original certificates of insurance evidencing that the required
insurance is in force together with satisfactory lender’s loss payable and
additional insured, as applicable, endorsements. Each policy of insurance or
endorsement shall contain a clause requiring the insurer to give not less than
thirty (30) days’ prior written notice to the Administrative Agent in the event
of cancellation or modification of the policy for any reason whatsoever and a
clause that the interest of the Administrative Agent shall not be impaired or
invalidated by any act or neglect of any Borrower Party or owner of the
Collateral nor by the occupation of the premises for purposes more hazardous
than are permitted by said policy. If any Borrower Party fails to provide and
pay for such insurance, the Administrative Agent may, at the Borrower’s expense,
procure the same, but shall not be required to do so. Upon the occurrence and
during the continuance of an Event of Default, each Borrower Party agrees to
deliver to the Administrative Agent, promptly as rendered, true copies of all
reports made in any reporting forms to insurance companies.

Section 6.6             Payment of Taxes and Claims. Each Borrower Party will,
and will cause each of its Subsidiaries to, pay and discharge all taxes,
assessments, and governmental charges or levies imposed upon it or its income or
profit or upon any properties belonging to it prior to the date on which
penalties attach thereto, and all lawful claims for labor, materials and
supplies which have become due and payable and which by law have or may become a
Lien upon any of its Property; except that, no such tax, assessment, charge,
levy, or claim need be paid which is being contested in good faith by
appropriate proceedings and for which adequate reserves shall have been set
aside on the appropriate books, but only so long as such tax, assessment,
charge, levy, or claim does not become a Lien or charge other than a Permitted
Lien and no foreclosure, distraint, sale, or similar proceedings shall have been
commenced and remain unstayed for a period thirty (30) days after such
commencement. Each Borrower Party shall, and shall cause each of its
Subsidiaries to, timely file all information returns required by federal, state,
or local tax authorities.

Section 6.7             Visits and Inspections. Each Borrower Party will, and
will permit each of its Subsidiaries to, permit representatives of the
Co-Collateral Agents to (a) visit and inspect the properties of the Borrower
Parties and their Subsidiaries during normal business hours upon reasonable
prior notice to the Borrower (unless an Event of Default shall have occurred and
be continuing), (b) inspect and make extracts from and copies of the Borrower
Parties’ and their Subsidiaries’ books and records, subject to the
confidentiality requirements of this Agreement, and (c) discuss with the
Borrower Parties’ and their Subsidiaries’ respective principal officers the
Borrower Parties’ or such Subsidiaries’ businesses, assets, liabilities,
financial positions, results of operations, and business prospects relating to
the Borrower Parties or such Subsidiaries. Any other member of the Lender Group
may, at its expense, accompany the Co-Collateral Agent(s)

86


--------------------------------------------------------------------------------




on any regularly scheduled visit (or at any time that an Event of Default exists
any visit regardless of whether it is regularly scheduled) to the Borrower
Parties and their Subsidiaries’ properties.

Section 6.8             Conduct of Business. Each Borrower Party shall, and
shall cause each of its Subsidiaries to, continue to engage in business of the
same general type as conducted by it as of the Agreement Date.

Section 6.9             ERISA. Each Borrower Party shall at all times make, or
cause to be made, prompt payment of contributions required to meet the minimum
funding standards set forth in ERISA with respect to each Borrower Party’s and
its ERISA Affiliates’ Plans; furnish to the Administrative Agent, promptly upon
the Administrative Agent’s request therefor, copies of any annual report
required to be filed pursuant to ERISA in connection with each such Plan of each
Borrower Party and its ERISA Affiliates; notify the Administrative Agent as soon
as practicable of any ERISA Event; and furnish to the Administrative Agent,
promptly upon the Administrative Agent’s request therefor, such additional
information concerning any such Plan as may be reasonably requested by the
Administrative Agent.

Section 6.10           Lien Perfection. Each Borrower Party agrees to take such
action as may be requested by the Administrative Agent to perfect or continue
the perfection of the Administrative Agent’s (on behalf of, and for the benefit
of, the Lender Group) security interest in the Collateral. Each Borrower Party
hereby authorizes the Administrative Agent to file any such financing statement
on such Borrower Party’s behalf describing the Collateral as “all assets of the
debtor” or “all personal property of the debtor.”

Section 6.11           Location of Collateral. All Collateral, other than
Inventory in transit and Inventory sold in the ordinary course of business, will
at all times be kept by the Borrower Parties at one or more of the business
locations of the Borrower Parties set forth in Schedule 6.11 or any other
location if (i) the Borrower gives the Administrative Agent written notice of
the new location at least thirty (30) days prior to storing Collateral (other
than Inventory) at such location, (ii) the Lender Group’s security interest in
such Collateral is and continues to be a duly perfected, first priority Lien
thereon, (iii) neither any Borrower Party’s nor the Administrative Agent’s right
of entry upon the premises where such Collateral is stored or its right to
remove the Collateral therefrom, is in any way restricted, and (iv) the owner of
such premises shall have executed and delivered to the Administrative Agent a
Collateral Access Agreement. The Inventory shall not, without the prior written
approval of the Administrative Agent, be moved from the locations set forth on
Schedule 6.11 except as permitted in the immediately preceding sentence and
prior to an Event of Default, (a) sales or other dispositions of assets
permitted pursuant to Section 8.7 and (b) the storage of Inventory at locations
within the continental US other than those specified in the first sentence of
this Section 6.11 if (i) the Borrower gives the Administrative Agent written
notice of the new storage location at least thirty (30) days prior to storing
Inventory at such location, (ii) the Lender Group’s

87


--------------------------------------------------------------------------------




security interest in such Inventory is and continues to be a duly perfected,
first priority Lien thereon, (iii) neither any Borrower Party’s nor the
Administrative Agent’s right of entry upon the premises where such Inventory is
stored or its right to remove the Inventory therefrom, is in any way restricted,
(iv) the owner of such premises, and any bailee, warehouseman or similar party
that will be in possession of such Inventory, shall have executed and delivered
to the Administrative Agent a Collateral Access Agreement, and (v) all
negotiable documents and receipts in respect of any Collateral maintained at
such premises are promptly delivered to the Administrative Agent and any
non-negotiable documents and receipts in respect of any Collateral maintained at
such premises are issued to the Administrative Agent and promptly delivered to
the Administrative Agent.

Section 6.12           Protection of Collateral. All insurance expenses and
expenses of protecting, storing, warehousing, insuring, handling, maintaining
and shipping the Collateral (including, without limitation, all rent payable by
any Borrower Party to any landlord of any premises where any of the Collateral
may be located), and any and all excise, property, sales, and use taxes imposed
by any state, federal, or local authority on any of the Collateral or in respect
of the sale thereof, shall be borne and paid by the Borrower Parties. If the
Borrower Parties fail to promptly pay any portion thereof when due, the Lenders
may, at their option, but shall not be required to, make a Base Rate Advance for
such purpose and pay the same directly to the appropriate Person. The Borrower
agrees to reimburse the Lenders promptly therefor with interest accruing thereon
daily at the Default Rate provided in this Agreement. All sums so paid or
incurred by the Lenders for any of the foregoing and all reasonable costs and
expenses (including attorneys’ fees, legal expenses, and court costs) which the
Lenders may incur in enforcing or protecting the Lien on or rights and interest
in the Collateral or any of their rights or remedies under this or any other
agreement between the parties hereto or in respect of any of the transactions to
be had hereunder until paid by the Borrower to the Lenders with interest at the
Default Rate, shall be considered Obligations owing by the Borrower to the
Lenders hereunder. Such Obligations shall be secured by all Collateral and by
any and all other collateral, security, assets, reserves, or funds of the
Borrower Parties in or coming into the hands or inuring to the benefit of the
Lenders. Neither the Administrative Agent nor the Lenders shall be liable or
responsible in any way for the safekeeping of any of the Collateral or for any
loss or damage thereto (except for reasonable care in the custody thereof while
any Collateral is in the Lenders’ actual possession and loss or damage resulting
from such Person’s gross negligence or willful misconduct as determined by a
final non-appealable order of a court of competent jurisdiction) or for any
diminution in the value thereof, or for any act or default of any warehouseman,
carrier, forwarding agency, or other person whomsoever, but the same shall be at
the Borrower Parties’ sole risk.

Section 6.13           Assignments and Records of Accounts. If so requested by
the Administrative Agent following an Event of Default, each Borrower Party
shall execute and deliver to the Administrative Agent, for the benefit of the
Lender Group, formal

88


--------------------------------------------------------------------------------




written assignments of all of the Accounts daily, which shall include all
Accounts that have been created since the date of the last assignment, together
with copies of invoices or invoice registers related thereto. Each Borrower
Party shall keep accurate and complete records of the Accounts and all payments
and collections thereon.

Section 6.14           Administration of Accounts.

(a)           The Administrative Agent retains the right after the occurrence
and during the continuance of an Event of Default to notify the Account Debtors
that the Accounts have been assigned to the Administrative Agent, for the
benefit of the Lender Group, and to collect the Accounts directly in its own
name and to charge the collection costs and expenses, including attorneys’ fees,
to the Borrower. The Administrative Agent has no duty to protect, insure,
collect or realize upon the Accounts or preserve rights in them. Each Borrower
Party irrevocably makes, constitutes and appoints the Administrative Agent as
such Borrower Party’s true and lawful attorney and agent-in-fact to endorse such
Borrower Party’s name on any checks, notes, drafts or other payments relating
to, the Accounts which come into the Administrative Agent’s possession or under
the Administrative Agent’s control as a result of its taking any of the
foregoing actions. Additionally, the Administrative Agent, for the benefit of
the Lender Group, shall have the right to collect and settle or adjust all
disputes and claims directly with the Account Debtor and to compromise the
amount or extend the time for payment of the Accounts upon such terms and
conditions as the Administrative Agent may deem advisable, and to charge the
deficiencies, reasonable costs and expenses thereof, including attorney’s fees,
to the Borrower.

(b)           If an Account includes a charge for any tax payable to any
governmental taxing authority, the Administrative Agent on behalf of the Lenders
is authorized, in its sole discretion, to pay the amount thereof to the proper
taxing authority for the account of the applicable Borrower Party and to make a
Base Rate Advance to the Borrower to pay therefor. The Borrower Parties shall
notify the Administrative Agent if any Account includes any tax due to any
governmental taxing authority and, in the absence of such notice, the
Administrative Agent shall have the right to retain the full proceeds of the
Account and shall not be liable for any taxes to any governmental taxing
authority that may be due by any Borrower Party by reason of the sale and
delivery creating the Account.

(c)           Whether or not a Default has occurred, any of the Administrative
Agent’s officers, employees or agents shall have the right, at any time or times
hereafter, in the name of the Lenders, or any designee of the Lenders or the
Borrower Parties, to verify the validity, amount or other matter relating to any
Accounts by mail, telephone, telegraph or otherwise. The Borrower Parties shall
cooperate fully with the Administrative Agent and the Lenders in an effort to
facilitate and promptly conclude any such verification process.

Section 6.15           The Blocked Account.

89


--------------------------------------------------------------------------------




(a)           The Borrower Parties shall establish and maintain one or more
blocked accounts (each a “Blocked Account”) pursuant to a lockbox arrangement
acceptable to the Administrative Agent with SunTrust Bank or any Affiliate
thereof. The Borrower Parties shall issue to each such bank an irrevocable
letter of instruction directing such bank to deposit all payments or other
remittances received in the lockbox to the Blocked Account maintained at such
Bank. All amounts which shall be deposited into any Blocked Account shall
immediately become the property of and be under the sole dominion and exclusive
control of the Administrative Agent, on behalf of the Lender Group, and no
Borrower Party shall have any right to withdraw such amounts from the Blocked
Account.

(b)           The Borrower Parties shall take all steps to ensure that all of
their Account Debtors and all of their credit card processors forward all items
of payment to lockboxes established with the Blocked Account banks. The Borrower
Parties shall cause each of their credit card processors to enter into an
agreement, in form and substance satisfactory to the Administrative Agent, with
the Administrative Agent and the applicable Borrower Party pursuant to which the
applicable Borrower Party shall irrevocably instruct such credit card processor
to forward all items of payment owing to the Borrower Parties directly to a
Blocked Account.

(c)           In the event that any Borrower Party shall at any time receive any
remittances of any of the foregoing directly or shall receive any other funds
representing proceeds of the Collateral, such Borrower Party shall hold the same
as trustee for the Administrative Agent, shall segregate such remittances from
its other assets, and shall promptly deposit the same into a Blocked Account.
All cash, cash equivalents, checks, notes, drafts or similar items of payment
(including, without limitation, from the sale of any assets under
Section 8.7(b) or otherwise or constituting insurance or condemnation proceeds)
received by any Borrower Party shall be deposited into a Blocked Account
promptly upon receipt thereof by such Borrower Party.

(d)           If the Administrative Agent or any Affiliate of the Administrative
Agent is a Blocked Account bank, on each Business Day the Administrative Agent
shall, without further consent of any Borrower Party, withdraw all immediately
available funds in such Blocked Account, deposit the same in the Loan Account,
and apply the same against the Obligations in the manner provided for in
Section 2.11 or, if applicable, Section 2.6(c); provided, however, if on any
such date there are no outstanding Obligations or the amount of any such deposit
in the Loan Account is in excess of the outstanding Obligations, then at the
written request of the Borrower such excess amount shall be directed to any
other deposit or investment account maintained by the Borrower so long as such
account is subject to a Blocked Account Agreement or other control agreement
acceptable to the Co-Collateral Agents. With respect to the calculation of
interest, the application of such funds to the Obligations shall be deemed made
one (1) day after receipt of such funds.

90


--------------------------------------------------------------------------------




(e)           As of the Agreement Date, all bank accounts and investment
accounts of the Borrower Parties are listed on Schedule 6.15 and such Schedule
designates which such accounts are deposit accounts. No Borrower Party shall
open any other deposit account unless the depository bank for such account shall
have entered into an agreement with the Administrative Agent substantially in
the form of the Blocked Account Agreement.

Section 6.16           Further Assurances. Upon the written request of the
Administrative Agent, each Borrower Party will promptly cure, or cause to be
cured, defects in the creation and issuance of any Revolving Loan Notes and the
execution and delivery of the Loan Documents (including this Agreement) and any
Bank Products Agreements, resulting from any act or failure to act by any
Borrower Party or any employee or officer thereof. Each Borrower Party at its
expense will promptly execute and deliver to the Administrative Agent and the
Lenders, or cause to be executed and delivered to the Administrative Agent and
the Lenders, all such other and further documents, agreements, and instruments
in compliance with or accomplishment of the covenants and agreements of the
Borrower Parties in the Loan Documents (including this Agreement) and the Bank
Products Documents, if any, or to correct any omissions in the Loan Documents or
any Bank Products Documents, or more fully to state the obligations set out
herein or in any of the Loan Documents or the Bank Products Documents, or to
obtain any consents, all as may be necessary or appropriate in connection
therewith as may be reasonably requested provided that such further documents,
agreements and instruments do not increase the obligations or diminish the
rights of any Borrower under the Loan Documents from the existing covenants and
agreements contained in the Loan Documents (including this Agreement) and the
Bank Products Documents, if any.

Section 6.17           Broker’s Claims. Each Borrower Party hereby indemnifies
and agrees to hold each member of the Lender Group harmless from and against any
and all losses, liabilities, damages, costs and expenses which may be suffered
or incurred by such member of the Lender Group in respect of any claim, suit,
action or cause of action now or hereafter asserted by a broker or any Person
acting in a similar capacity arising from or in connection with the execution
and delivery of this Agreement or any other Loan Document or Bank Products
Document or the consummation of the transactions contemplated herein or therein.
This Section 6.17 shall survive termination of this Agreement.

Section 6.18           Indemnity. Each Borrower Party will indemnify and hold
harmless each Indemnified Person from and against any and all claims,
liabilities, investigations, losses, damages, actions, demands, penalties,
judgments, suits, investigations and costs, expenses (including fees and
expenses of experts, agents, consultants and reasonable fees and expenses of
counsel) and disbursements, in each case, of any kind or nature (whether or not
the Indemnified Person is a party to any such action, suit or investigation)
whatsoever which may be imposed on, incurred by, or asserted against an
Indemnified Person resulting from any breach or alleged breach by the Borrower
Parties of any

91


--------------------------------------------------------------------------------




representation or warranty made hereunder, or otherwise in any way relating to
or arising out of the Commitments, this Agreement, the other Loan Documents, the
Bank Products Documents, if any, or any other document contemplated by this
Agreement, the making, administration or enforcement of the Loan Documents and
the Loans or any Bank Products Documents, any transaction contemplated hereby or
any related matters unless, with respect to any of the above, such Indemnified
Person is determined by a final non-appealable judgment of a court of competent
jurisdiction to have acted or failed to act with gross negligence or willful
misconduct. NO INDEMNIFIED PERSON SHALL BE RESPONSIBLE OR LIABLE TO ANY OTHER
PARTY TO ANY LOAN DOCUMENT, ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY BENEFICIARY
OR SUCH PERSON OR ANY OTHER PERSON ASSERTING CLAIMS DERIVATIVELY THROUGH SUCH
PARTY, FOR INDIRECT, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES WHICH MAY BE
ALLEGED AS A RESULT OF CREDIT HAVING BEEN EXTENDED, SUSPENDED OR TERMINATED
UNDER ANY LOAN DOCUMENT OR AS A RESULT OF ANY OTHER TRANSACTION CONTEMPLATED
HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT. This Section 6.18 shall survive
termination of this Agreement.

Section 6.19           Environmental Matters.

(a)           Each Borrower Party shall, and shall cause its Subsidiaries to,
comply in all material respects with the Environmental Laws and shall notify the
Administrative Agent within thirty (30) days in the event of any discharge or
discovery of any Hazardous Materials at, upon, under or within the Properties in
amounts that require remediation. Each Borrower Party shall forward to the
Administrative Agent copies of all documents alleging a violation of
Environmental Laws, all responses thereto and all documents submitted to
environmental agencies relative to remediation of Hazardous Materials on the
Properties, in each case, within thirty (30) days of receipt, delivery or
submission (as the case may be) of the same.

(b)           The Borrower Parties will not use or permit any other party to use
any Hazardous Materials at any of their places of business except such materials
as are used in the Borrower Parties’ normal course of business, maintenance and
repairs, and then only in material compliance with all applicable Environmental
Laws. The Borrower Parties shall not install or permit to be installed in the
Property friable asbestos or any substance containing asbestos and deemed
hazardous by an Applicable Law respecting such material, or any other building
material deemed to be harmful, hazardous or injurious by relevant Applicable Law
and with respect to any such material currently present in any Property shall
promptly either (i) remove any material which such Applicable Law deem harmful,
hazardous or injurious and require to be removed or (ii) otherwise comply with
such Applicable Law, at the Borrower Parties’ expense.

92


--------------------------------------------------------------------------------




(c)           Promptly upon the written request of the Administrative Agent from
time to time, the Borrower Parties shall provide the Administrative Agent with
an environmental site assessment or environmental audit report prepared by an
environmental engineering firm acceptable to the Administrative Agent, to assess
with a reasonable degree of certainty the presence or absence of any Hazardous
Materials and the potential costs in connection with abatement, cleanup or
removal of any Hazardous Materials found on, under, at or within the Properties.
Such assessment or report shall be at Borrower Parties’ expense if, in the
judgment of the Administrative Agent, there is reason to believe that a
violation of Environmental Laws has occurred.

(d)           Each Borrower Party shall at all times indemnify and hold harmless
the Lender Group against and from any and all claims, suits, actions, debts,
damages, costs, losses, obligations, judgments, charges, and expenses, or any
nature whatsoever under or on account of the Environmental Laws including the
assertion of any lien thereunder, with respect to:

(i)            any discharge of Hazardous Materials, the threat of a discharge
of any Hazardous Materials or the presence of any Hazardous Materials affecting
the Properties whether or not the same originates or emanates from the
Properties or any contiguous real estate including any loss of value of the
Properties as a result of any of the foregoing;

(ii)           any costs of removal or remedial action incurred by the US
government or any costs incurred by any other person or damages from injury to,
destruction of, or loss of natural resources, including reasonable costs of
assessing such injury, destruction or loss incurred pursuant to any
Environmental Laws;

(iii)          liability for personal injury or property damage arising under
any statutory or common law tort theory (including without limitation damages
assessed) for the maintenance of a public or private nuisance or for the
carrying on of an abnormally dangerous activity at or caused by any Borrower
Party or Subsidiary of a Borrower Party near the Properties; and/or

(iv)          any other environmental matter affecting the Properties within the
jurisdiction of the Environmental Protection Agency, any other federal agency,
or any state or local environmental agency.

(e)           In the event of any discharge or discovery of any Hazardous
Materials at, upon, under or within the Properties in amounts that require
remediation, if the applicable Borrower Party or Subsidiary fails to begin the
remediation within thirty (30) days after notice to the Administrative Agent,
the Administrative Agent may at its election, but without the obligation to do
so, give such notices and/or cause such work to be performed at the Properties
and/or take any and all other actions as the Administrative Agent shall deem
necessary or advisable in order to abate the discharge of such

93


--------------------------------------------------------------------------------




Hazardous Material, remove such Hazardous Material or cure such Borrower Party’s
or Subsidiary’s noncompliance.

(f)            All of the representations, warranties, covenants and indemnities
of this Section 6.19 and Section 5.1(y) shall survive the termination of this
Agreement, the repayment of the Obligations and/or the release of the liens of
the Mortgage from the Properties that are subject to the Mortgage and shall
survive the transfer of any or all right, title and interest in and to the
Properties by the Borrower Parties or any Subsidiary to any party, whether or
not affiliated with the Borrower Parties.

Section 6.20           Assignment of Claims Act. If so requested by the
Administrative Agent (after consultation with the Borrower) upon (a) the
occurrence and during the continuance of an Event of Default or (b) the
occurrence of any event, act or condition resulting in a Material Adverse
Effect, each Borrower Party shall execute and deliver to the Administrative
Agent, for the benefit of the Lender Group, all documents, instruments, filings,
or take any other required actions, necessary to complete the required
procedures under the Federal Assignment of Claims Act of 1940 for the effective
collateral assignment (to the extent available under Applicable Law) of all
Accounts which are owed by the Federal Government to the extent the amount of
such Accounts, either individually or in the aggregate together with all other
Accounts under a single contract, exceeds $1,000,000; provided, however, such
Borrower Party shall only be required to use commercially reasonable efforts
with respect to actions required by the applicable Account Debtor or any other
Person.

Section 6.21           Formation of Subsidiaries. At the time of the formation
of any direct or indirect Subsidiary of the Borrower after the Agreement Date or
the acquisition of any direct or indirect Subsidiary of the Borrower after the
Agreement Date, the Borrower Parties, as appropriate, shall (a) cause such new
Domestic Subsidiary to provide to the Administrative Agent, for the benefit of
the Lender Group, a joinder and supplement to this Agreement substantially in
the form of Exhibit K (each, a “Guaranty Supplement”), pursuant to which such
new Domestic Subsidiary shall agree to join as a Guarantor of the Obligations
under Article 3 and as a Borrower Party under this Agreement, a supplement to
the Security Agreement, and such other security documents (including, without
limitation, Mortgages with respect to any real estate owned by such Subsidiary),
together with appropriate Uniform Commercial Code financing statements, all in
form and substance reasonably satisfactory to the Administrative Agent,
(b) provide to the Administrative Agent, for the benefit of the Lender Group, a
pledge agreement and appropriate certificates and powers or Uniform Commercial
Code financing statements, pledging all direct or beneficial ownership interest
in such new Subsidiary (regardless of whether owned by a Borrower Party or a
Subsidiary of a Borrower Party or a minority shareholder), in form and substance
reasonably satisfactory to the Administrative Agent, and (c) provide to the
Administrative Agent, for the benefit of the Lender Group, all other
documentation, including one or more opinions of counsel satisfactory to the
Administrative Agent, which in its reasonable opinion is appropriate with
respect to such

94


--------------------------------------------------------------------------------




formation and the execution and delivery of the applicable documentation
referred to above. Nothing in this Section 6.21 shall authorize any Borrower
Party or any Subsidiary of a Borrower Party to form or acquire any Subsidiary
absent express authorization to so form or acquire such Subsidiary pursuant to
Article 8. Any document, agreement or instrument executed or issued pursuant to
this Section 6.21 shall be a “Loan Document” for purposes of this Agreement

Section 6.22           Notifications Relating to Contracts with the Federal
Government. Each Borrower Party will promptly (and in any event within three
(3) Business Days of), deliver to the Administrative Agent: (a) any written
notification from the Federal Government indicating that it intends to take a
setoff with respect to any Account as to which the Federal Government is the
Account Debtor; (b) any written notification from any subcontractor indicating
any Borrower Parties failure to make prompt payments with respect to any
contract entered into in connection with any Account as to which the Federal
Government is the Account Debtor; (c) any written notification from the Federal
Government in connection with any Account as to which the Federal Government is
the Account Debtor indicating that the Federal Government intends to cancel an
order for goods or services or to change or limit the scope of an order for
goods or services, if such cancellation, change or limitation could,
individually, have a negative impact of $5,000,000 or more on the revenue of the
Borrower; and (d) any written notification from the Federal Government
indicating that the Federal Government intends to terminate for convenience any
contract entered into in connection with any Account as to which the Federal
Government is the Account Debtor if such termination could, individually, have a
negative impact of $5,000,000 or more on the revenue of the Borrower.

Section 6.23           Inventory Appraisals. Absent the occurrence of an Event
of Default, the Co-Collateral Agents shall, at the Borrower’s expense, conduct 
appraisals of the Borrower’s Inventory not more than twice during any 12 month
period (one of which shall be within 30 days prior to the Inventory Eligibility
Period). At any time an Event of Default has occurred and is continuing, the
Co-Collateral Agents shall have the right to conduct further field exams,
appraisals, audits and valuations of the Inventory and other Collateral in their
Permitted Discretion at the Borrower’s expense. All amounts chargeable to the
Borrower under this Section shall constitute Obligations that are secured by all
of the Collateral and shall be payable to the applicable Co-Collateral Agent
within 10 days of written demand.

Section 6.24           Post Closing Conditions. The Borrower shall perform or
cause to be performed the following, each of which shall be in form and
substance satisfactory to the Administrative Agent:

(a)           Within 30 days after the Agreement Date (as may be extended by the
Co-Collateral Agents in their sole discretion), Borrower shall have delivered to
Administrative Agent a certificate of good standing from the Secretary of State
of each of the jurisdictions listed on Schedule 1.1(d), in each case evidencing
that Borrower is

95


--------------------------------------------------------------------------------




qualified and in good standing as a foreign corporation in such jurisdictions
under the name “GTSI Corp.” (other than the State of California or such other
state as the Co-Collateral Agents may approve) and, with respect to the State of
California or such other state, the Borrower shall take such steps to qualify
and be in good standing as a foreign corporation as may be reasonably acceptable
to the Co-Collateral Agents.

(b)           Within 30 days after the Agreement Date (as may be extended by the
Co-Collateral Agents in their sole discretion, the Borrower shall, or shall
cause its Subsidiaries to, close its German bank account.

(c)           Within 60 days after the Agreement Date (as may by extended by the
Co-Collateral Agents in their sole discretion), deliver to Administrative Agent
evidence that (i) Technology Logistics, Inc., as incorporated in Virginia (which
for the avoidance of doubt differs from Technology Logistics, Inc. incorporated
in Delaware and which is a Guarantor hereunder), has been either dissolved or
merged into Technology Logistics, Inc., as incorporated in Delaware, and
(ii) Technology Logistics, Inc., as incorporated in Delaware, has filed for
qualification as a foreign corporation in Virginia. The Borrower Parties hereby
represent and covenant that until such time as the requirements in clauses
(i) and (ii) of this subsection (c) have been completed, Technology
Logistics, Inc. shall not have any material assets or liabilities other than the
Obligations and the obligations under the Subordinated Debt Documents.

(d)           Within 15 days after the Agreement Date (as may by extended by the
Co-Collateral Agents in their sole discretion), deliver to Administrative Agent
a fully executed Collateral Access Agreement, in form and substance satisfactory
to Co-Collateral Agents, with respect to Borrower’s leased location at 3900
Stonecroft Boulevard, Chantilly, Virginia 20151.

(e)           Within 30 days of the Agreement Date (as may by extended by the
Co-Collateral Agents in their sole discretion), the Borrower shall take all
actions required or reasonably requested by the Administrative Agent to provide
the Administrative Agent with a first priority security perfected Lien on the
judgment in favor of the Borrower against Ichiban, Inc.

ARTICLE 7.

INFORMATION COVENANTS

Until the earlier of the date the Obligations are repaid in full or the date the
Borrower no longer has a right to borrow, or have Letters of Credit issued,
hereunder (whether or not the conditions to borrowing have been or can be
fulfilled) and unless the Majority Lenders shall otherwise give their prior
consent in writing, the Borrower Parties will furnish or cause to be furnished
to each member of the Lender Group:

96


--------------------------------------------------------------------------------




Section 7.1             Monthly and Quarterly Financial Statements and
Information. (a)  Within thirty (30) days after the last day of each fiscal
month in each fiscal year of the Borrower, the balance sheet of the Borrower and
its Subsidiaries as at the end of such fiscal month, and the related statement
of income and retained earnings and related statement of cash flows for such
fiscal month and for the fiscal year to date period (starting with the Agreement
Date) ended with the last day of such fiscal month, which financial statements
shall set forth in comparative form such figures (i) as at the end of such month
during the previous fiscal year and for such month during the previous fiscal
year and (ii) as contained in the Borrower’s projections most recently delivered
to the Administrative Agent for such periods, all of which shall be on a
consolidated and consolidating basis with the other Borrower Parties and shall
be certified by an Authorized Signatory of the Borrower to be, in his or her
opinion, complete and correct in all material respects and to present fairly in
accordance with GAAP the financial position of the Borrower Parties, as at the
end of such period and the results of operations for such period, and for the
elapsed portion of the year (starting with the Agreement Date) ended with the
last day of such period, subject only to normal year-end adjustments and lack of
footnotes, provided, that Borrower may deliver the financial statements required
under this subsection (a) up to five (5) Business Days late and on up to two
(2) occurrences in any twelve (12) month period before causing a default under
Section 9.1(c) with respect to this subsection (a).

(b)           Within forty-five (45) days after the last day of each fiscal
quarter in each fiscal year of the Borrower, the balance sheet of the Borrower
and its Subsidiaries as at the end of such fiscal quarter, and the related
statement of income and retained earnings and related statement of cash flows
for such fiscal quarter which financial statements shall set forth in
comparative form (i) such figures as at the end of such quarter during the
previous fiscal year and for such quarter during the previous fiscal year and
(ii) as contained in the Borrower’s projections most recently delivered to the
Administrative Agent for such periods, all of which shall be on a consolidated
and consolidating basis with the other Borrower Parties and shall be certified
by an Authorized Signatory of the Borrower to be, in his or her opinion,
complete and correct in all material respects and to present fairly in
accordance with GAAP the financial position of the Borrower Parties, as at the
end of such period and the results of operations for such period, subject only
to normal year-end adjustments and lack of footnotes.

Section 7.2             Annual Financial Statements and Information; Certificate
of No Default. Within ninety (90) days after the end of each fiscal year of the
Borrower, the audited balance sheet of the Borrower and its Subsidiaries as at
the end of such year and the related audited statements of income and retained
earnings and related audited statements of cash flows for such year, all of
which shall be on a consolidated and consolidating basis with the other Borrower
Parties, which financial statements shall set forth in comparative form (i) such
figures as at the end of and for the previous year and (ii) as contained in the
Borrower’s projections most recently delivered to the Administrative Agent for
such periods, and shall be accompanied by an opinion of

97


--------------------------------------------------------------------------------




independent certified public accountants of recognized standing satisfactory to
the Administrative Agent, stating that such financial statements are unqualified
and prepared in all material respects in accordance with GAAP, without any
explanatory paragraphs.

Section 7.3             Compliance Certificates.

(a)           Compliance Certificates. At the time the financial statements are
furnished pursuant to Section 7.1 and Section 7.2, a Compliance Certificate:

(b)           Setting forth as at the end of such period, the arithmetical
calculations required to establish whether or not the Borrower Parties were in
compliance with the requirements of the Financial Covenants;

(c)           Stating whether any change in GAAP or the application thereof has
occurred since the date of the Borrower’s audited financial statements delivered
on the Agreement Date, and, if any change has occurred, specifying the effect of
such change on the financial statements accompanying such certificate; and

(d)           Stating that, to the best of his or her knowledge, no Default has
occurred as at the end of such period, or, if a Default has occurred, disclosing
each such Default and its nature, when it occurred and whether it is continuing.

Section 7.4             Access to Accountants. Each Borrower Party hereby
authorizes the Administrative Agent to communicate directly with the Borrower
Parties’ and their Subsidiaries’ independent public accountants and authorizes
these accountants to disclose to the Administrative Agent any and all financial
statements and other supporting financial data, including matters relating to
the annual audit and copies of any management letter with respect to its
business, financial condition and other affairs. On or before the Agreement
Date, the Borrower Parties shall deliver to their independent public accountants
a letter authorizing them to comply with the provisions of this Section 7.4.

Section 7.5             Additional Reports.

(a)           (i) Prior to 2:00 p.m. (Atlanta, Georgia time) on each Business
Day, the Borrower shall deliver to the Administrative Agent, (A) a Borrowing
Base Certificate as of the close of business on the immediately preceding
Business Day, which shall be in such form as shall be reasonably satisfactory to
the Administrative Agent, including (without limitation) a roll-forward of all
origination and collection activity for Eligible Accounts and Eligible
Inventory, (B) a summary of key vendor terms (including credit limits and
payment terms) or a certification that such key vendor terms have not changed
from the key vendor terms previously reported, provided, that Borrower may
deliver a Borrowing Base Certificate required under this clause (i) up to one
(1) Business Day late and on up to ten (10) non-consecutive occurrences in any
twelve (12) month period before causing a default under Section 9.1(c) with
respect to this clause (i), (ii) on

98


--------------------------------------------------------------------------------




the 1st and 15th day of each calendar month, a Borrowing Base Certificate as of
the close of business on the immediately preceding 1st day of such month or the
15th day of the prior calendar month, whichever is most recent, setting forth
(A) a categorical breakdown of all Accounts of the Borrower, (B) a calculation
of Eligible Accounts and Eligible Inventory as of such date, (C) an aging of all
Accounts that are not Eligible Accounts and summary of all Inventory that is not
Eligible Inventory as of such date, in each case with the supporting
documentation and schedules in reasonable detail to confirm such calculations
and (iii) simultaneously with the delivery of the same to the Subordinated Debt
Agent, which times shall be not less frequent than the times set forth in the
Subordinated Debt Agreement as in effect on the date hereof, a copy of the
relevant Subordinated Debt Borrowing Base Certificate and all supporting
information delivered in connection therewith.

(b)           Within 15 days after the end of each fiscal month, or more
frequently as reasonably required by the Administrative Agent, the Borrower
shall deliver to the Administrative Agent and the Lenders, a Borrowing Base
Certificate as of the last day of the preceding fiscal month or such other date
reasonably required by the Administrative Agent, which shall be in such form as
shall be satisfactory to the Administrative Agent, setting forth a categorical
breakdown of all Accounts of the Borrower, a calculation of Eligible Accounts
and Eligible Inventory as of such last day of the preceding fiscal month and a
calculation of Average Availability for the preceding fiscal month, provided,
that Borrower may deliver the items required under this subsection (b) up to
five (5) Business Days late and on up to two (2) occurrences in any twelve (12)
month period before causing a default under Section 9.1(c) with respect to this
subsection (b).

(c)           Within 15 days after the end of each fiscal month or more
frequently as reasonably required by the Administrative Agent, the Borrower
shall deliver to the Administrative Agent and to any Lender requesting the same,
in form acceptable to the Administrative Agent, lockbox, bank and investment
account statements, a report of sales and collections, debit and credit
adjustments, a detailed aged trial balance of all Accounts of the Borrower
existing as of the last day of the preceding fiscal month or such other date
reasonably required by the Administrative Agent, specifying the names, and face
value for each Account Debtor obligated on an Account of the Borrower so listed
and all other information necessary to calculate Eligible Accounts as of such
last day of the preceding month or such other date reasonably required by the
Administrative Agent and, upon the Administrative Agent’s request therefor,
copies of proof of delivery and the original copy of all documents, including,
without limitation, repayment histories and present status reports relating to
the Accounts of the Borrower so scheduled and such other matters and information
relating to the status of then existing Accounts of the Borrower as the
Administrative Agent shall reasonably request, provided, that Borrower may
deliver the items required under this subsection (c) up to five (5) Business
Days late and on up to two (2) occurrences in any twelve (12) month period
before causing a default under Section 9.1(c) with respect to this subsection
(c).

99


--------------------------------------------------------------------------------


(d)           On Friday of each week, the Borrower shall deliver to the
Administrative Agent a 13-week cashflow, Availability and “Term Loan
Availability” (as defined in the Subordinated Debt Agreement as in effect on the
date hereof) forecast for the 13-week period commencing on the Monday
immediately following such Friday, such forecast to be in form and substance
satisfactory to the Administrative Agent, provided, that Borrower may deliver
the items required under this subsection (d) up to one (1) Business Day late and
on up to five (5) occurrences in any twelve (12) month period before causing a
default under Section 9.1(c) with respect to this subsection (d).

(e)           Promptly upon receipt thereof, the Borrower Parties shall deliver
to the Lender Group copies of all final reports, if any, submitted to any
Borrower Party or any Subsidiary of a Borrower Party by the Borrower Parties’
and their Subsidiaries’ independent public accountants in connection with any
annual or interim audit of the Borrower Parties and their Subsidiaries,
including, without limitation, any final management report prepared in
connection with the annual audit referred to in Section 7.2.

(f)            Within 15 days after the end of each fiscal month, or more
frequently as reasonably required by the Administrative Agent, the Borrower
shall deliver to the Administrative Agent and the Lenders, an Inventory report
as of the last day of the preceding fiscal month or such other date reasonably
required by the Administrative Agent, which shall be in such form as shall be
reasonably satisfactory to the Administrative Agent, setting forth a categorical
breakdown of all Inventory of the Borrower, including, without limitation,
Inventory that secures trade or vendor debt, and Inventory that is free and
clear of any Lien (other than the Liens in favor of the Administrative Agent),
provided, that Borrower may deliver the items required under this subsection
(d) up to one (1) Business Day late and on up to five (5) occurrences in any
twelve (12) month period before causing a default under Section 9.1(c) with
respect to this subsection (d).

(g)           On or before the date thirty (30) days prior to the commencement
of each fiscal year, the Borrower Parties shall deliver to the Lender Group the
annual budget for the Borrower Parties and their Subsidiaries approved by the
board of directors of the Borrower or a committee thereof, including forecasts
of the income statement, the balance sheet and a cash flow statement for the
immediately succeeding year on a month by month basis and each succeeding year
thereafter through the Maturity Date on an annual basis.

(h)           To the extent not covered elsewhere in this Article 7, promptly
after the sending thereof, the Borrower Parties shall, and shall cause their
Subsidiaries to, deliver to the Administrative Agent and the Lenders copies of
all financial statements, reports and other information which any Borrower Party
or any such Subsidiary sends to any holder of its Funded Debt (including the
Subordinated Debt) or its securities or which

100


--------------------------------------------------------------------------------




any Borrower Party or any such Subsidiary files with the Securities and Exchange
Commission or any national securities exchange.

(i)            If there is a material change in GAAP after December 31, 2005,
that affects the presentation of the financial statements referred to in
Section 7.1 and 7.2, then, in addition to delivery of such financial statements,
and on the date such financial statements are required to be delivered, the
Borrower Parties shall furnish the adjustments and reconciliations necessary to
enable the Borrower and each Lender to determine compliance with each of the
Financial Covenants, all of which shall be determined in accordance with GAAP
consistently applied.

(j)            Promptly upon the filing thereof, copies of all 10-K, 10-Q, and
all other material financial reports filed by the Borrower Parties with the SEC.

(k)           To the extent not otherwise delivered to the Administrative Agent
hereunder, the Borrower Parties will provide, or will cause to be provided to,
the Administrative Agent and the Lenders all reports and information as may be
delivered pursuant to the terms of the Subordinated Debt Documents (including,
without limitation, information and reports relating to collateral audits and
appraisals of the Borrower Parties), simultaneously with the delivery of the
same to the Subordinated Debt Agent or the Subordinated Debt Lenders;

(l)            To the extent not otherwise delivered to the Administrative Agent
hereunder, the Borrower Parties shall deliver to the Administrative Agent and
the Lenders (i) a copy of each notice or other written communication outside of
the ordinary course of business delivered by it or on its behalf in connection
with the Subordinated Debt Documents, such delivery to be made at the same time
and by the same means as such notice or other communication is delivered to the
Subordinated Debt Agent or the Subordinated Debt Lenders, and (ii) a copy of
each notice or other written communication outside of the ordinary course of
business received by the Borrower Parties in connection with the Subordinated
Debt Documents, such delivery to be made promptly after such notice or other
communication is received by the Borrower Parties; and

(m)          From time to time and promptly upon (and in any event within ten
(10) Business Days of) each written request from the Administrative Agent, the
Borrower Parties shall, and shall cause their Subsidiaries to, deliver to the
Administrative Agent on behalf of the Lender Group such data, certificates,
reports, statements, opinions of counsel, documents, or further information
regarding the business, assets, liabilities, financial position, projections,
results of operations, or business prospects of the Borrower Parties, such
Subsidiaries, or any of them, as the Administrative Agent may reasonably
request.

Section 7.6             Notice of Litigation and Other Matters.

101


--------------------------------------------------------------------------------




(a)           Promptly upon (and in any event within five (5) Business Days of)
any Borrower Party’s obtaining knowledge of the institution of, or a written
threat of, any action, suit, governmental investigation or arbitration
proceeding against any Borrower Party, any Subsidiary of a Borrower Party or any
Property, which action, suit, governmental investigation or arbitration
proceeding, if adversely determined, would expose, in such Borrower Party’s
reasonable judgment, any Borrower Party or any Subsidiary of a Borrower Party to
liability in an aggregate amount in excess of $500,000, such Borrower Party
shall notify the Lender Group of the occurrence thereof, and the Borrower
Parties shall provide such additional information with respect to such matters
as the Lender Group, or any of them, may reasonably request.

(b)           Immediately following the occurrence of any default (whether or
not any Borrower Party has received notice thereof from any other Person) (i) on
Funded Debt of any Borrower Party or any Subsidiary of a Borrower Party which
singly, or in the aggregate, exceeds $500,000, or (ii) under the Subordinated
Debt Documents, such Borrower Party shall notify the Lender Group of the
occurrence thereof;

(c)           Promptly upon (and in any event within five (5) Business Days of)
any Borrower Party’s receipt of notice of the pendency of any proceeding for the
condemnation or other taking of any Property of any Borrower Party or any
Subsidiary of a Borrower Party, such Borrower Party shall notify the Lender
Group of the occurrence thereof;

(d)           Promptly upon (and in any event within five (5) Business Days of)
any Borrower Party’s receipt of notice of any event that could reasonably be
likely to result in a Materially Adverse Effect, such Borrower Party shall
notify the Lender Group of the occurrence thereof;

(e)           Promptly (and in any event within five (5) Business Days)
following any material amendment or change approved by the board of directors of
the Borrower to the budget submitted to the Lender Group pursuant to
Section 7.5(d), the Borrower Parties shall notify the Lender Group of the
occurrence thereof;

(f)            Promptly (but in any event within two (2) Business Days)
following any (i) Default under any Loan Document, or default by any Borrower
Party under the Subordinated Debt Documents, or (ii) default under any other
agreement (other than those referenced in clause (i) of this
Section 7.6(f) above or in Section 7.6(b)) to which any Borrower Party or any
Subsidiary of a Borrower Party is a party or by which any Borrower Party’s or
any such Subsidiary’s properties is bound which could reasonably be expected to
have a Materially Adverse Effect, then the Borrower Parties shall notify the
Lender Group of the occurrence thereof giving in each case the details thereof
and specifying the action proposed to be taken with respect thereto;

(g)           Promptly (but in any event within five (5) Business Days)
following the occurrence of any ERISA Event or a “prohibited transaction” (as
such term

102


--------------------------------------------------------------------------------




is defined in Section 406 of ERISA or Section 4975 of the Code) with respect to
any Plan of any Borrower Party or any of its ERISA Affiliates or the
commencement or threatened commencement of any litigation regarding any such
Plan or naming it or the trustee of any such Plan with respect to such Plan
(other than claims for benefits in the ordinary course of business), the
Borrower Parties shall notify the Administrative Agent and the Lenders of the
occurrence thereof.

(h)           The Borrower Parties shall deliver updates or supplements to the
following schedules (i) within forty-five days after the end of the end of each
fiscal year, as of the last day of such fiscal year:  Schedule 5.1(c)-1,
Schedule 5.1(c)-2, Schedule 5.1(d), Schedule 5.1(h), Schedule 5.1(m), Schedule
5.1(p), Schedule 5.1(x)-1, Schedule 5.1(x)-2, Schedule 5.1(y)-1, Schedule
5.1(y)-2, Schedule 5.1(y)-3, Schedule 5.1(y)-4, Schedule 5.1(y)-5 and Schedule
5.1(y)-6, and (ii) within forty-five days after the end of the end of each of
the first and third fiscal quarters of each fiscal year, as of the last day of
such fiscal quarter: Schedule 6.11 and Schedule 6.15, in each case, as may be
required to render correct the representations and warranties contained in the
applicable sections to which such schedules relate as of the last day of such
fiscal quarter without giving effect to any references therein to the “Agreement
Date” in each case, appropriately marked to show the changes made therein;
provided that no such supplement to any such Schedules or representation shall
be deemed a waiver of any Default resulting from the matters disclosed therein,
except as consented to by the Majority Lenders in writing.

ARTICLE 8.

NEGATIVE COVENANTS

Until the earlier of the date the Obligations are repaid in full or the date the
Borrower no longer has a right to borrow, or have Letters of Credit issued,
hereunder (whether or not the conditions to borrowing have been or can be
fulfilled) and unless the Majority Lenders shall otherwise give their prior
consent in writing:

Section 8.1             Funded Debt. No Borrower Party will, or will permit any
of its Subsidiaries to, create, assume, incur, or otherwise become or remain
obligated in respect of, or permit to be outstanding, any Funded Debt except:

(a)           Funded Debt under this Agreement and the other Loan Documents and
the Bank Products Documents;

(b)           the Subordinated Debt or Refinancing Debt in an aggregate
principal amount not to exceed $10,000,000;

(c)           Trade or accounts payable and/or similar obligations, and accrued
expenses, incurred in the ordinary course of business, other than for borrowed
money;

103


--------------------------------------------------------------------------------




(d)           Funded Debt of the Borrower or any Subsidiary of the Borrower that
is unsecured or secured by Permitted Liens described in clause (f) of the
definition of Permitted Liens set forth in Article 1 (including without
limitation Capitalized Lease Obligations), collectively, not to exceed the
aggregate principal amount of $1,000,000 at any time;

(e)           Guaranties permitted by Section 8.2;

(f)            Unsecured Funded Debt of any Borrower Party owed to another
Borrower Party; and

(g)           Obligations under Hedge Agreements not entered into for
speculative purposes approved by the Administrative Agent.

Section 8.2             Guaranties. No Borrower Party will, or will permit any
Subsidiary of a Borrower Party to, at any time guarantee or enter into or assume
any Guaranty, or be obligated with respect to, or permit to be outstanding, any
Guaranty, other than (a) guaranties of the Obligations and the obligations under
the Subordinated Debt Agreement, (b) guaranties by any Borrower Party of
obligations under agreements of any other Borrower Party entered into in
connection with the acquisition of services, supplies, and equipment in the
ordinary course of business of such Borrower Party, (c) endorsements of
instruments in the ordinary course of business, and (d) guaranties by any
Borrower Party of any obligation of any other Borrower Party.

Section 8.3             Liens. No Borrower Party will, or will permit any
Subsidiary of a Borrower Party to, create, assume, incur, or permit to exist or
to be created, assumed, or permitted to exist, directly or indirectly, any Lien
on any of its property, real or personal, now owned or hereafter acquired,
except for Permitted Liens.

Section 8.4             Restricted Payments and Purchases. No Borrower Party
shall, or shall permit any Subsidiary of a Borrower Party to, directly or
indirectly declare or make any Restricted Payment or Restricted Purchase, or set
aside any funds for any such purpose, other than (a) Dividends on common stock
which accrue (but are not paid in cash) or are paid in kind or Dividends on
preferred stock which accrue (but are not paid in cash) or are paid in kind;
provided, however, that the Borrower’s Subsidiaries may make Restricted Payments
to the Borrower or a wholly owned Domestic Subsidiary of the Borrower that is a
Borrower Party, (b) Restricted Purchases or Restricted Payments for the sole
purposes of repurchasing the Borrower’s Stock from employees of the Borrower and
its Subsidiaries upon termination of employment of any such employee so long as
(i) no Default or Event of Default shall have occurred and be continuing or
result therefrom and (ii) the aggregate amount of all such Restricted Payments
and Restricted Purchases shall not exceed $500,000 during any twelve-month
period and (c) Restricted Payments and Restricted Purchases provided that the
Borrower shall have delivered evidence satisfactory to the Co-Collateral Agents
that the following conditions have been satisfied before and after giving effect
to any such Restricted Payment or Restricted

104


--------------------------------------------------------------------------------




Purchase: (i) no Default or Event of Default shall have occurred and be
continuing or result from such Restricted Payment or Restricted Purchase,
(ii) any such Restricted Payment or Restricted Purchase shall have occurred on
or after the date that is one year immediately following the Agreement Date,
(iii) Availability shall not be less than $15,000,000, (iv) the Borrower shall
have a Fixed Charge Coverage Ratio of not less than 1.25 to 1.00 at the time of
such Restricted Payment or Restricted Purchase and shall have delivered to the
Co-Collateral Agents pro forma calculations evidencing a projected Fixed Charge
Coverage Ratio of not less than 1.25 to 1.00 for the twelve-month period
immediately following such Restricted Payment or Restricted Purchase, and
(v) the aggregate amount of all such Restricted Payments and Restricted
Purchases shall not exceed $500,000 during any twelve-month period.

Section 8.5             Investments. No Borrower Party will, or will permit any
Subsidiary of a Borrower Party to, make Investments, except that (a) the
Borrower may purchase or otherwise acquire and own and may permit any of its
Subsidiaries to purchase or otherwise acquire and own Cash Equivalents provided
that any such Investments in Cash Equivalents shall be subject to a Blocked
Account Agreement or other control agreement in form and substance satisfactory
to the Administrative Agent; (b) the Borrower may hold the Investments in
existence on the Agreement Date and described on Schedule 5.1(c)-2; (c) so long
as no Default exists, the Borrower may convert any of its Accounts that are in
excess of ninety (90) days past due into notes or Equity Interests from the
applicable Account Debtor so long as the Administrative Agent, for the benefit
of the Lender Group, is granted a first priority security interest in such
Equity Interests or notes which Lien is perfected contemporaneously with the
conversion of such Account to Equity Interests or notes; (d) the Borrower
Parties and their Subsidiaries may hold the Equity Interests of their respective
Subsidiaries in existence as of the Agreement Date and their Subsidiaries
created after the Agreement Date in accordance with Sections 6.21, 8.7(d) and
8.7(i); (e) without limiting Section 8.2, any Borrower Party may make
Investments in any other Borrower Party; and (f) the Borrower Parties may hold
Investments arising out of Hedge Agreements not entered into for speculative
purposes and approved by the Administrative Agent, which such approval shall not
be unreasonably withheld in the Administrative Agent’s Permitted Discretion.

Section 8.6             Affiliate Transactions. No Borrower Party shall, or
shall permit any Subsidiary of a Borrower Party to, enter into or be a party to
any agreement or transaction with any Affiliate except (a) as described on
Schedule 8.6, (b) in the ordinary course of and pursuant to the reasonable
requirements of the applicable Borrower Party’s or Subsidiary’s business and
upon fair and reasonable terms that are no less favorable to such Borrower Party
or such Subsidiary than it would obtain in a comparable arms length transaction
with a Person not an Affiliate of such Borrower Party or such Subsidiary, and
otherwise on terms consistent with the business relationship of such Borrower
Party or such Subsidiary and such Affiliate prior to the Agreement Date, if any,
and fully disclosed to the Administrative Agent or (c) as permitted by Sections
8.1, 8.4 and 8.5.

105


--------------------------------------------------------------------------------




Section 8.7             Liquidation; Change in Ownership, Name, or Year;
Disposition or Acquisition of Assets; Etc. No Borrower Party shall, or shall
permit any Subsidiary to, at any time:

(a)           Liquidate or dissolve itself (or suffer any liquidation or
dissolution) or otherwise wind up its business, except that any Subsidiary of
the Borrower may liquidate or dissolve itself in accordance with Applicable Law;

(b)           Sell, lease, abandon, transfer or otherwise dispose of, in a
single transaction or a series of related transactions, any assets, property or
business, except for (i) the sale of Inventory in the ordinary course of
business at the fair market value thereof and for cash or cash equivalents,
(ii) the sale of leases (and related assets) for which the Borrower is the
lessor and which were entered into in the ordinary course of business, any such
sale to be at fair market value and for cash or cash equivalents, (iii) physical
assets used or consumed in the ordinary course of business, and (iv) the sale or
other disposal of obsolete equipment with a sale value not greater than $100,000
in the aggregate for all such assets that may be sold during any year if the
purchase price therefor is paid solely in cash;

(c)           Become a partner or joint venturer with any third party after the
Agreement Date;

(d)           Acquire (i) any Person, (ii) all or any substantial part of the
assets, property or business of a Person, or (iii) any assets that constitute a
division or operating unit of the business of any Person; provided, however,
that the Borrower Parties and their Subsidiaries may acquire all or any
substantial part of the assets, property or business of a Person or any assets
that constitute a division or operating unit of the business of a Person  so
long as (A) no Default or Event of Default shall have occurred and be continuing
or result therefrom (including, without limitation, under Section 8.7(i)) and
the Borrower delivers to the Lender Group evidence satisfactory to the
Administrative Agent that the Borrower Parties will be in pro forma compliance
with this Agreement and the other Loan Documents after giving effect to such
acquisition, (B) the aggregate consideration (including, without limitation,
cash consideration, assumption of Funded Debt and seller financing) for any such
acquisition or series of related acquisitions does not exceed $2,500,000 and
that all such acquisitions during the term of this Agreement does not exceed
$7,500,000, (C) the Borrower Parties execute and deliver to the Administrative
Agent all documents required by Section 6.10 and 6.21 and any other Loan
Documents and opinions reasonably requested by the Administrative Agent
regarding the creation and perfection of the security interests of the
Administrative Agent in the Collateral, (D) any such acquisition shall not occur
before the date that is one year immediately following the Agreement Date,
(E) Availability shall not be less than $15,000,000, (F) the Borrower shall have
a Fixed Charge Coverage Ratio of not less than

106


--------------------------------------------------------------------------------




1.25 to 1.00 at the time of such acquisition and shall have delivered to the
Co-Collateral Agents pro forma calculations evidencing a projected Fixed Charge
Coverage Ratio of not less than 1.25 to 1.00 for the twelve-month period
immediately following such acquisition, (G) the assets, property or business
acquired shall have at least $1 of positive EBITDA for the twelve-month period
immediately preceding the acquisition date and (H) any assets acquired in such
acquisitions shall not be included in the Borrowing Base until the Co-Collateral
Agents have conducted a field exam with results satisfactory to the
Co-Collateral Agents in their Permitted Discretion;

(e)           Merge or consolidate with any other Person; provided, however,
that (i) any Guarantor may merge into the Borrower so long as the Borrower is
the surviving entity after such merger, and (ii) any Guarantor may merge into
any other Guarantor so long as a Guarantor is the surviving entity after such
merger;

(f)            Change its corporate name without giving the Administrative Agent
thirty (30) days prior written notice of its intention to do so and complying
with all reasonable requirements of the Lenders in regard thereto;

(g)           Change its year-end for accounting purposes from the fiscal year
ending December 31;

(h)           Acquire any real estate;

(i)            Create any Subsidiary; provided, however, that the Borrower or
any Subsidiary of the Borrower may create wholly owned Domestic Subsidiaries so
long as the Borrower and such Subsidiaries comply with Sections 6.10 and 6.21;
or

(j)            engage in any business other than the type of business in which
such Borrower Parties and their Subsidiaries are engaged in on the Agreement
Date and reasonable extensions thereof and activities incidental thereto.

Section 8.8             Minimum Availability. Availability plus, at any time
that there are no outstanding Obligations, Qualified Cash, shall not be less
than $5,000,000 (assuming trade payables are not past due, expenses and
liabilities are being paid in the ordinary course of business and without
acceleration of sales, and without deterioration in working capital).

Section 8.9             Minimum EBITDA. The Borrower Parties shall not permit
the EBITDA of the Borrower Parties be less than the amounts set forth in the
table below for the applicable periods set forth in such table:

107


--------------------------------------------------------------------------------




 

Period

 

 

 

Minimum EBITDA:

 

Twelve month period ending June 30, 2006

 

$(12,200,000)

Twelve month period ending July 31, 2006

 

$(9,250,000)

Twelve month period ending August 31, 2006

 

$(7,070,000)

Twelve month period ending September 30, 2006

 

$(9,680,000)

Twelve month period ending October 31, 2006

 

$(7,580,000)

Twelve month period ending November 30, 2006

 

$(3,596,000)

Twelve month period ending December 31, 2006

 

$(789,000)

Twelve month period ending January 31, 2007

 

$(59,000)

Twelve month period ending February 28, 2007

 

$3,583,000

Twelve month period ending March 31, 2007

 

$3,813,000

Twelve month period ending April 30, 2007

 

$5,521,000

Twelve month period ending May 31, 2007

 

$5,922,000

Twelve month period ending June 30, 2007

 

$5,520,000

Twelve month period ending July 31, 2007

 

$6,721,000

Twelve month period ending August 31, 2007

 

$7,118,000

Twelve month period ending September 30, 2007

 

$7,929,000

 

Section 8.10           Fixed Charge Coverage Ratio. The Borrower Parties shall
not permit for the month ended October 31, 2007, and for each month end
thereafter, the Fixed Charge Coverage Ratio for the immediately preceding twelve
(12) month period to be less than 1.25 to 1.00.

Section 8.11           Capital Expenditures. The Borrower Parties and their
Subsidiaries shall not make or incur in the aggregate any Capital Expenditures
in excess of the amounts set forth in the table below for the applicable periods
set forth in such table:

108


--------------------------------------------------------------------------------




 

 

Period

 

 

 

Capital Expenditures shall not exceed:

 

Fiscal Year ending December 31, 2006

 

$4,000,000

Fiscal year ending December 31, 2007

 

$4,000,000

 

Section 8.12           Limitation on Leases. The Borrower Parties shall not, and
shall not permit their Subsidiaries to, create, incur, assume or suffer to
exist, any obligation for the payment of rent or hire for property or assets of
any kind whatsoever, whether real or personal, under leases or lease agreements
(other than Capitalized Lease Obligations) which would cause the aggregate
amount of all payments made by the Borrower Parties and their Subsidiaries,
pursuant to such lease or lease agreements to exceed $4,000,000 during the
fiscal year.

Section 8.13           Sales and Leasebacks. No Borrower Party shall, or shall
permit any Subsidiary of a Borrower Party to, enter into any arrangement,
directly or indirectly, with any third party whereby such Borrower Party or such
Subsidiary, as applicable, shall sell or transfer any property, real or
personal, whether now owned or hereafter acquired, and whereby such Borrower
Party or such Subsidiary, as applicable, shall then or thereafter rent or lease
as lessee such property or any part thereof or other property which such
Borrower Party or such Subsidiary intends to use for substantially the same
purpose or purposes as the property sold or transferred.

Section 8.14           Amendment and Waiver. No Borrower Party shall, or shall
permit any Subsidiary of a Borrower Party to (a) enter into any amendment of, or
agree to or accept any waiver, which would adversely affect the rights of such
Borrower Party or such Subsidiary, applicable, or any member of the Lender
Group, of (i) its articles or certificate of incorporation or formation and
by-laws, partnership agreement or other governing documents, or (ii) enter into
any amendment to the Subordinated Debt Documents which (A) increases the
interest rate payable thereunder (other than application of the default rate
thereunder), (B) provides for amortization of the term loan thereunder, (C) is
otherwise adverse to any Borrower Party, or (D) results in any Subordinated Debt
Document becoming more restrictive with respect to any Borrower Party than the
Loan Documents, (b) permit any Material Contract to be cancelled or terminated
prior to its stated maturity if such cancellation or termination could
reasonably be likely to result in a Materially Adverse Effect or (c) permit the
Consulting Agreement to be amended, cancelled or terminated (except in
accordance with the terms and conditions contained therein) without the prior
written consent of the Co-Collateral Agents.

Section 8.15           ERISA Liability. No Borrower Party shall fail to meet all
of the applicable minimum funding requirements of ERISA and the Code, without
regard to any waivers thereof, and, to the extent that the assets of any of
their Plans would be less than

109


--------------------------------------------------------------------------------




an amount sufficient to provide all accrued benefits payable under such Plans,
the Borrower Parties shall make the maximum deductible contributions allowable
under the Code (based on the Borrower’s current actuarial assumptions). No
Borrower Party shall, or shall cause or permit any ERISA Affiliate to, (a) cause
or permit to occur any event that could result in the imposition of a Lien under
Section 412 of the Code or Section 302 or 4068 of ERISA, or (b) cause or permit
to occur an ERISA Event to the extent such ERISA Event could reasonably be
expected to have a Materially Adverse Effect.

Section 8.16           Prepayments. No Borrower Party shall, or shall permit any
Subsidiary of a Borrower Party to, prepay, redeem, defease or purchase in any
manner, or deposit or set aside funds for the purpose of any of the foregoing,
make any payment in respect of principal of, or make any payment in respect of
interest on, (a) any Funded Debt (other than the Subordinated Debt), except the
Borrower may (i) make regularly scheduled payments of principal or interest
required in accordance with the terms of the instruments governing any Funded
Debt permitted hereunder, and (ii) make payments, including prepayments
permitted or required hereunder, with respect to the Obligations or (b) the
Subordinated Debt except (i) payments of interest to the extent not prohibited
by the Subordinated Debt Intercreditor Agreement, (ii) payments permitted by the
Subordinated Debt Intercreditor Agreement, (iii) repayment of the Subordinated
Debt with the proceeds of a refinancing thereof as permitted under Section 8.1,
(iv) repayment of the Subordinated Debt with the proceeds of any issuance by
Borrower of common stock or preferred stock issued on terms and condition
satisfactory to the Co-Collateral Agents, and (v) other payments so long as (A) 
any such payment occurs not prior to eighteen (18) months after the Agreement
Date, (B) the Borrower shall have maintained Availability of not less than
$15,000,000 (after giving effect to the Availability Block and all Reserves) at
all times for a consecutive period of twelve (12) months immediately prior to
any such payment and (C) Borrower shall deliver pro-forma financial statements
for the twelve month period immediately following any such payment evidencing
that it shall have Availability of not less $15,000,000 (after giving effect to
the Availability Block and all Reserves) at all times during such twelve (12)
month period.

Section 8.17           Negative Pledge. No Borrower Party shall, or shall permit
any Subsidiary of any Borrower Party to, directly or indirectly, enter into any
agreement (other than the Loan Documents and the Subordinated Debt Documents)
with any Person that prohibits or restricts or limits the ability of any
Borrower Party or any such Subsidiary to create, incur, pledge, or suffer to
exist any Lien upon any of its respective assets, or restricts the ability of
any Subsidiary of the Borrower to pay Dividends to the Borrower.

Section 8.18           Inconsistent Agreements. No Borrower Party shall, or
shall permit any Subsidiary of any Borrower Party to, enter into any contract or
agreement which would violate the terms hereof, any other Loan Document or any
Bank Products Document.

110


--------------------------------------------------------------------------------




ARTICLE 9.

DEFAULT

Section 9.1             Events of Default. Each of the following shall
constitute an Event of Default, whatever the reason for such event and whether
it shall be voluntary or involuntary or be effected by operation of law or
pursuant to any judgment or order of any court or any order, rule, or regulation
of any governmental or non-governmental body:

(a)           Any representation or warranty made under this Agreement, any
other Loan Document or any Bank Products Document with respect to a
Co-Collateral Agent Hedge Agreement shall prove incorrect or misleading in any
material respect when made or deemed to have been made pursuant to Section 5.4;

(b)           Any payment of any principal or interest hereunder, or any
reimbursement obligations with respect to any Letter of Credit, or any fees
payable hereunder or under the other Loan Documents shall not be received by the
Administrative Agent on the date such payment is due (and such failure shall
continue for a period of three (3) Business Days with respect to interest and
fees);

(c)           Any Borrower Party shall default in the performance or observance
of any agreement or covenant contained in Section 2.12, 6.1, 6.5, 6.6, 6.7,
6.10, 6.12, 6.15, 6.19, 6.20, 6.21 or 6.24 or in Article 7 or Article 8 or in
any Security Document;

(d)           Any Borrower Party shall default in the performance or observance
of any other agreement or covenant contained in this Agreement not specifically
referred to elsewhere in this Section 9.1, and such default, if curable, shall
not be cured to the Majority Lenders’ satisfaction within the earlier of (i) a
period of thirty (30) days from the date that such Borrower Party knew or should
have known of the occurrence of such default, or (ii) a period of thirty (30)
days after written notice of such default is given to such Borrower Party;

(e)           There shall occur any default in the performance or observance of
any agreement or covenant contained in any of the other Loan Documents or in the
Bank Products Documents, if any, with respect to Co-Collateral Agent Hedge
Agreements (other than this Agreement or the Security Documents or as otherwise
provided in this Section 9.1) which shall not be cured to the Majority Lenders’
satisfaction within the applicable cure period, if any, provided for in such
Loan Document or any Bank Products Document;

(f)            There shall occur any Change in Control;

(g)           (i) There shall be entered a decree or order for relief in respect
of any Borrower Party or any Subsidiary of a Borrower Party under the Bankruptcy
Code,

111


--------------------------------------------------------------------------------




or any other applicable federal or state bankruptcy law or other similar law, or
appointing a receiver, liquidator, assignee, trustee, custodian, sequestrator,
or similar official of any Borrower Party or of any Subsidiary of a Borrower
Party or of any substantial part of its properties, or ordering the winding-up
or liquidation of the affairs of any Borrower Party or any Subsidiary of a
Borrower Party, or (ii) an involuntary petition shall be filed against any
Borrower Party or any Subsidiary of a Borrower Party and a temporary stay
entered and (A) such petition and stay shall not be diligently contested, or
(B) any such petition and stay shall continue undismissed for a period of sixty
(60) consecutive days;

(h)           Any Borrower Party or any Subsidiary of a Borrower Party shall
commence an insolvency proceeding or any Borrower Party or any Subsidiary of a
Borrower Party shall consent to the institution of an insolvency proceeding or
to the appointment or taking of possession of a receiver, liquidator, assignee,
trustee, custodian, sequestrator, or other similar official of such Borrower
Party or any Subsidiary of a Borrower Party or of any substantial part of its
properties, or any Borrower Party or any Subsidiary of a Borrower Party shall
fail generally to pay its debts as they become due, or any Borrower Party or any
Subsidiary of a Borrower Party shall take any action in furtherance of any such
action;

(i)            A final judgment (other than a money judgment or judgments fully
covered (except for customary deductibles or copayments not to exceed $100,000
in the aggregate) by insurance as to which the insurance company has
acknowledged coverage) shall be entered by any court against any Borrower Party
or any Subsidiary of any Borrower Party for the payment of money which exceeds,
together with all such other judgments of the Borrower Parties and their
Subsidiaries, $2,000,000 in the aggregate, or a warrant of attachment or
execution or similar process shall be issued or levied against property of any
Borrower Party or any Subsidiary of a Borrower Party pursuant to a final
judgment which, together with all other such property of the Borrower Parties
and their Subsidiaries subject to other such process, exceeds in value
$2,000,000 in the aggregate, and if, within thirty (30) days after the entry,
issue, or levy thereof, such judgment, warrant, or process shall not have been
paid or discharged or stayed pending appeal, or if, after the expiration of any
such stay, such judgment, warrant, or process shall not have been paid or
discharged;

(j)            There shall be at any time any “accumulated funding deficiency,”
as defined in ERISA or in Section 412 of the Code, with respect to any Plan
maintained by any Borrower Party or any ERISA Affiliate of a Borrower Party, or
to which any Borrower Party or any of its ERISA Affiliates has any liabilities,
or any trust created thereunder; or a trustee shall be appointed by a United
States District Court to administer any such Plan; or the PBGC shall institute
proceedings to terminate any such Plan; or any Borrower Party or any ERISA
Affiliate of any Borrower Party shall incur any liability to the PBGC in
connection with the termination of any such Plan; or any Plan or trust created
under any Plan of any Borrower Party or any ERISA Affiliate of any Borrower
Party shall engage in a non-exempt “prohibited transaction” (as such term is
defined in

112


--------------------------------------------------------------------------------




Section 406 of ERISA or Section 4975 of the Code) which would subject any such
Plan, any trust created thereunder, any trustee or administrator thereof, or any
party dealing with any such Plan or trust to any material tax or penalty on
“prohibited transactions” imposed by Section 502 of ERISA or Section 4975 of the
Code; or any Borrower Party or any ERISA Affiliate of any Borrower Party shall
enter into or become obligated to contribute to a Multiemployer Plan; or there
shall be at any time a Lien imposed against the assets of a Borrower Party or
ERISA Affiliate under Code Section 412, or ERISA Sections 302 or 4068; or there
shall occur at any time an ERISA Event to the extent such ERISA Event could
reasonably be expected to result in an aggregate liability greater than $500,000
or otherwise have a Materially Adverse Effect.

(k)           (i) There shall occur any default (after the expiration of any
applicable cure period) under any indenture, agreement, or instrument evidencing
Funded Debt of any Borrower Party or any Subsidiary of a Borrower Party in an
aggregate principal amount exceeding $500,000 (determined singly or in the
aggregate with other Funded Debt), including, without limitation, the
Subordinated Debt or (ii) there shall occur any default under any Hedge
Agreement (after the expiration of any applicable cure period set forth
therein);

(l)            All or any portion of any Loan Document or any Bank Products
Document shall at any time and for any reason be declared to be null and void,
or a proceeding shall be commenced by any Borrower Party, any Subsidiary of a
Borrower Party or any Affiliate thereof, or by any governmental authority having
jurisdiction over any Borrower Party, any Subsidiary of a Borrower Party or any
Affiliate thereof, seeking to establish the invalidity or unenforceability
thereof (exclusive of questions of interpretation of any provision thereof), or
any Borrower Party, any Subsidiary of a Borrower Party or any Affiliate thereof
shall deny that it has any liability or obligation for the payment of any
Obligation purported to be created under any Loan Document or any Bank Products
Document, or any Co-Collateral Agent Hedge Agreement shall be terminated as a
result of a default or event of default thereunder by any Borrower Party or
revoked; or

(m)          If the Borrower or any Subsidiary of the Borrower shall be
debarred, proposed for debarment, suspended or proposed for suspension from any
contracting with the Federal Government; or if a notice of proposed debarment or
notice of proposed suspension shall have been issued to the Borrower or any
Subsidiary of the Borrower by the Federal Government; or if a notice of
termination for default or the actual termination for default of any Material
Contract shall have been issued to or received by the Borrower or any Subsidiary
of the Borrower.

Section 9.2             Remedies. If an Event of Default shall have occurred and
shall be continuing, in addition to the rights and remedies set forth elsewhere
in this Agreement, the other Loan Documents and any Bank Products Documents:

113


--------------------------------------------------------------------------------




(a)           With the exception of an Event of Default specified in
Section 9.1(g) or (h), the Administrative Agent may in its discretion (unless
otherwise instructed by the Majority Lenders) or shall at the direction of the
Majority Lenders, (i) terminate the Commitments and the Letter of Credit
Commitment, or (ii) declare the principal of and interest on the Loans and all
other Obligations (other than any Obligations existing from time to time of any
Borrower Party to a Co-Collateral Agent (or an Affiliate of a Co-Collateral
Agent) arising in connection with any Bank Products Documents) to be forthwith
due and payable without presentment, demand, protest, or notice of any kind, all
of which are hereby expressly waived, anything in this Agreement or in any other
Loan Document to the contrary notwithstanding, or both.

(b)           Upon the occurrence and continuance of an Event of Default
specified in Sections 9.1(g) or (h), such principal, interest, and other
Obligations (other than any Obligations existing from time to time of any
Borrower Party to a Co-Collateral Agent (or an Affiliate of a Co-Collateral
Agent) arising in connection with any Bank Products Documents) shall thereupon
and concurrently therewith become due and payable, and the Commitments and the
Letter of Credit Commitment, shall forthwith terminate, all without any action
by the Lender Group, or any of them and without presentment, demand, protest, or
other notice of any kind, all of which are expressly waived, anything in this
Agreement or in any other Loan Document to the contrary notwithstanding.

(c)           The Administrative Agent may in its discretion (unless otherwise
instructed by the Majority Lenders) or shall at the direction of the Majority
Lenders exercise all of the post-default rights granted to the Lender Group, or
any of them, under the Loan Documents or under Applicable Law. The
Administrative Agent, for the benefit of the Lender Group, shall have the right
to the appointment of a receiver for the Property of the Borrower Parties, and
the Borrower Parties hereby consent to such rights and such appointment and
hereby waive any objection the Borrower Parties may have thereto or the right to
have a bond or other security posted by the Lender Group, or any of them, in
connection therewith.

(d)           In regard to all Letters of Credit with respect to which
presentment for honor shall not have occurred at the time of any acceleration of
the Obligations pursuant to the provisions of this Section 9.2 or, upon the
request of the Administrative Agent, after the occurrence of an Event of Default
and prior to acceleration, the Borrower shall promptly upon demand by the
Administrative Agent deposit in a Letter of Credit Reserve Account opened by the
Administrative Agent for the benefit of the Lender Group an amount equal to one
hundred and five percent (105%) of the aggregate then undrawn and unexpired
amount of such Letter of Credit Obligations. Amounts held in such Letter of
Credit Reserve Account shall be applied by the Administrative Agent to the
payment of drafts drawn under such Letters of Credit, and the unused portion
thereof after such Letters of Credit shall have expired or been fully drawn
upon, if any, shall be applied to repay other Obligations in the manner set
forth in Section 2.11. Pending the

114


--------------------------------------------------------------------------------




application of such deposit to the payment of the Reimbursement Obligations, the
Administrative Agent shall, to the extent reasonably practicable, invest such
deposit in an interest bearing open account or similar available savings deposit
account and all interest accrued thereon shall be held with such deposit as
additional security for the Obligations. After all such Letters of Credit shall
have expired or been fully drawn upon, all Reimbursement Obligations shall have
been satisfied, and all other Obligations shall have been paid in full, the
balance, if any, in such Letter of Credit Reserve Account shall be returned to
the Borrower. Except as expressly provided hereinabove, presentment, demand,
protest and all other notices of any kind are hereby expressly waived by the
Borrower.

(e)           If so requested by the Administrative Agent (after consultation
with the Borrower) each Borrower Party shall execute and deliver to the
Administrative Agent, for the benefit of the Lender Group, all documents,
instruments, filings, or take any other required actions, necessary to complete
the required procedures under the Federal Assignment of Claims Act of 1940 for
the effective collateral assignment (to the extent available under Applicable
Law) of all Accounts which are owed by the Federal Government; provided,
however, such Borrower Party shall only be required to use commercially
reasonable efforts with respect to actions required by the applicable Account
Debtor or any other Person.

(f)            The rights and remedies of the Lender Group hereunder shall be
cumulative, and not exclusive.

ARTICLE 10.

THE ADMINISTRATIVE AGENT

Section 10.1           Appointment and Authorization. Each member of the Lender
Group hereby irrevocably appoints and authorizes, and hereby agrees that it will
require any transferee of any of its interest in this Agreement and the other
Loan Documents and its Loans, Commitments and, if applicable, Letter of Credit
Commitment irrevocably to appoint and authorize, the Administrative Agent and
the Co-Collateral Agents, as the case may be, to take such actions as its agent
on its behalf and to exercise such powers hereunder and under the other Loan
Documents as are delegated by the terms hereof and thereof, together with such
powers as are reasonably incidental thereto. Without limiting the foregoing,
each member of the Lender Group hereby authorizes the Administrative Agent to
execute and deliver each Loan Document to which the Administrative Agent is, or
is required to be, a party. Neither the Administrative Agent, the Co-Collateral
Agents nor any of their directors, officers, employees, or agents shall be
liable for any action taken or omitted to be taken by it hereunder or in
connection herewith, except for its own gross negligence or willful misconduct
as determined by a final non-appealable order of a court of competent
jurisdiction.

115


--------------------------------------------------------------------------------


Section 10.2           Interest Holders. The Administrative Agent may treat each
Lender, or the Person designated in the last notice filed with the
Administrative Agent under this Section 10.2, as the holder of all of the
interests of such Lender in this Agreement and the other Loan Documents and its
Loans and Commitments until written notice of transfer, signed by such Lender
(or the Person designated in the last notice filed with the Administrative
Agent) and by the Person designated in such written notice of transfer, in form
and substance satisfactory to the Administrative Agent, shall have been filed
with the Administrative Agent.

Section 10.3           Consultation with Counsel. The Administrative Agent and
the Co-Collateral Agents, as the case may be,  may consult with legal counsel
selected by it and shall not be liable to any Lender or the Issuing Bank for any
action taken or suffered by it in good faith in reliance on the advice of such
counsel.

Section 10.4           Documents. The Administrative Agent shall not be under
any duty to examine, inquire into, or pass upon the validity, effectiveness, or
genuineness of this Agreement, any other Loan Document, or any instrument,
document, or communication furnished pursuant hereto or in connection herewith,
and the Administrative Agent shall be entitled to assume that they are valid,
effective, and genuine, have been signed or sent by the proper parties, and are
what they purport to be.

Section 10.5           Administrative Agent, Co-Collateral Agents and
Affiliates. With respect to the Revolving Loan Commitment and Loans, the
Administrative Agent and the Co-Collateral Agents shall have the same rights and
powers hereunder as any other Lender, and the Administrative Agent, the
Co-Collateral Agents and their Affiliates, as the case may be,  may accept
deposits from, lend money to, and generally engage in any kind of business with
the Borrower Parties or any Affiliates of, or Persons doing business with, the
Borrower Parties, as if it were not the Administrative Agent, a Co-Collateral
Agent or affiliated with the Administrative Agent or a Co-Collateral Agent and
without any obligation to account therefor. The Lenders and the Issuing Bank
acknowledge that the Administrative Agent and its Affiliates have other lending
and investment relationships with the Borrower Parties and their Affiliates and
in the future may enter into additional such relationships.

Section 10.6           Responsibility of the Administrative Agent and
Co-Collateral Agents. Notwithstanding any provision to the contrary contained
elsewhere in this Agreement or in any other Loan Document, the Administrative
Agent and the Co-Collateral Agents shall not have any duties or
responsibilities, except those expressly set forth herein, nor shall the
Administrative Agent and/or the Co-Collateral Agents have or be deemed to have
any fiduciary relationship with any other member of the Lender Group, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent and/or the Co-Collateral
Agents. Without limiting the generality of the foregoing sentence, the use of
the term “agent” in this Agreement

116


--------------------------------------------------------------------------------




with reference to the Administrative Agent and the Co-Collateral Agents is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law. Instead, such term is used
merely as a matter of market custom, and is intended to create or reflect only
an administrative relationship between independent contracting parties. The
Administrative Agent shall be entitled to assume that no Default exists unless
it has actual knowledge, or has been notified by any Borrower Party, of such
fact, or has been notified by a Lender that such Lender considers that a Default
exists, and such Lender shall specify in detail the nature thereof in writing.
The Administrative Agent shall provide each Lender with copies of such documents
received from any Borrower Party as such Lender may reasonably request.

Section 10.7           Action by Administrative Agent and Co-Collateral Agents.

(a)           The Administrative Agent and the Co-Collateral Agents, as the case
may be, shall be entitled to use its discretion with respect to exercising or
refraining from exercising any rights which may be vested in it by, and with
respect to taking or refraining from taking any action or actions which it may
be able to take under or in respect of, this Agreement, unless the
Administrative Agent or a Co-Collateral Agent, as the case may be, shall have
been instructed by the Majority Lenders to exercise or refrain from exercising
such rights or to take or refrain from taking such action. The Administrative
Agent and the Co-Collateral Agents shall incur no liability under or in respect
of this Agreement with respect to anything which it may do or refrain from doing
in the reasonable exercise of its judgment or which may seem to it to be
necessary or desirable in the circumstances.

(b)           The Administrative Agent and the Co-Collateral Agents, as the case
may be, shall not be liable to the Lenders and the Issuing Bank, or any of them,
in acting or refraining from acting under this Agreement or any other Loan
Document in accordance with the instructions of the Majority Lenders (or all
Lenders if expressly required by Section 11.12), and any action taken or failure
to act pursuant to such instructions shall be binding on all Lenders and the
Issuing Bank.

Section 10.8           Notice of Default. In the event that any member of the
Lender Group shall acquire actual knowledge, or shall have been notified in
writing, of any Default, such member of the Lender Group shall promptly notify
the other members of the Lender Group, and the Administrative Agent shall take
such action and assert such rights under this Agreement as the Majority Lenders
shall request in writing, and the Administrative Agent shall not be subject to
any liability by reason of its acting pursuant to any such request. If the
Majority Lenders shall fail to request the Administrative Agent to take action
or to assert rights under this Agreement in respect of any Default after their
receipt of the notice of any Default from a member of the Lender Group, or shall
request inconsistent action with respect to such Default, the Administrative
Agent may, but shall not be required to, take such action and assert such rights
(other than rights under Article 9) as it deems in its discretion to be
advisable for the protection of the

117


--------------------------------------------------------------------------------




Lender Group, except that, if the Majority Lenders have instructed the
Administrative Agent not to take such action or assert such right, in no event
shall the Administrative Agent act contrary to such instructions.

Section 10.9           Responsibility Disclaimed. The Administrative Agent shall
not be under any liability or responsibility whatsoever as Administrative Agent:

(a)           To any Borrower Party or any other Person or entity as a
consequence of any failure or delay in performance by or any breach by, any
member of the Lender Group of any of its obligations under this Agreement;

(b)           To any Lender Group, or any of them, as a consequence of any
failure or delay in performance by, or any breach by, any Borrower Party or any
other obligor of any of its obligations under this Agreement or any other Loan
Document; or

(c)           To any Lender Group, or any of them, for any statements,
representations, or warranties in this Agreement, or any other document
contemplated by this Agreement or any information provided pursuant to this
Agreement, any other Loan Document, or any other document contemplated by this
Agreement, or for the validity, effectiveness, enforceability, or sufficiency of
this Agreement, any other Loan Document, or any other document contemplated by
this Agreement.

Section 10.10         Indemnification. The Lenders agree to indemnify (to the
extent not reimbursed by the Borrower) and hold harmless the Administrative
Agent, Co-Collateral Agents and each of their Affiliates, employees,
representatives, officers and directors (each an “Indemnified Person”) pro rata
in accordance with their Aggregate Commitment Ratios from and against any and
all claims, liabilities, investigations, losses, damages, actions, demands,
penalties, judgments, suits, investigations, costs, expenses (including fees and
expenses of experts, agents, consultants and counsel) and disbursements, in each
case, of any kind or nature (whether or not an Indemnified Person is a party to
any such action, suit or investigation) whatsoever which may be imposed on,
incurred by, or asserted against an Indemnified Person resulting from any breach
or alleged breach by the Borrower Parties of any representation or warranty made
hereunder, or otherwise in any way relating to or arising out of the
Commitments, this Agreement, the other Loan Documents or any other document
contemplated by this Agreement or any action taken or omitted by the
Administrative Agent or the Co-Collateral Agents under this Agreement, any other
Loan Document, or any other document contemplated by this Agreement (other than
Bank Products Documents, if any), the making, administration or enforcement of
the Loan Documents and the Loans or any transaction contemplated hereby or any
related matters unless, with respect to any of the above, such Indemnified
Person is determined by a final non-appealable judgment of a court of competent
jurisdiction to have acted or failed to act with gross negligence or willful
misconduct. This Section 10.10 is for the benefit of each Indemnified Person and
shall not in any way limit the obligations of the Borrower Parties under
Section 6.18. The provisions of this Section 10.10 shall survive the termination
of this Agreement.

118


--------------------------------------------------------------------------------




Section 10.11         Credit Decision. Each member of the Lender Group
represents and warrants to each other member of the Lender Group that:

(a)           In making its decision to enter into this Agreement and to make
its Advances it has independently taken whatever steps it considers necessary to
evaluate the financial condition and affairs of the Borrower Parties and that it
has made an independent credit judgment, and that it has not relied upon
information provided by the Administrative Agent, the Co-Collateral Agents or
any of their respective Affiliates;

(b)           So long as any portion of the Obligations remains outstanding, it
will continue to make its own independent evaluation of the financial condition
and affairs of the Borrower Parties; and

(c)           Except for notices, reports and other documents expressly herein
required to be furnished to the Lenders by the Administrative Agent, the
Administrative Agent and the Co-Collateral Agents shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of the Borrower Parties which may come into the
possession of any of the Administrative Agent or any Affiliates of the
Administrative Agent.

Section 10.12         Successor Administrative Agent. Subject to the appointment
and acceptance of a successor Administrative Agent as provided below, the
Administrative Agent may resign at any time by giving written notice thereof to
the Lenders and the Borrower. Upon any such resignation, the Majority Lenders
shall have the right to appoint a successor Administrative Agent (with the
consent of the Borrower if no Event of Default then exists); provided, however,
upon any voluntary resignation by SunTrust Bank as Administrative Agent
hereunder, Bank of America, N.A. shall be deemed appointed by the Majority
Lenders as the successor Administrative Agent. If no successor Administrative
Agent shall have been so appointed by the Majority Lenders, and shall have
accepted such appointment within thirty (30) days after the retiring
Administrative Agent’s giving of notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be any Lender or a Person organized under the
laws of the US, a State or any political subdivision thereof which has combined
capital and reserves in excess of $250,000,000. Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges, duties, and obligations of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. After any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of Article 10 shall continue in effect for its benefit in respect of
any actions taken or omitted to be taken by it while it was acting as the
Administrative Agent.

119


--------------------------------------------------------------------------------




Section 10.13         Administrative Agent May File Proofs of Claim. The
Administrative Agent may file such proofs of claim and other papers or documents
as may be necessary or advisable in order to have the claims of the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent, its agents,
financial advisors and counsel), the Lenders and the Issuing Bank allowed in any
judicial proceedings relative to any Borrower Party, or any of their respective
creditors or property, and shall be entitled and empowered to collect, receive
and distribute any monies, securities or other property payable or deliverable
on any such claims and any custodian in any such judicial proceedings is hereby
authorized by each Lender and the Issuing Bank to make such payments to the
Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders and the Issuing
Bank, to pay to the Administrative Agent any amount due to the Administrative
Agent for the reasonable compensation, expenses, disbursements and advances of
the Administrative Agent, its agents, financial advisors and counsel, and any
other amounts due the Administrative Agent under Section 11.2. Nothing contained
in the Loan Agreement or the Loan Documents shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender or the Issuing Bank any plan of reorganization, arrangement,
adjustment or composition affecting this Agreement, any Revolving Loan Notes,
the Letters of Credit or the rights of any holder thereof, or to authorize the
Administrative Agent to vote in respect of the claim of any Lender or the
Issuing Bank in any such proceeding.

Section 10.14         Collateral. The Administrative Agent is hereby authorized
to hold all Collateral pledged pursuant to any Loan Document and to act on
behalf of the Lender Group, in its own capacity and through other agents
appointed by it, under the Security Documents; provided, that the Administrative
Agent shall not agree to the release of any Collateral except in accordance with
the terms of this Agreement. The Lender Group acknowledges that the Loans, any
Overadvances, all Obligations with respect to any Bank Products Documents and
all interest, fees and expenses hereunder constitute one Funded Debt, secured by
all of the Collateral. The Administrative Agent hereby appoints each Lender and
the Issuing Bank as its agent (and each Lender and the Issuing Bank hereby
accepts such appointment) for the purpose of perfecting the Administrative
Agent’s Liens in assets which, in accordance with the UCC, can be perfected by
possession. Should any Lender or the Issuing Bank obtain possession of any such
Collateral, subject to the limitations set forth in the Blocked Account
Agreements, promptly upon the Administrative Agent’s request therefor shall
deliver such Collateral to the Administrative Agent or in accordance with the
Administrative Agent’s instructions.

Section 10.15         Release of Collateral.

120


--------------------------------------------------------------------------------




(a)           Each Lender and the Issuing Bank hereby directs, in accordance
with the terms of this Agreement, the Administrative Agent to release any Lien
held by the Administrative Agent for the benefit of the Lender Group:

(i)            against all of the Collateral, upon final and indefeasible
payment in full of the Obligations and termination of the Commitments; or

(ii)           against any part of the Collateral sold or disposed of by the
Borrower Parties if such sale or disposition is permitted by Section 8.7 or is
otherwise consented to by the requisite Lenders for such release as set forth in
Section 11.12, as certified to the Administrative Agent by the Borrower in a
certificate of an Authorized Signatory.

(b)           Each Lender and the Issuing Bank hereby directs the Administrative
Agent to execute and deliver or file or authorize the filing of such termination
and partial release statements and do such other things as are necessary to
release Liens to be released pursuant to this Section 10.15 promptly upon the
effectiveness of any such release. Upon request by the Administrative Agent at
any time, the Lenders and the Issuing Bank will confirm in writing the
Administrative Agent’s authority to release particular types or items of
Collateral pursuant to this Section 10.15.

ARTICLE 11.

MISCELLANEOUS

Section 11.1           Notices.

(a)           All notices and other communications under this Agreement shall be
in writing and shall be deemed to have been given five (5) days after deposit in
the mail, designated as certified mail, return receipt requested,
postage-prepaid, or one (1) day after being entrusted to a reputable commercial
overnight delivery service, or when delivered to the telegraph office or sent
out (with receipt confirmed) by telex or telecopy ,(or to the extent
specifically permitted under Section 11.1(c) only, when sent out by electronic
means) addressed to the party to which such notice is directed at its address
determined as in this Section 11.1. All notices and other communications under
this Agreement shall be given to the parties hereto at the following addresses:

121


--------------------------------------------------------------------------------




(i)                                     If to any Borrower Party, to such
Borrower Party in care of the Borrower at:


                GTSI Corp.
                3901 Stonecroft Blvd.
                Chantilly, Virginia 20151
                Attn: Legal Department
                Telecopy No.: 703-222-5217
                Email: Legal@GTSI.com

With a copy to:

Carter Strong, Esq.
                Arent Fox PLLC
                1050 Connecticut Avenue, N.W.
                Washington, D.C. 20036
                Telecopy No. (202) 857-6395
                Strong.carter@arentfox.com

(ii)                                  If to the Administrative Agent, to it at:

SunTrust Bank
303 Peachtree Street
Second Floor
Atlanta, Georgia 30308
Attn: Lauren P. Carrigan
Telecopy No.: (404) 588-7061
Email: lauren.carrigan@suntrust.com

with a copy to:

Chris D Molen, Esq.
Paul, Hastings, Janofsky & Walker LLP
600 Peachtree Street, N.E.
Suite 2400
Atlanta, Georgia 30308
Telecopy No.: (404) 815-2424
Email:  chrismolen@paulhastings.com

(iii)          If to the Lenders, to them at the addresses set forth on the
signature pages of this Agreement; and

(iv)          If to the Issuing Bank, at the address set forth on the signature
pages of this Agreement.

122


--------------------------------------------------------------------------------




(b)           Any party hereto may change the address to which notices shall be
directed under this Section 11.1 by giving ten (10) days’ written notice of such
change to the other parties.

(c)           The Borrower may make delivery of the items required by Sections
7.1, 7.2 and 7.3 via Electronic Transmission to the Lender Group.

Section 11.2           Expenses. The Borrower agrees to promptly pay or promptly
reimburse:

(a)           All out-of-pocket expenses of the Administrative Agent, the
Co-Collateral Agents and their respective Affiliates in connection with the
preparation, negotiation, execution, delivery and syndication of this Agreement,
the other Loan Documents and the Bank Products Documents, if any, the
transactions contemplated hereunder and thereunder, and the making of the
initial Advance hereunder, including, but not limited to, the reasonable fees
and disbursements of counsel for the Administrative Agent, the Co-Collateral
Agents and their Affiliates, and allocated costs for services of internal
counsel for the Co-Collateral Agents;

(b)           All out-of-pocket expenses of the Co-Collateral Agents in
connection with the administration of the transactions contemplated in this
Agreement, the other Loan Documents and any Bank Products Documents, and the
preparation, negotiation, execution, and delivery of any waiver, amendment, or
consent by the Lenders relating to this Agreement, the other Loan Documents or
any Bank Products Documents, including, but not limited to, all out-of-pocket
expenses of the Co-Collateral Agents in connection with their periodic field
audits, a fee of $1,000 per day (as may be increased from time to time by such
Co-Collateral Agent), per auditor, plus out-of-pocket expenses for each field
audit of a Loan Party performed by personnel employed by either of the
Co-Collateral Agents, the fees and disbursements of counsel for the
Administrative Agent and allocated costs for services of internal counsel for
the Administrative Agent;

(c)           All out-of-pocket costs and expenses of the Administrative Agent,
the Co-Collateral Agents, the Issuing Bank and any Lender in connection with any
restructuring, refinancing, or “work out” of the transactions contemplated by
this Agreement, and of obtaining performance under this Agreement, the other
Loan Documents and any Bank Products Documents, and all out-of-pocket costs and
expenses of collection if default is made in the payment of the Obligations,
which in each case shall include reasonable fees and out-of-pocket expenses of
counsel for the Administrative Agent, the Issuing Bank and any Lender, and the
fees and out-of-pocket expenses of any experts of the Administrative Agent, or
consultants of the Administrative Agent, including in each case, but without in
any way limiting the generality of the foregoing, allocated costs for service of
their internal counsel; and

123


--------------------------------------------------------------------------------




(d)           All taxes, assessments, general or special, and other charges
levied on, or assessed, placed or made against any of the Collateral, any
Revolving Loan Notes or the Obligations.

Section 11.3           Waivers. The rights and remedies of the Lender Group
under this Agreement, the other Loan Documents and any Bank Products Documents
shall be cumulative and not exclusive of any rights or remedies which they would
otherwise have. No failure or delay by the Lender Group, or any of them, or the
Majority Lenders in exercising any right shall operate as a waiver of such
right. The Lender Group expressly reserve the right to require strict compliance
with the terms of this Agreement in connection with any funding of a request for
an Advance. In the event the Lenders decide to fund a request for an Advance at
a time when the Borrower is not in strict compliance with the terms of this
Agreement, such decision by the Lenders shall not be deemed to constitute an
undertaking by the Lenders to fund any further requests for Advances or preclude
the Lenders from exercising any rights available to the Lenders under the Loan
Documents or at law or equity. Any waiver or indulgence granted by the Lenders
or by the Majority Lenders shall not constitute a modification of this
Agreement, except to the extent expressly provided in such waiver or indulgence,
or constitute a course of dealing by the Lenders at variance with the terms of
the Agreement such as to require further notice by the Lenders of the Lenders’
intent to require strict adherence to the terms of the Agreement in the future.
Any such actions shall not in any way affect the ability of the Lenders, in
their discretion, to exercise any rights available to them under this Agreement
or under any other agreement, whether or not the Lenders are party, relating to
the Borrower.

Section 11.4           Set-Off. In addition to any rights now or hereafter
granted under Applicable Law and not by way of limitation of any such rights,
except to the extent limited by Applicable Law, at any time that a Default
exists, each member of the Lender Group and each subsequent holder of the
Obligations is hereby authorized by the Borrower Parties at any time or from
time to time, without notice to the Borrower Parties or to any other Person, any
such notice being hereby expressly waived, to set-off and to appropriate and
apply any and all deposits (general or special, time or demand, including, but
not limited to, Funded Debt evidenced by certificates of deposit, in each case
whether matured or unmatured, but not including any amounts held by any member
of the Lender Group or any of its Affiliates in any escrow account) and any
other Funded Debt at any time held or owing by any member of the Lender Group or
any such holder to or for the credit or the account of any Borrower Party,
against and on account of the obligations and liabilities of the Borrower
Parties, to any member of the Lender Group or any such holder under this
Agreement, any Revolving Loan Notes, any other Loan Document and any Bank
Products Documents, including, but not limited to, all claims of any nature or
description arising out of or connected with this Agreement, any Revolving Loan
Notes, any other Loan Document or any Bank Products Document, irrespective of
whether or not (a) the Lender Group shall have made any demand hereunder or
(b) the Lender Group shall have declared the principal of and interest on the
Loans and any Revolving Loan

124


--------------------------------------------------------------------------------




Notes and other amounts due hereunder to be due and payable as permitted by
Section 9.2 and although said obligations and liabilities, or any of them, shall
be contingent or unmatured. Any sums obtained by any member of the Lender Group
or by any subsequent holder of the Obligations shall be subject to the
application of payments provisions of Article 2.

Section 11.5           Assignment.

(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that no Borrower Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by any Borrower Party
without such consent shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
and, to the extent expressly contemplated hereby, the Affiliates of the
Administrative Agent) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

(b)           Any Lender (and any Lender that is an Issuing Bank) may assign to
one or more Eligible Assignees all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Revolving Loan
Commitment and the Loans at the time owing to it and, if applicable, all or a
portion of its Letter of Credit Commitment and excluding rights and obligations
with respect to Bank Products Documents, if any); provided that (i) except in
the case of an assignment of the entire remaining amount of the assigning
Lender’s Revolving Loan Commitment and the Loans at the time owing to it or in
the case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Revolving Loan
Commitment of the assigning Lender subject to each such assignment (determined
as of the date the Assignment and Acceptance with respect to such assignment is
delivered to the Administrative Agent), shall not be less than $5,000,000,
unless each of the Administrative Agent and, so long as no Default exists, the
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed), and (ii) the parties to each assignment shall execute and deliver
to the Administrative Agent an Assignment and Acceptance, together with a
processing and recordation fee of $3,500, and the Eligible Assignee, if it shall
not be a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire. Subject to acceptance and recording thereof by the Administrative
Agent pursuant to paragraph (c) of this Section, from and after the effective
date specified in each Assignment and Acceptance, the Eligible Assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Acceptance, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the

125


--------------------------------------------------------------------------------




assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.8(b), 2.9, 6.18, 12.3 and 12.5. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this paragraph shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (d) of this Section.

(c)           The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

(d)           Any Lender may, without the consent of, or notice to, the Borrower
or the Administrative Agent, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Revolving
Loan Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower and the Lender Group shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in Section 11.12(a)(i) that affects such Participant. Subject to
paragraph (e) of this Section, the Borrower agrees that each Participant shall
be entitled to the benefits of Sections 2.8(b), 2.9, 6.18, 6.19(c) and 12.3 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 11.4 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.8(b) as though it were a Lender.

(e)           A Participant shall not be entitled to receive any greater payment
under Section 2.8(b) or Section 12.3 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the

126


--------------------------------------------------------------------------------




participation to such Participant is made with the Borrower’s prior written
consent. A Participant that would be a Foreign Lender if it were a Lender shall
not be entitled to the benefits of Section 2.8(b) unless the Borrower is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.8(b) as though
it were a Lender.

(f)            Any Lender may at any time pledge or assign a security interest
in all or any portion of its rights under this Agreement to secure obligations
of such Lender, including without limitation (i) any pledge or assignment to
secure obligations to a Federal Reserve Bank and (ii) in the case of any Lender
that is a Fund, any pledge or assignment of all or any portion of such Lender’s
rights under this Agreement to any holders of obligations owed, or securities
issued, by such Lender as security for such obligations or securities, or to any
trustee for, or any other representative of, such holders, and this
Section shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

Section 11.6           Counterparts. This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original, but all
such separate counterparts shall together constitute but one and the same
instrument. In proving this Agreement or any other Loan Document in any judicial
proceedings, it shall not be necessary to produce or account for more than one
such counterpart signed by the party against whom such enforcement is sought.
Any signatures delivered by a party by facsimile transmission or by e-mail
transmission of an adobe file format document (also known as a PDF file) shall
be deemed an original signature hereto.

Section 11.7           Under Seal; Governing Law. This Agreement and the other
Loan Documents are intended to take effect as sealed instruments and shall be
construed in accordance with and governed by the laws of the State of Georgia,
without regard to the conflict of laws principles thereof, except to the extent
otherwise provided in the Loan Documents.

Section 11.8           Severability. Any provision of this Agreement which is
prohibited or unenforceable shall be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions
hereof in that jurisdiction or affecting the validity or enforceability of such
provision in any other jurisdiction.

Section 11.9           Headings. Headings used in this Agreement are for
convenience only and shall not be used in connection with the interpretation of
any provision hereof.

Section 11.10         Source of Funds. Notwithstanding the use by the Lenders of
the Base Rate and the Eurodollar Rate as reference rates for the determination
of interest on the Loans, the Lenders shall be under no obligation to obtain
funds from any particular

127


--------------------------------------------------------------------------------




source in order to charge interest to the Borrower at interest rates tied to
such reference rates.

Section 11.11         Entire Agreement. THIS WRITTEN AGREEMENT, TOGETHER WITH
THE OTHER LOAN DOCUMENTS, REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES. Each Borrower Party represents and warrants to the Lender Group that it
has read the provisions of this Section 11.11 and discussed the provisions of
this Section 11.11 and the rest of this Loan Agreement with counsel for such
Borrower Party, and such Borrower Party acknowledges and agrees that the Lender
Group is expressly relying upon such representations and warranties of such
Borrower Party (as well as the other representations and warranties of such
Borrower Party set forth in this Agreement and the other Loan Documents) in
entering into this Agreement.

Section 11.12         Amendments and Waivers.

(a)           Neither this Agreement, any other Loan Document nor any term
hereof or thereof may be amended orally, nor may any provision hereof be waived
orally but only by an instrument in writing signed by the Majority Lenders, or
in the case of Loan Documents executed by the Administrative Agent (and not the
other members of the Lender Group), signed by the Administrative Agent and
approved by the Majority Lenders and, in the case of an amendment, also by the
Borrower, except that:  (i) the consent of each of the Lenders shall be required
for (A) any sale or release of, or the subordination of the Administrative
Agent’s security interest in, any material Collateral except in conjunction with
sales or transfers of Collateral permitted hereunder or any release of any
guarantor of the Obligations, (B) any extensions, postponements or delays of the
Maturity Date or the scheduled date of payment of interest or principal or fees,
or any reduction of principal (without a corresponding payment with respect
thereto), or reduction in the rate of interest or fees due to the Lenders
hereunder or under any other Loan Documents, (C) any amendment of this
Section 11.12 or of the definition of “Majority Lenders” or any other provision
of the Loan Documents specifying the number or percentage of Lenders required to
waive, amend or modify any rights thereunder or make any determination or grant
any consent thereunder; (D) any amendment increasing the Commitments except
pursuant to Section 2.5 (it being understood and agreed that a waiver of any
Default or Event of Default or modification of any of the defined terms
contained herein (other than those defined terms specifically addressed in this
Section 11.12) shall not constitute a change in the terms of the Commitments of
any Lender); (E) any amendment increasing the amounts or percentages set forth
in the definition of “Borrowing Base” and the defined terms used therein;
(F) any amendment to the definition of “Availability” and the defined terms used
therein; and (G) any amendment to Section 2.11; (ii) the consent of the
Administrative Agent, the Majority Lenders and

128


--------------------------------------------------------------------------------




the Borrower shall be required for any amendment to Section 2.1(f) or
Article 10; (iii) the consent of the Issuing Bank, the Majority Lenders and the
Borrower shall be required for any amendment to Section 2.1(c) or 2.15 or the
definition of “Letter of Credit Commitment”; (iv) the consent of the Guarantors
and the Majority Lenders shall be required for any amendment to Article 3;
(v) the consent of the Swing Bank, the Majority Lenders and the Borrower shall
be required for any amendment to Section 2.1(d) or Section 2.2(g); (vi) the
consent of the Administrative Agent only shall be required to amend Schedule
1(a) to reflect assignments of the Commitments and Loans in accordance with this
Agreement. In addition to the required consents set forth above, if SunTrust
Bank or any Affiliate thereof has entered into a Co-Collateral Agent Hedge
Agreement with any Borrower Party and SunTrust Bank is no longer the
Administrative Agent or a Lender, the consent of SunTrust Bank or such Affiliate
shall be required for any amendment to Section 2.11 or any amendment described
in clause (i)(A) above. Any amendment, modification, waiver, consent,
termination or release of any Bank Products Documents may be effected by the
parties thereto without the consent of the Lender Group.

(b)           Each Lender grants to the Administrative Agent the right to
purchase all (but not less than all) of such Lender’s Revolving Loan Commitment,
Letter of Credit Commitment, the Loans and Letter of Credit Obligations owing to
it and any Revolving Loan Notes held by it and all of its rights and obligations
hereunder and under the other Loan Documents at a price equal to the outstanding
principal amount of the Loans payable to such Lender plus any accrued but unpaid
interest on such Loans and accrued but unpaid commitment fees and letter of
credit fees owing to such Lender plus the amount necessary to cash collateralize
any Letters of Credit issued by such Lender, which right may be exercised by the
Administrative Agent if such Lender refuses to execute any amendment, waiver or
consent which requires the written consent of all of the Lenders and to which
the Majority Lenders, the Administrative Agent and the Borrower have agreed.
Each Lender agrees that if the Administrative Agent exercises its option
hereunder, it shall promptly execute and deliver an Assignment and Acceptance
and other agreements and documentation necessary to effectuate such assignment.
The Administrative Agent may assign its purchase rights hereunder to any
assignee if such assignment complies with the requirements of Section 11.5(b).

(c)           If any fees are paid to the Lenders as consideration for
amendments, waivers or consents with respect to this Agreement, at
Administrative Agent’s election, such fees may be paid only to those Lenders
that agree to such amendments, waivers or consents within the time specified for
submission thereof.

Section 11.13         Other Relationships. No relationship created hereunder or
under any other Loan Document shall in any way affect the ability of any member
of the Lender Group to enter into or maintain business relationships with the
Borrower, or any of its Affiliates, beyond the relationships specifically
contemplated by this Agreement and the other Loan Documents.

129


--------------------------------------------------------------------------------


Section 11.14         Pronouns. The pronouns used herein shall include, when
appropriate, either gender and both singular and plural, and the grammatical
construction of sentences shall conform thereto.

Section 11.15         Disclosure. The Borrower Parties agree that the
Administrative Agent shall have the right to issue press releases regarding the
making of the Loans and the issuance of the Commitments to the Borrower pursuant
to the terms of this Agreement.

Section 11.16         Replacement of Lender. In the event that a Replacement
Event occurs and is continuing with respect to any Lender, the Borrower may
designate another financial institution (such financial institution being herein
called a “Replacement Lender”) acceptable to the Administrative Agent, and which
is not the Borrower or an Affiliate of the Borrower, to assume such Lender’s
Revolving Loan Commitment hereunder, to purchase the Loans and participations of
such Lender and such Lender’s rights hereunder and (if such Lender is the
Issuing Bank) to issue Letters of Credit in substitution for all outstanding
Letters of Credit issued by such Lender, without recourse to or representation
or warranty by, or expense to, such Lender for a purchase price equal to the
outstanding principal amount of the Loans payable to such Lender plus any
accrued but unpaid interest on such Loans and accrued but unpaid commitment fees
and letter of credit fees owing to such Lender plus amounts necessary to cash
collateralize any Letters of Credit issued by such Lender, and upon such
assumption, purchase and substitution, and subject to the execution and delivery
to the Administrative Agent by the Replacement Lender of documentation
satisfactory to the Administrative Agent (pursuant to which such Replacement
Lender shall assume the obligations of such original Lender under this
Agreement), the Replacement Lender shall succeed to the rights and obligations
of such Lender hereunder and such Lender shall no longer be a party hereto or
have any rights hereunder provided that the obligations of the Borrower to
indemnify such Lender with respect to any event occurring or obligations arising
before such replacement shall survive such replacement. “Replacement Event”
shall mean, with respect to any Lender, (a) the commencement of or the taking of
possession by, a receiver, custodian, conservator, trustee or liquidator of such
Lender, or the declaration by the appropriate regulatory authority that such
Lender is insolvent or (b) the making of any claim by any Lender under
Section 2.8(b), 12.3 or 12.5, unless the changing of the lending office by such
Lender would obviate the need of such Lender to make future claims under such
Sections.

Section 11.17         Confidentiality. No member of the Lender Group shall
disclose any non-public confidential information regarding the Borrower Parties
(“Confidential Information”) to any other Person without the consent of the
Borrower, other than (i) to such member of the Lender Group’s Affiliates and
their officers, directors, employees, agents and advisors, to other members of
the Lender Group and, as contemplated by Section 11.5, to actual or prospective
assignees and participants, and then only on a confidential basis, (ii) as
required by any law, rule or regulation or judicial process, (iii)

130


--------------------------------------------------------------------------------




to any rating agency when required by it, provided, that, prior to any such
disclosure, such rating agency shall undertake to preserve the confidentiality
of any Confidential Information relating to the Borrower Parties received by it
from such member of the Lender Group, (iv) as requested or required by any
state, federal or foreign authority or examiner regulating banks or banking, and
(v) in connection with the exercise of any remedy hereunder or any suit, action
or proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder.

Section 11.18         Revival and Reinstatement of Obligations. If the
incurrence or payment of the Obligations by the Borrower or any Guarantor, or
the transfer to the Lender Group of any property, should for any reason
subsequently be declared to be void or voidable under any state or federal law
relating to creditors’ rights, including provisions of the Bankruptcy Code
relating to fraudulent conveyances, preferences or other voidable or recoverable
payments of money or transfers of property (collectively, a “Voidable
Transfer”), and if the Lender Group, or any of them, is required to repay or
restore, in whole or in part, any such Voidable Transfer, or elects to do so
upon the reasonable advice of its counsel, then, as to any such Voidable
Transfer, or the amount thereof that the Lender Group, or any of them, is
required or elects to repay or restore, and as to all reasonable costs, expenses
and attorneys fees of the Lender Group related thereto, the liability of the
Borrower or such Guarantor, as applicable, automatically shall be revived,
reinstated and restored and shall exist as though such Voidable Transfer had
never been made.

Section 11.19         Electronic Transmissions. (a) Authorization. Subject to
the provisions of this Section 11.19(a), each of the Administrative Agent, the
Borrower, the Lenders, the Issuing Bank and each of their Affiliates is
authorized (but not required) to transmit, post or otherwise make or
communicate, in its sole discretion, Electronic Transmissions in connection with
any Loan Document and the transactions contemplated therein. Each of the
Borrower and the other Borrower Parties hereby acknowledges and agrees, and each
of the Borrower and the other Borrower Parties shall cause each of their
Subsidiaries to acknowledge and agree, that the use of Electronic Transmissions
is not necessarily secure and that there are risks associated with such use,
including risks of interception, disclosure and abuse and each indicates it
assumes and accepts such risks by hereby authorizing the transmission of
Electronic Transmissions.

(b)           Separate Agreements. All uses of an E-System shall be governed by
and subject to, in addition to the terms and conditions of this Agreement,
separate terms and conditions posted or referenced in such E-System and related
Contractual Obligations executed by Borrower Parties or the members of the
Lender Group in connection with the use of such E-System.

(c)           Limitation of Liability. All E-Systems and Electronic
Transmissions shall be provided “as is” and “as available”. None of
Administrative Agent or any of its Affiliates warrants the accuracy, adequacy or
completeness of any E-Systems or Electronic Transmission, and each disclaims all
liability for errors or omissions therein. No warranty of any kind is made by
the Administrative Agent or any of its Affiliates in connection with any E-

131


--------------------------------------------------------------------------------




Systems or Electronic Communication, including any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects. Each of the Borrower and the other
Borrower Parties agrees that the Administrative Agent has no responsibility for
maintaining or providing any equipment, software, services or any testing
required in connection with any Electronic Transmission or otherwise required
for any E-System.

ARTICLE 12.

YIELD PROTECTION

Section 12.1           Eurodollar Rate Basis Determination. Notwithstanding
anything contained herein which may be construed to the contrary, if with
respect to any proposed Eurodollar Advance for any Eurodollar Advance Period,
the Administrative Agent determines that deposits in Dollars (in the applicable
amount) are not being offered to leading banks in the London interbank market
for such Eurodollar Advance Period, the Administrative Agent shall forthwith
give notice thereof to the Borrower and the Lenders, whereupon until the
Administrative Agent notifies the Borrower that the circumstances giving rise to
such situation no longer exist, the obligations of the Lenders to make
Eurodollar Advances shall be suspended.

Section 12.2           Illegality. If any change in Applicable Law, any change
in the interpretation or administration of any Applicable Law by any
governmental authority, central bank, or comparable agency charged with the
interpretation or administration thereof, or any change in compliance with
Applicable Law as a result of any request or directive (whether or not having
the force of law) of any such authority, central bank, or comparable agency
after the Agreement Date, shall make it unlawful or impossible for any Lender to
make, maintain, or fund its Eurodollar Advances, such Lender shall so notify the
Administrative Agent, and the Administrative Agent shall forthwith give notice
thereof to the other Lenders and the Borrower. Before giving any notice to the
Administrative Agent pursuant to this Section 12.2, such Lender shall designate
a different lending office if such designation will avoid the need for giving
such notice and will not, in the judgment of such Lender, be otherwise
disadvantageous to such Lender. Upon receipt of such notice, notwithstanding
anything contained in Article 2, the Borrower shall repay in full the then
outstanding principal amount of each affected Eurodollar Advance of such Lender,
together with accrued interest thereon, either (a) on the last day of the then
current Eurodollar Advance Period applicable to such Eurodollar Advance if such
Lender may lawfully continue to maintain and fund such Eurodollar Advance to
such day or (b) immediately if such Lender may not lawfully continue to fund and
maintain such Eurodollar Advance to such day. Concurrently with repaying each
affected Eurodollar Advance of such Lender, notwithstanding anything contained
in

132


--------------------------------------------------------------------------------




Article 2, the Borrower shall borrow a Base Rate Advance from such Lender, and
such Lender shall make such Advance in an amount such that the outstanding
principal amount of the Revolving Loans held by such Lender shall equal the
outstanding principal amount of such Revolving Loans immediately prior to such
repayment.

Section 12.3           Increased Costs.

(a)           If any change in Applicable Law, any change in the interpretation
or administration of any Applicable Law by any governmental authority, central
bank, or comparable agency charged with the interpretation or administration
thereof or any change in compliance with Applicable Law as a result of any
request or directive (whether or not having the force of law) of such
governmental authority, central bank, or comparable agency after the Agreement
Date:

(i)            Shall subject any Lender to any tax, duty, or other charge with
respect to its obligation to make Eurodollar Advances, or its Eurodollar
Advances, or shall change the basis of taxation of payments to any Lender of the
principal of or interest on its Eurodollar Advances or in respect of any other
amounts due under this Agreement in respect of its Eurodollar Advances or its
obligation to make Eurodollar Advances (except for changes in the rate of tax on
the overall net income of such Lender);

(ii)           Shall impose, modify, or deem applicable any reserve (including,
without limitation, any imposed by the Board of Governors of the Federal Reserve
System, but excluding any included in an applicable Eurodollar Reserve
Percentage), special deposit, assessment, or other requirement or condition
against assets of, deposits (other than as described in Section 12.5) with or
for the account of, or commitments or credit extended by any Lender, or shall
impose on any Lender or the eurodollar interbank borrowing market any other
condition affecting its obligation to make such Eurodollar Advances or its
Eurodollar Advances; and the result of any of the foregoing is to increase the
cost to such Lender of making or maintaining any such Eurodollar Advances, or to
reduce the amount of any sum received or receivable by the Lender under this
Agreement or under any Revolving Loan Notes with respect thereto, and such
increase is not given effect in the determination of the Eurodollar Rate;

(iii)          Shall subject the Issuing Bank or any Lender to any tax, duty or
other charge with respect to the obligation to issue Letters of Credit, maintain
Letters of Credit or participate in Letters of Credit, or shall change the basis
of taxation of payments to the Issuing Bank or any Lender in respect of amounts
drawn under Letters of Credit or in respect of any other amounts due under this
Agreement in respect of Letters of Credit or the obligation of the Issuing Bank
to issue Letters of Credit or maintain Letters of Credit or the obligation of
the Lenders to participate in Letters of Credit (except for changes in the rate
of tax on the overall net income of the Issuing Bank or any Lender); or

133


--------------------------------------------------------------------------------




(iv)          Shall impose, modify, or deem applicable any reserve (including,
without limitation, any imposed by the Board of Governors of the Federal Reserve
System), special deposit, assessment, or other requirement or condition against
assets of, deposits (other than as described in Section 12.5) with or for the
account of, or commitments or credit extended by the Issuing Bank, or shall
impose on the Issuing Bank or any Lender any other condition affecting the
obligation to issue Letters of Credit, maintain Letters of Credit or participate
in Letters of Credit; and the result of any of the foregoing is to increase the
cost to the Issuing Bank or any Lender of issuing, maintaining or participating
in any such Letters of Credit or to reduce the amount of any sum received or
receivable by the Issuing Bank or any Lender under this Agreement with respect
thereto,

then promptly upon demand by such Lender or Issuing Bank, the Borrower agrees to
pay, without duplication of amounts due under Section 2.8(b), to such Lender or
Issuing Bank such additional amount or amounts as will compensate such Lender or
Issuing Bank for such increased costs. Each Lender or Issuing Bank will promptly
notify the Borrower and the Administrative Agent of any event of which it has
knowledge, occurring after the date hereof, which will entitle such Lender or
the Issuing Bank to compensation pursuant to this Section 12.3 and will
designate a different lending office if such designation will avoid the need
for, or reduce the amount of, such compensation and will not, in the sole
judgment of such Lender or the Issuing Bank, be otherwise disadvantageous to
such Lender or the Issuing Bank.

(b)           A certificate of any Lender or the Issuing Bank claiming
compensation under this Section 12.3 and setting forth the additional amount or
amounts to be paid to it hereunder and calculations therefor shall be conclusive
in the absence of manifest error. In determining such amount, such Lender or the
Issuing Bank may use any reasonable averaging and attribution methods. If any
Lender demands compensation under this Section 12.3, the Borrower may at any
time, upon at least five (5) Business Days’ prior notice to such Lender, prepay
in full the then outstanding affected Eurodollar Advances of such Lender,
together with accrued interest thereon to the date of prepayment, along with any
reimbursement required under Section 2.9. Concurrently with prepaying such
Eurodollar Advances, the Borrower shall borrow a Base Rate Advance, or a
Eurodollar Advance not so affected, from such Lender, and such Lender shall make
such Advance in an amount such that the outstanding principal amount of the
Revolving Loans held by such Lender shall equal the outstanding principal amount
of such Revolving Loans immediately prior to such prepayment.

Section 12.4           Effect On Other Advances. If notice has been given
pursuant to Section 12.1, 12.2 or 12.3 suspending the obligation of any Lender
to make any, or requiring Eurodollar Advances of any Lender to be repaid or
prepaid, then, unless and until such Lender (or, in the case of Section 12.1,
the Administrative Agent) notifies the Borrower that the circumstances giving
rise to such repayment no longer apply, all

134


--------------------------------------------------------------------------------




Advances which would otherwise be made by such Lender as to the Eurodollar
Advances affected shall, at the option of the Borrower, be made instead as Base
Rate Advances.

Section 12.5           Capital Adequacy. If after the Agreement Date, any Lender
or Issuing Bank (or any Affiliate of the foregoing) shall have reasonably
determined that the adoption of any applicable law, governmental rule,
regulation or order regarding the capital adequacy of banks or bank holding
companies, or any change therein, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by such Lender or Issuing Bank (or any Affiliate of the foregoing) with any
request or directive regarding capital adequacy (whether or not having the force
of law) of any such governmental authority, central bank or comparable agency
(but only if such adoption, change, request or directive occurs after the
Agreement Date), has or would have the effect of reducing the rate of return on
such Lender’s or Issuing Bank’s (or any Affiliate of the foregoing) capital as a
consequence of such Lender’s or Issuing Bank’s Revolving Loan Commitment or
obligations hereunder to a level below that which it could have achieved but for
such adoption, change or compliance (taking into consideration such Lender’s or
Issuing Bank’s (or any Affiliate of the foregoing) policies with respect to
capital adequacy immediately before such adoption, change or compliance and
assuming that such Lender’s or Issuing Bank’s (or any Affiliate of the
foregoing) capital was fully utilized prior to such adoption, change or
compliance), then, promptly upon demand by such Lender or Issuing Bank, the
Borrower shall immediately pay to such Lender or Issuing Bank such additional
amounts as shall be sufficient to compensate such Lender or Issuing Bank for any
such reduction actually suffered; provided, however, that there shall be no
duplication of amounts paid to a Lender pursuant to this sentence and
Section 12.3. A certificate of such Lender or Issuing Bank setting forth the
amount to be paid to such Lender or Issuing Bank by the Borrower as a result of
any event referred to in this paragraph shall, absent manifest error, be
conclusive.

ARTICLE 13.

JURISDICTION, VENUE AND WAIVER OF JURY TRIAL

Section 13.1           Jurisdiction and Service of Process. FOR PURPOSES OF ANY
LEGAL ACTION OR PROCEEDING BROUGHT BY ANY MEMBER OF THE LENDER GROUP WITH
RESPECT TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY BANK PRODUCTS
DOCUMENT, EACH BORROWER PARTY HEREBY IRREVOCABLY SUBMITS TO THE PERSONAL
JURISDICTION OF THE FEDERAL AND STATE COURTS SITTING IN THE STATE OF GEORGIA AND
HEREBY IRREVOCABLY DESIGNATES AND APPOINTS, AS ITS AUTHORIZED AGENT FOR SERVICE
OF PROCESS IN THE STATE OF GEORGIA, THE BORROWER, OR SUCH OTHER PERSON AS SUCH
BORROWER PARTY SHALL DESIGNATE HEREAFTER BY WRITTEN NOTICE GIVEN TO THE
ADMINISTRATIVE AGENT. THE CONSENT TO JURISDICTION HEREIN

135


--------------------------------------------------------------------------------




SHALL NOT BE EXCLUSIVE. THE LENDER GROUP SHALL FOR ALL PURPOSES AUTOMATICALLY,
AND WITHOUT ANY ACT ON THEIR PART, BE ENTITLED TO TREAT SUCH DESIGNEE OF EACH
BORROWER PARTY AS THE AUTHORIZED AGENT TO RECEIVE FOR AND ON BEHALF OF SUCH
BORROWER PARTY SERVICE OF WRITS, OR SUMMONS OR OTHER LEGAL PROCESS IN THE STATE
OF GEORGIA, WHICH SERVICE SHALL BE DEEMED EFFECTIVE PERSONAL SERVICE ON SUCH
BORROWER PARTY SERVED WHEN DELIVERED, WHETHER OR NOT SUCH AGENT GIVES NOTICE TO
SUCH BORROWER PARTY; AND DELIVERY OF SUCH SERVICE TO ITS AUTHORIZED AGENT SHALL
BE DEEMED TO BE MADE WHEN PERSONALLY DELIVERED OR THREE (3) BUSINESS DAYS AFTER
MAILING BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO SUCH AUTHORIZED AGENT. EACH
BORROWER PARTY FURTHER IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN ANY SUCH
ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED
MAIL TO SUCH BORROWER PARTY AT THE ADDRESS SET FORTH ABOVE, SUCH SERVICE TO
BECOME EFFECTIVE THREE (3) BUSINESS DAYS AFTER SUCH MAILING. IN THE EVENT THAT,
FOR ANY REASON, SUCH AGENT OR ITS SUCCESSORS SHALL NO LONGER SERVE AS AGENT OF
EACH BORROWER PARTY TO RECEIVE SERVICE OF PROCESS IN THE STATE OF GEORGIA, EACH
BORROWER PARTY SHALL SERVE AND ADVISE THE ADMINISTRATIVE AGENT THEREOF SO THAT
AT ALL TIMES EACH BORROWER PARTY WILL MAINTAIN AN AGENT TO RECEIVE SERVICE OF
PROCESS IN THE STATE OF GEORGIA ON BEHALF OF SUCH BORROWER PARTY WITH RESPECT TO
THIS AGREEMENT, ALL OTHER LOAN DOCUMENTS AND ANY BANK PRODUCTS DOCUMENTS. IN THE
EVENT THAT, FOR ANY REASON, SERVICE OF LEGAL PROCESS CANNOT BE MADE IN THE
MANNER DESCRIBED ABOVE, SUCH SERVICE MAY BE MADE IN SUCH MANNER AS PERMITTED BY
LAW.

Section 13.2           Consent to Venue. EACH BORROWER PARTY AND EACH MEMBER OF
THE LENDER GROUP HEREBY IRREVOCABLY WAIVES ANY OBJECTION IT WOULD MAKE NOW OR
HEREAFTER FOR THE LAYING OF VENUE OF ANY SUIT, ACTION, OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY BANK PRODUCTS
DOCUMENT BROUGHT IN THE FEDERAL COURTS OF THE UNITED STATES SITTING IN FULTON
COUNTY, GEORGIA, AND HEREBY IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH SUIT,
ACTION, OR PROCEEDING HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

Section 13.3           Waiver of Jury Trial. EACH BORROWER PARTY AND EACH MEMBER
OF THE LENDER GROUP TO THE EXTENT PERMITTED BY APPLICABLE LAW WAIVES, AND
OTHERWISE AGREES NOT TO REQUEST, A TRIAL BY JURY IN ANY COURT AND IN ANY ACTION,
PROCEEDING OR

136


--------------------------------------------------------------------------------




COUNTERCLAIM OF ANY TYPE IN WHICH ANY BORROWER PARTY, ANY MEMBER OF THE LENDER
GROUP OR ANY OF THEIR RESPECTIVE SUCCESSORS OR ASSIGNS IS A PARTY, AS TO ALL
MATTERS AND THINGS ARISING DIRECTLY OR INDIRECTLY OUT OF THIS AGREEMENT, THE
OTHER LOAN DOCUMENTS, ANY BANK PRODUCTS DOCUMENTS AND THE RELATIONS AMONG THE
PARTIES LISTED IN THIS ARTICLE 13.

[remainder of page intentionally left blank]

137


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers in Atlanta, Georgia, all as of the
day and year first above written.

BORROWER:

GTSI CORP.

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

GUARANTORS:

GTSI FINANCIAL SERVICES, INC.

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

TECHNOLOGY LOGISTICS, INC.

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 


--------------------------------------------------------------------------------




 

AGENTS AND LENDERS:

SUNTRUST BANK, as the Administrative Agent, the Issuing Bank, a Lender, the
Swing Bank and as a Co-Collateral Agent

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

BANK OF AMERICA, N.A., as a Lender and as a Co-Collateral Agent

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 


--------------------------------------------------------------------------------